Exhibit 10.1

Published CUSIP Number: 58155CAA2

CREDIT AGREEMENT

Dated as of September 23, 2011

McKESSON CORPORATION

and

McKESSON CANADA CORPORATION,

collectively, the Borrowers,

BANK OF AMERICA, N.A.,

as Administrative Agent,

BANK OF AMERICA, N.A. (acting through

its Canada branch), as Canadian Administrative Agent,

JPMORGAN CHASE BANK, N.A.

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Co-Syndication Agents,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as L/C Issuer,

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

THE BANK OF NOVA SCOTIA,

and

U.S. BANK NATIONAL ASSOCIATION

as Co-Documentation Agents,

and

The Other Lenders Party Hereto

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

Sole Lead Arranger and Sole Book Manager



--------------------------------------------------------------------------------

ARTICLE I            DEFINITIONS AND ACCOUNTING TERMS      1              1.01
   Defined Terms      1              1.02    Other Interpretive Provisions     
22              1.03    Accounting Terms      23              1.04    Rounding
     23              1.05    References to Agreements and Laws      23   
          1.06    Times of Day      24              1.07    Letter of Credit
Amounts      24    ARTICLE II            THE COMMITMENTS AND CREDIT EXTENSIONS
     24              2.01    Committed Loans      24              2.02   
Borrowings, Conversions and Continuations of Committed Loans      26   
          2.03    Letters of Credit      28              2.04    Bankers’
Acceptances for McKesson Canada      36              2.05    Prepayments      42
             2.06    Termination or Reduction of Commitments      42   
          2.07    Repayment of Loans      43              2.08    Interest     
43              2.09    Fees      44              2.10    Computation of
Interest and Fees      44              2.11    Evidence of Debt      44   
          2.12    Payments Generally      45              2.13    Sharing of
Payments      47              2.14    Currency Exchange Fluctuations      47   
          2.15    Increase in Commitments      48              2.16   
Utilization of Commitments in Canadian Dollars      49              2.17   
Extension of Maturity Date      49              2.18    Defaulting Lenders     
51    ARTICLE III            TAXES, YIELD PROTECTION AND ILLEGALITY      53   
          3.01    Taxes      53              3.02    Illegality      54   
          3.03    Inability to Determine Rates      55              3.04   
Increased Cost and Reduced Return; Capital Adequacy      55              3.05   
Funding Losses      56              3.06    Matters Applicable to all Requests
for Compensation      57              3.07    Survival      57    ARTICLE IV   
        CONDITIONS PRECEDENT TO CREDIT EXTENSIONS      57              4.01   
Conditions to Effectiveness      57              4.02    Existing Revolving
Credit Agreement      59              4.03    Conditions to all Credit
Extensions      60    ARTICLE V            REPRESENTATIONS AND WARRANTIES     
60              5.01    Corporate Existence and Power      61   

 

i



--------------------------------------------------------------------------------

          5.02    Corporate Authorization; No Contravention      61   
          5.03    Governmental Authorization      61              5.04   
Binding Effect      61              5.05    Litigation      61              5.06
   No Default      62              5.07    Use of Proceeds; Margin Regulations
     62              5.08    Financial Condition      62              5.09   
Regulated Entities      62              5.10    No Burdensome Restrictions     
62              5.11    Subsidiaries      63              5.12    Secured
Indebtedness      63              5.13    Taxes      63    ARTICLE VI   
        AFFIRMATIVE COVENANTS      63              6.01    Financial Statements
     63              6.02    Certificates; Other Information      63   
          6.03    Notices      65              6.04    Preservation of
Existence, Etc      65              6.05    Maintenance of Insurance      66   
          6.06    Payment of Taxes      66              6.07    Compliance with
Laws      66              6.08    Books and Records      66              6.09   
Inspection Rights      66              6.10    Use of Proceeds      66   
ARTICLE VII            NEGATIVE COVENANTS      66              7.01    Liens   
  67              7.02    Consolidations and Mergers      68              7.03
   Use of Proceeds      69              7.04    Maximum Debt to Capitalization
Ratio      69              7.05    Swap Contracts      69    ARTICLE VIII   
        EVENTS OF DEFAULT AND REMEDIES      69              8.01    Events of
Default      69              8.02    Remedies Upon Event of Default      71   
          8.03    Application of Funds      72    ARTICLE IX   
        ADMINISTRATIVE AGENT      72              9.01    Appointment and
Authorization of Agents      72              9.02    Rights as a Lender      73
             9.03    Exculpatory Provisions      73              9.04   
Delegation of Duties      74              9.05    Reliance by Agents      74   
          9.06    Successor Agents      75              9.07    Non-Reliance on
Agents and Other Lenders      75   

 

ii



--------------------------------------------------------------------------------

          9.08    No Other Duties, Etc      75              9.09   
Administrative Agent May File Proofs of Claim      75    ARTICLE X   
        THE COMPANY’S GUARANTY OF OTHER BORROWERS’ OBLIGATIONS      76   
          10.01    Guaranty of the Guarantied Obligations      76   
          10.02    Liability of the Company Absolute      77              10.03
   Waivers by the Company      78              10.04    Payment by the Company;
Application of Payments      79              10.05    Guarantor’s Rights of
Subrogation, Contribution, Etc      80              10.06    Subordination of
Other Obligations      80              10.07    [RESERVED]      81   
          10.08    Expenses      81              10.09    Continuing Guaranty;
Termination of Guaranty      81              10.10    Authority of the Company
or any Guarantied Borrower      81              10.11    Financial Condition of
Guarantied Borrowers      81              10.12    Rights Cumulative      81   
          10.13    Bankruptcy; Post-Petition Interest; Reinstatement of Guaranty
     81    ARTICLE XI            MISCELLANEOUS      82              11.01   
Amendments, Etc      82              11.02    Notices and Other Communications;
Facsimile Copies      83              11.03    No Waiver; Cumulative Remedies;
Enforcement      85              11.04    Expenses; Indemnity; Damage Waiver   
  86              11.05    Payments Set Aside      88              11.06   
Successors and Assigns      88              11.07    Treatment of Certain
Information; Confidentiality      93              11.08    Set-off      94   
          11.09    Interest Rate Limitation      94              11.10   
Counterparts      94              11.11    Integration      94   
          11.12    Survival of Representations and Warranties      95   
          11.13    Severability      95              11.14    Tax Forms      95
             11.15    Replacement of Lenders      98              11.16   
Governing Law      99              11.17    Waiver of Right to Trial by Jury   
  99              11.18    No Advisory or Fiduciary Responsibility      100   
          11.19    USA Patriot Act Notice      100              11.20   
Judgment      100              11.21    Limitation of McKesson Canada Liability
     101   

 

iii



--------------------------------------------------------------------------------

SCHEDULES 2.01    Commitments, Pro Rata Shares and Affiliate Banks 5.11   
Subsidiaries 5.12    Material Secured Indebtedness 11.02    Administrative
Agent’s Office, Certain Addresses for Notices EXHIBITS A    Form of Committed
Loan Notice B-1    Form of Note (McKesson Corporation) B-2    Form of Note
(McKesson Canada Corporation) C    Form of Compliance Certificate D    Form of
Assignment and Assumption E    Form of Drawing Notice F    Form of Joinder
Agreement G    Form of Domestic Borrower Notice

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (“Agreement”) is entered into as of September 23, 2011,
among McKESSON CORPORATION, a Delaware corporation (the “Company”), McKESSON
CANADA CORPORATION, a Nova Scotia unlimited company and indirect wholly owned
subsidiary of the Company (“McKesson Canada”), any Subsidiary of the Company
that has executed and delivered to the Administrative Agent a joinder agreement
in the form of Exhibit F hereto pursuant to Section 7.02(d) (together with the
Company and McKesson Canada, the “Borrowers” and each a “Borrower”), each lender
from time to time party hereto (collectively, the “Lenders” and each
individually, a “Lender”), BANK OF AMERICA, N.A. acting through its Canada
branch, as Canadian Administrative Agent with respect to the Canadian Loans and
the Bankers’ Acceptance Facility (as hereinafter defined), BANK OF AMERICA,
N.A., as Administrative Agent, and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
L/C Issuer.

The Borrowers have requested that the Lenders make available, for the purposes
specified in this Agreement, a revolving credit facility, and the Lenders are
willing to make available to the Borrowers such revolving credit facility upon
the terms and subject to the conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement (including the introductory
clauses hereto), the following terms shall have the meanings set forth below:

“Acceptance Usage” means, as at any date of determination, the aggregate Face
Amount of all completed Bankers’ Acceptances which have not been repaid by
McKesson Canada whether or not due and whether or not held by a Lender. For
purposes of this definition, any Bankers’ Acceptance that has been prepaid in
full shall not be deemed to be outstanding and all Bankers’ Acceptances shall be
valued in Dollar Equivalents as of the applicable Computation Date.

“Acquired Debt Default” means an event of default under a Relevant Obligation of
a Person which becomes a Subsidiary after the date hereof, which event of
default occurs by reason of the change of control of such Person by virtue of
the transaction pursuant to which it becomes a Subsidiary. For avoidance of
doubt, an event of default under another Relevant Obligation of the Company or a
Subsidiary by virtue of a cross default to an event of default described in the
preceding sentence is not an Acquired Debt Default.

“Additional Commitment Lender” has the meaning specified in Section 2.17.

“Administrative Agent” means Bank of America, N.A. in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrowers
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.



--------------------------------------------------------------------------------

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.

“Agent Parties” has the meaning specified in Section 11.02(c).

“Agents” means the Administrative Agent and the Canadian Administrative Agent.

“Aggregate Canadian Commitments” means the aggregate Canadian Commitments of all
the Canadian Lenders, which is an amount equal to $200,000,000 on the date
hereof. The Aggregate Canadian Commitments are a part of, and not an addition
to, the Aggregate Commitments.

“Aggregate Commitments” means the aggregate Commitments of all the Lenders.

“Agreement” means this Credit Agreement.

“Anniversary Date” has the meaning specified in Section 2.17.

“Applicable Agent” means (a) the Administrative Agent in the case of Domestic
Loans and Letters of Credit and (b) the Canadian Administrative Agent in the
case of Canadian Loans and in connection with the Bankers’ Acceptance Facility.

“Applicable Borrower” means (a) any Domestic Borrower, in the case of Domestic
Loans and Letters of Credit and (b) McKesson Canada, in the case of Canadian
Loans and Bankers’ Acceptances.

“Applicable Currency” means, as to any particular payment or Loan, Dollars in
the case of Domestic Loans and Letters of Credit and Canadian Dollars in the
case of Canadian Loans and the Bankers’ Acceptance Facility.

“Applicable Rate” means, from time to time, the rate, expressed in basis points
per annum, corresponding to the applicable Debt Rating as set forth below:

 

Pricing
Level

  

Debt Ratings

S&P/Moody’s/Fitch

   Facility
Fee      Eurodollar Rate
Loans, Letters of
Credit and  Bankers’
Acceptances      Base Rate Loans and
Canadian Prime
Rate Loans  

1

   Greater than or equal to A+/A1/A+      7.0         68.0         0   

2

   A/A2/A      8.0         79.5         0   

3

   A-/A3/A-      10.0         90.0         0   

4

   BBB+/Baa1/BBB+      12.5         112.5         12.5   

5

   Less than or equal to BBB/Baa2/BBB      15.0         135.0         35   

“Debt Rating” means, as of any date of determination, the available ratings as
determined by S&P, Moody’s and/or Fitch (collectively, the “Debt Ratings”) of
the Company’s non-credit-enhanced, senior unsecured long-term debt; provided
that (a) if the Company shall maintain a

 

2



--------------------------------------------------------------------------------

rating of its non-credit-enhanced, senior unsecured long-term debt from only two
of S&P, Moody’s and Fitch then the higher of such Debt Ratings shall apply (with
the Debt Rating for Pricing Level 1 being the highest and the Debt Rating for
Pricing Level 6 being the lowest), unless there is a split in Debt Ratings of
more than one Pricing Level, in which case the Applicable Rate shall be
determined by reference to a Debt Rating that is one Pricing Level lower than
the higher of the Company’s two Debt Ratings, (b) if the Company shall maintain
a Debt Rating of its non-credit-enhanced, senior unsecured long-term debt from
only one of S&P, Moody’s and Fitch, then that single Debt Rating shall apply,
(c) if the Company shall maintain a Debt Rating of its non-credit-enhanced,
senior unsecured long-term debt from all three of S&P, Moody’s and Fitch and
there is a difference in such Debt Ratings, (i) if there is a difference of only
one Pricing Level between the highest and lowest of such Debt Ratings, the
Applicable Rate shall be determined by reference to the higher Debt Rating, and
(ii) if there is a difference of more than one Pricing Level between any of the
Debt Ratings, and if two Debt Ratings are equivalent and the third Debt Rating
is lower, the Applicable Rate shall be determined by reference to the higher
Debt Rating; otherwise the Applicable Rate shall be determined by reference to a
Debt Rating that is one Pricing Level below the highest of the Company’s three
Debt Ratings and (d) if the Company shall fail to maintain any Debt Rating of
its non-credit-enhanced, senior unsecured long-term debt from any of S&P,
Moody’s and Fitch, then the Applicable Rate shall be the same as the Applicable
Rate that would apply if the Company had the lowest Debt Ratings set forth in
the Applicable Rate grid above.

Initially, the Applicable Rate shall be determined based upon the Debt Rating
specified in the certificate delivered pursuant to Section 4.01(a)(vi).
Thereafter, each change in the Applicable Rate resulting from a publicly
announced change in the Debt Rating shall be effective, in the case of an
upgrade, during the period commencing on the date of delivery by the Company to
the Administrative Agent of notice thereof pursuant to Section 6.03(e) and
ending on the date immediately preceding the effective date of the next such
change and, in the case of a downgrade, during the period commencing on the date
of the public announcement thereof and ending on the date immediately preceding
the effective date of the next such change.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, in its
capacity as sole lead arranger and sole book manager.

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit D.

“Attorney Costs” means and includes all fees, expenses and disbursements of any
law firm or other external counsel and, without duplication, the allocated cost
of internal legal services and all expenses and disbursements of internal
counsel; provided that no fees, expenses or disbursements shall qualify as
Attorney Costs unless written evidence substantiating such fees, expenses and
disbursements is available to the Company upon request.

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

 

3



--------------------------------------------------------------------------------

“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries for the fiscal year ended March 31, 2011, and
the related consolidated statements of operations, shareholders’ equity and cash
flows for such fiscal year of the Company and its Subsidiaries, including the
notes thereto.

“Availability Period” means the period from and including the date hereof to the
earliest of (a) the Maturity Date, (b) the date of termination of the Aggregate
Commitments pursuant to Section 2.06, and (c) the date of termination of the
commitment of each Lender to make Loans and of the obligation of the of the L/C
Issuer to make L/C Credit Extensions pursuant to Section 8.02.

“BA Canada” means Bank of America, N.A. (acting through its Canada branch), and
its successors.

“Bank of America” means Bank of America, N.A. and its successors.

“Bankers’ Acceptance” has the meaning set forth in Section 2.04(a).

“Bankers’ Acceptance Credit Extension” means, with respect to any Bankers’
Acceptance, the acceptance thereof or the renewal or increase of the amount
thereof.

“Bankers’ Acceptance Facility” means the facility established by
Section 2.04(a).

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurodollar Rate plus 1%. The “prime rate” is a rate
set by Bank of America based upon various factors including Bank of America’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate. Any change in such rate announced by Bank of
America shall take effect at the opening of business on the day specified in the
public announcement of such change.

“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Beneficiary” means, in relation to a Letter of Credit, from time to time, the
initial beneficiary, a transferee beneficiary, a successor beneficiary, a
nominated bank, a negotiating bank or a confirming bank with respect to such
Letter of Credit, as applicable.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a borrowing consisting of simultaneous Committed Loans of the
same Type and, in the case of Eurodollar Rate Loans, having the same Interest
Period made by each of the Lenders pursuant to Section 2.01.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, Charlotte, North Carolina or San Francisco, California, or, in the
case of Canadian Loans or in connection with the Bankers’ Acceptance Facility,
Toronto, are authorized or required by law to close and, if such day relates to
any Eurodollar

 

4



--------------------------------------------------------------------------------

Rate Loan, means any such day on which dealings in Dollar deposits are conducted
by and between banks in the London interbank eurodollar market.

“Canadian Administrative Agent” means BA Canada, in its capacity as the Canadian
administrative agent for the Canadian Lenders, and any successor Canadian
administrative agent.

“Canadian Administrative Agent’s Office” means the Canadian Administrative
Agent’s address and, as appropriate, account as set forth on Schedule 11.02, or
such other address or account as the Canadian Administrative Agent may from time
to time notify the Borrowers and Canadian Lenders.

“Canadian Commitment” means, as to each Canadian Lender, an aggregate amount
equal to the amount set forth opposite its name in the column under the heading
“Canadian Commitments” on Schedule 2.01 or in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement.

“Canadian Dollars” and “Cdn.$” each means the lawful money of Canada.

“Canadian Exposure” means, as to any Canadian Lender (a) prior to the
termination of the Canadian Commitment, such Canadian Lender’s Canadian
Commitment and (b) after the termination of the Canadian Commitment, the Total
Canadian Outstandings for such Canadian Lender.

“Canadian Lender” means each Canadian bank listed on Schedule 2.01 as a Canadian
Lender, and their successors and assigns.

“Canadian Loan” means any Loan made to McKesson Canada pursuant to
Section 2.01(b) denominated in Canadian Dollars, which may be a Eurodollar Rate
Loan or a Canadian Prime Rate Loan.

“Canadian Participant” has the meaning set forth in Section 2.01(b)(ii).

“Canadian Participation” has the meaning set forth in Section 2.01(b)(ii).

“Canadian Prime Rate” means, for any day, with respect to any Canadian Loan, a
fluctuating rate per annum equal to the higher of (a) the rate announced by the
Canadian Administrative Agent from time to time as its prime lending rate, as in
effect from time to time, and (b) a rate equal to the CDOR that would apply to a
one-month Bankers’ Acceptance accepted by BA Canada if made on such day plus
0.75% per annum. As to any loan, the Canadian Prime Rate is a reference rate and
does not necessarily represent the lowest or best rate actually charged to any
customer. The Canadian Administrative Agent may make commercial loans or other
loans at rates of interest at, above or below the Canadian Prime Rate. Any
change in the reference rate announced by the Canadian Administrative Agent
shall take effect at the opening of business on the day specified in the
announcement of such change.

“Canadian Prime Rate Loans” means Canadian Loans bearing interest at rates
determined by reference to the Canadian Prime Rate.

“Canadian Pro Rata Share” means, as to any Canadian Lender at any time, the
percentage equivalent (expressed as a decimal, rounded to the ninth decimal
place) at such time of such Canadian Lender’s Canadian Exposure divided by the
combined Canadian Exposure of all Canadian Lenders (including, in each case,
Canadian Exposure of Affiliates of Canadian Lenders). The initial Canadian Pro
Rata Share of each Canadian Lender is set forth opposite the name of such
Canadian Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Canadian Lender becomes a party

 

5



--------------------------------------------------------------------------------

hereto, as applicable.

“Canadian Resident” shall mean a Person that is either (a) a resident of Canada
for purposes of the Income Tax Act (Canada) or (b) the Canada branch of an
authorized foreign bank that will receive all amounts contemplated under this
agreement as part of its Canadian banking business for purposes of the Income
Tax Act (Canada).

“Canadian Spot Rate” means the rate quoted by Bank of America as the spot rate
for the purchase by Bank of America of such currency with another currency
through its FX Trading Office at approximately 8:00 a.m. on the Computation
Date.

“Cash Collateralize” has the meaning specified in Section 2.03(g).

“CDOR” means, for any day and relative to Bankers’ Acceptances having any
specified Face Amount and maturity, the average of the annual rates for Bankers’
Acceptances having such specified Face Amount and maturity (or a Face Amount and
maturity as closely as possible comparable to such specified Face Amount and
maturity) of the banks named in Schedule I to the Bank Act (Canada) that appears
on the Reuters Screen CDOR page as of at 10:00 a.m. (Eastern time) on such day
(or, if such day is not a Business Day, as of 10:00 a.m. (Eastern time) on the
next preceding Business Day), provided that if such rate does not appear on the
Reuters Screen CDOR page at such time on such date, CDOR for such date will be
the annual rate of interest (rounded upward to the nearest whole multiple of
1/100 of 1% calculated) as of 10:00 a.m. (Eastern time) on such date on the
basis of the discount amount at which the Canadian Administrative Agent is then
offering to purchase Bankers’ Acceptances accepted by it having a comparable
aggregate Face Amount and identical maturity date to the aggregate Face Amount
and maturity date of such Bankers’ Acceptances.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.

“Change of Control” means an event or series of events by which:

(a)(i) with respect to the Company, any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, but
excluding any employee benefit plan of such person or its subsidiaries, and any
person or entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have “beneficial ownership” of all securities
that such person or group has the right to acquire, whether such right is
exercisable immediately or only after the passage of time (such right, an
“option right”)), directly or indirectly, of 51% or more of the equity
securities of the Company entitled to vote for members of the board of directors
or equivalent governing body of the Company on a fully-diluted basis (and taking
into account all such securities that such person or group has the right to
acquire pursuant to any option right)

 

6



--------------------------------------------------------------------------------

(provided that “Change of Control” shall not include any such acquisition which
occurs as part of a transaction consisting of (x) the Company becoming a wholly
owned subsidiary of a holding company and (y) the holders of the voting stock of
such holding company immediately following such transaction are substantially
the same as the holders of the Company’s voting stock immediately prior to such
transaction) and (ii) with respect to the Domestic Subsidiary that becomes a
Borrower pursuant to Section 7.02(d), any “person” or “group” other than the
Company becomes the “beneficial owner”, directly or indirectly, of any equity
securities of such Domestic Subsidiary entitled to vote for members of the board
of directors or equivalent governing body of such Domestic Subsidiary on a
fully-diluted basis; or

(b) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Company cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors).

“Clearing House” means The Canadian Depository for Securities Limited, or such
alternative clearing house within the meaning of The Depository Bills and Notes
Act (Canada).

“Code” means the Internal Revenue Code of 1986.

“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans (including any Canadian Commitment of any Canadian Lender to make Canadian
Loans or purchase Bankers’ Acceptances) to the Borrowers pursuant to Article II
and (b) purchase participations in L/C Obligations, in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule 2.01 or in the Assignment and Assumption pursuant
to which such Lender becomes a party hereto, as applicable, as such amount may
be adjusted from time to time in accordance with this Agreement. The Commitment
for any Lender that has an Affiliate is a single value for such Lender and its
Affiliate taken together.

“Committed Loan” means a Domestic Loan or a Canadian Loan.

“Committed Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of
Committed Loans from one Type to the other, or (c) a continuation of Eurodollar
Rate Loans, pursuant to Section 2.02(a), which, if in writing, shall be
substantially in the form of Exhibit A.

“Company” has the meaning specified in the introductory clause hereto.

“Company Guaranty” means the Company’s guaranty of the Obligations of each other
Borrower, the terms of which guaranty are located in Article X of this
Agreement.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

 

7



--------------------------------------------------------------------------------

“Computation Date” has the meaning specified in Section 2.16(a).

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” has the meaning specified in the definition of “Affiliate.”

“Credit Extension” means each of the following: (a) a Borrowing, (b) a Bankers’
Acceptance Credit Extension and (c) an L/C Credit Extension.

“Debt Rating” has the meaning specified in the definition of “Applicable Rate.”

“Debtor Relief Laws” means the Bankruptcy Code of the United States, the
Bankruptcy and Insolvency Act (Canada), the Companies’ Creditors Arrangement Act
(Canada) and all other liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate, if any, applicable to Base Rate Loans plus (c) 2% per annum;
provided, however, that, with respect to a Eurodollar Rate Loan or Canadian
Prime Rate Loan, the Default Rate shall be an interest rate equal to the
interest rate (including any Applicable Rate) otherwise applicable to such Loan
plus 2% per annum, in each case to the fullest extent permitted by applicable
Laws.

“Defaulting Lender” means, subject to Section 2.18, (a) any Lender that (i) has
failed to fund any portion of the Committed Loans or participations in L/C
Obligations required to be funded by it hereunder within one Business Day of the
date required to be funded by it hereunder, unless such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding (which conditions
precedent, together with the applicable default, if any, shall be specifically
identified in such writing) has not been satisfied, (ii) has otherwise failed to
pay over to the Administrative Agent or any other Lender any other amount
required to be paid by it hereunder within one Business Day of the date when
due, unless the subject of a good faith dispute, (iii) has notified any
Borrower, the Administrative Agent or any other Lender that it does not intend
to comply with its funding obligations or has made a public statement to that
effect with respect to its funding obligations hereunder (unless such writing or
public statement relates to such Lenders’ obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with the
applicable default, if any, shall be specifically identified in such writing or
public statement) cannot be satisfied) or under other agreements in which it
commits to extend credit, (iv) has failed, within three (3) Business Days after
request by the Administrative Agent, to confirm in a manner satisfactory to the
Administrative Agent that it will comply with its funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (iv) upon receipt of such written confirmation by the Administrative
Agent), (v) has, or has a direct or indirect parent company that has, (x) become
the subject of an Insolvency Proceeding, (y) had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or a custodian
appointed for it, or (z) taken any action in furtherance of, or indicated its
consent to, approval of or acquiescence in any such proceeding or appointment
(provided

 

8



--------------------------------------------------------------------------------

that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority) and (b) any Canadian Lender
that has failed to purchase any Draft or Bankers’ Acceptance.

“Dollar” and “$” mean lawful money of the United States.

“Dollar Equivalent” means, at any time, (a) as to any amount denominated in
Dollars, the amount thereof at such time, and (b) as to any amount denominated
in Canadian Dollars, the equivalent amount in Dollars as determined by the
Applicable Agent at such time on the basis of the Canadian Spot Rate for the
purchase of Dollars with Canadian Dollars on the most recent Computation Date
provided for in Section 2.16(a).

“Domestic Borrower” means the Company and the Domestic Subsidiary that has
become a Borrower pursuant to a joinder agreement in the form of Exhibit F as
contemplated by Section 7.02(d).

“Domestic Borrower Notice” has the meaning specified in Section 7.02(d).

“Domestic Lender” means each Lender acting in the capacity of a domestic lender
listed on Schedule 2.01 as a Domestic Lender, and their successors and assigns.

“Domestic Loan” means any Loan made to a Domestic Borrower pursuant to
Section 2.01(a) denominated in Dollars, which may be a Eurodollar Rate Loan or a
Base Rate Loan.

“Domestic Subsidiary” means each Subsidiary of the Company that is organized or
existing under the laws of the United States, any state of the United States or
the District of Columbia.

“Draft” means, at any time, a bill of exchange, within the meaning of the Bills
of Exchange Act (Canada) drawn by McKesson Canada to be accepted by a Canadian
Lender (which upon such acceptance will be a Bankers’ Acceptance) and bearing
such distinguishing letters and numbers as such Canadian Lender may determine,
but which at such time, except as otherwise provided herein, has not been
accepted by a Canadian Lender.

“Drawing” means an acceptance of completed Drafts by a Canadian Lender or by any
other Person pursuant to Section 2.04.

“Drawing Date” means any Business Day fixed pursuant to Section 2.04(b) for a
Drawing.

“Drawing Fee” means, with respect to the Drafts issued by McKesson Canada
hereunder and accepted as provided herein on any Drawing Date, an amount equal
to the Drawing Fee Rate multiplied by the aggregate Face Amount of such Drafts,
calculated, in each case, on the basis of the term to maturity of such Draft and
a year of 365 or 366 days, as the case may be (rounded to the nearest whole
cent, with one-half of one cent being rounded up).

“Drawing Fee Rate” means, in calculating the Drawing Fee for any Draft, the
Applicable Rate for Bankers’ Acceptances.

“Drawing Notice” has the meaning set forth in Section 2.04(b)(i).

“Drawing Purchase Price” means, in respect of Drafts to be accepted by a
Canadian Lender or any other Person, the difference between (a) the result
(rounded to the nearest whole cent, with one-half of one cent being rounded up)
obtained by dividing the aggregate Face Amount of such Drafts by the sum

 

9



--------------------------------------------------------------------------------

of one plus the product of (i) the Effective Discount Rate multiplied by (ii) a
fraction the numerator of which is the term of maturity of such Drafts and the
denominator of which is 365; and (b) the applicable Drawing Fee.

“Effective Discount Rate” means (a) with respect to any Bankers’ Acceptance
accepted by a Canadian Lender named on Schedule I to the Bank Act (Canada), the
rate determined by the Canadian Administrative Agent as being CDOR on the
applicable Drawing Date, and (b) with respect to any Bankers’ Acceptance
accepted by any other Canadian Lender, the lesser of (i) the rate advised by
such Canadian Lender to the Canadian Administrative Agent as being the discount
rate of such Canadian Lender, calculated on the basis of a year of 365 or 366
days, as applicable, and determined in accordance with normal market practice,
for bankers’ acceptances of such Lender having comparable Face Amount and
identical maturity date to the Face Amount and maturity date of such Bankers’
Acceptance and (ii) the rate determined by the Canadian Administrative Agent in
accordance with clause (a) above plus 0.07% per annum.

“Eligible Assignee” has the meaning specified in Section 11.06(g).

“Environmental Laws” means any and all federal, state, provincial, municipal,
local, and foreign statutes, laws, regulations, ordinances, rules, judgments,
orders, decrees, permits, concessions, grants, franchises, licenses, agreements
or governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines
or penalties), of the Company or any of its Subsidiaries directly or indirectly
resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials or (d) the release
or threatened release of any Hazardous Materials into the environment.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Company or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Company or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; or (f) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Company or any ERISA Affiliate.

“Eurodollar Base Rate” has the meaning specified in the definition of Eurodollar
Rate.

 

10



--------------------------------------------------------------------------------

“Eurodollar Rate” means

(a) for any Interest Period with respect to any Eurodollar Rate Loan, a rate per
annum determined by the Administrative Agent pursuant to the following formula:

 

Eurodollar Rate =                 Eurodollar Base Rate                      
1.00 — Eurodollar Reserve Percentage

where,

“Eurodollar Base Rate” means, for such Interest Period, the rate per annum equal
to the British Bankers Association LIBOR Rate (“BBA LIBOR”), as published by
Reuters (or other commercially available source providing quotations of BBA
LIBOR as designated by the Administrative Agent from time to time) at
approximately 11:00 a.m. London time two Business Days prior to the commencement
of such Interest Period for deposits in the Applicable Currency (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period. If such rate is not available at such time for any reason, then the
“Eurodollar Base Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in the
Applicable Currency for delivery on the first day of such Interest Period in
same day funds in the approximate amount of the Eurodollar Rate Loan being made,
continued or converted by Bank of America and with a term equivalent to such
Interest Period would be offered by Bank of America’s London Branch (or other
Bank of America branch or Affiliate) to major banks in the London or other
offshore interbank eurodollar market for such currency at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period; and

(b) for any interest calculation with respect to a Base Rate Loan on any date, a
rate per annum determined by the Administrative Agent pursuant to the following
formula:

 

Eurodollar Rate =                 Eurodollar Base Rate                      
1.00 — Eurodollar Reserve Percentage

where,

“Eurodollar Base Rate” means the rate per annum equal to (i) BBA LIBOR, as
published by Reuters (or such other commercially available source providing
quotations of BBA LIBOR as may be designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two Business Days prior
to such date, for Dollar deposits with a term of one month commencing on that
day or, (ii) if such rate is not available at such time for any reason, the rate
per annum determined by the Administrative Agent to be the rate at which
deposits in Dollars for delivery on the date of determination in same day funds
in the approximate amount of the Base Rate Loan being made or maintained and
with a term equal to one month would be offered by Bank of America’s London
Branch to major banks in the London interbank eurodollar market at their request
at the date and time of determination.

“Eurodollar Rate Loan” means a Committed Loan that bears interest at a rate
based on clause (a) of the definition of “Eurodollar Rate.”

 

11



--------------------------------------------------------------------------------

“Eurodollar Reserve Percentage” means, for any day during any Interest Period
(A) in the case of Domestic Loans, the reserve percentage (expressed as a
decimal, carried out to five decimal places) in effect on such day, whether or
not applicable to any Domestic Lender, under regulations issued from time to
time by the FRB for determining the maximum reserve requirement (including any
emergency, supplemental or other marginal reserve requirement) with respect to
Eurocurrency funding (currently referred to as “Eurocurrency liabilities”) and
(B) in the case of Canadian Loans, the reserve percentage (expressed as a
decimal, carried out to five decimal places) in effect on such day, whether or
not applicable to any Canadian Lender, under any applicable regulations of the
central bank or other relevant Governmental Authority in Canada. The Eurodollar
Rate for each outstanding Eurodollar Rate Loan shall be adjusted automatically
as of the effective date of any change in the Eurodollar Reserve Percentage.

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Taxes” has the meaning specified in Section 3.01(a).

“Existing Letters of Credit” means those letters of credit issued prior to the
date hereof for the account of the Company or one of its Subsidiaries, as
identified by the L/C Issuer to the Administrative Agent in a writing confirmed
by the Company on or prior to the date hereof.

“Existing Maturity Date” has the meaning specified in Section 2.17.

“Existing Revolving Credit Agreement” means that certain Amended and Restated
Credit Agreement dated as of June 8, 2007 among the Company, McKesson Canada,
Bank of America, as administrative agent, BA Canada, as Canadian administrative
agent, Wachovia Bank, National Association, as L/C issuer, and the lenders from
time to time party thereto, as amended to date.

“Exposure” means, with respect to any Lender, (a) prior to the termination of
the Commitment, such Lender’s Commitment and (b) after the termination of the
Commitment, the Total Outstandings for such Lender.

“Extending Lender” has the meaning specified in Section 2.17.

“Face Amount” means, in respect of a Draft or a Bankers’ Acceptance, as the case
may be, the amount payable to the holder thereof on its maturity.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement, and any current or future regulations or official interpretations
thereof.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the weighted average rate
(rounded upward, if necessary, to a whole multiple of 1/100 of 1%) charged to
Bank of America on such day on such transactions as determined by the
Administrative Agent.

“Fee Letter” means the letter agreement, dated September 8, 2011, among the
Company, the Administrative Agent and the Arranger.

 

12



--------------------------------------------------------------------------------

“Fitch” means Fitch, Inc., a majority-owned subsidiary of Fimalac, S.A., and any
successor thereto.

“Foreign Lender” has the meaning specified in Section 11.14(a)(i).

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, such
Defaulting Lender’s Pro Rata Share of the outstanding L/C Obligations other than
L/C Obligations as to which such Defaulting Lender’s participation obligation
has been reallocated to other Lenders or Cash Collateralized in accordance with
the terms hereof.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“FX Trading Office” means the Foreign Exchange Trading Unit of Bank of America
located in London, England, or such other of Bank of America’s offices as Bank
of America may designate from time to time or, if Bank of America is no longer
the Administrative Agent, the offices of Administrative Agent as Administrative
Agent may designate from time to time.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Granting Lender” has the meaning specified in Section 11.06(h).

“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person. The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the

 

13



--------------------------------------------------------------------------------

maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Guarantied Obligations” has the meaning set forth in Section 10.01.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following:

(a) all obligations of such Person for borrowed money;

(b) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);

(c) all non-contingent reimbursement or payment obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, shipside bonds, surety bonds and similar
instruments;

(d) all obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;

(e) capital leases and Synthetic Lease Obligations;

(f) net obligations of such Person under any Swap Contract;

(g) all indebtedness created or arising under any conditional sale or other
title retention agreement, or incurred as financing, in either case with respect
to property acquired by the Person (even though the rights and remedies of the
seller or bank under such agreement in the event of default are limited to
repossession or sale of such property); and

(h) all indebtedness referred to in clauses (a) through (g) above (excluding
prepaid interest thereon) secured by a Lien on property owned or being purchased
by such Person, whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.

“Indemnified Liabilities” has the meaning set forth in Section 11.04.

“Indemnitees” has the meaning set forth in Section 11.04.

“Insolvency Proceeding” means (a) any case, action or proceeding before any
court or other

 

14



--------------------------------------------------------------------------------

Governmental Authority relating to bankruptcy, reorganization, insolvency,
liquidation, receivership, dissolution, winding-up or relief of debtors, or
(b) any general assignment for the benefit of creditors, composition,
marshalling of assets for creditors, or other similar arrangement in respect of
its creditors generally or any substantial portion of its creditors; undertaken
under any Debtor Relief Law.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan or
a Canadian Prime Rate Loan, the last day of each Interest Period applicable to
such Loan and the Maturity Date; provided, however, that if any Interest Period
for a Eurodollar Rate Loan exceeds three months, the respective dates that fall
every three months after the beginning of such Interest Period shall also be
Interest Payment Dates; and (b) as to any Base Rate Loan or Canadian Prime Rate
Loan, (i) the fifth Business Day following the end of each calendar quarter and
(ii) the Maturity Date.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Applicable Borrower in its Committed Loan Notice;
provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the Maturity Date.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter Credit
Application, and any other document, agreement and instrument entered into by
the L/C Issuer and the applicable Domestic Borrower (or any Subsidiary) or in
favor of the L/C Issuer and relating to any such Letter of Credit.

“Laws” means, collectively, all international, foreign, Canadian, federal,
state, provincial, municipal and local statutes, treaties, rules, guidelines,
regulations, ordinances, codes and administrative or judicial precedents or
authorities, including the interpretation or administration thereof by any
Governmental Authority charged with the enforcement, interpretation or
administration thereof, and all applicable administrative orders, directed
duties, requests, licenses, authorizations and permits of, and agreements with,
any Governmental Authority, in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Pro Rata Share.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing.

 

15



--------------------------------------------------------------------------------

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

“L/C Issuer” means Wells Fargo Bank, National Association in its capacity as
issuer of Letters of Credit hereunder, or any successor issuer of Letters of
Credit hereunder.

“L/C Obligations” means, as at any date of determination, the aggregate undrawn
amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts, including all L/C Borrowings. For purposes of computing
the amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.07. For all
purposes of this Agreement, if on any date of determination a Letter of Credit
has expired by its terms but any amount may still be drawn thereunder by reason
of the operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed
to be “outstanding” in the amount so remaining available to be drawn.

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the L/C Issuer.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as its “Lending Office” or “Domestic Lending Office” or “Eurodollar
Lending Office,” as the case may be, in such Lender’s Administrative
Questionnaire, or such other office or offices as a Lender may from time to time
notify the Company and the Administrative Agent.

“Letter of Credit” means (a) any letter of credit issued hereunder and (b) each
of the Existing Letters of Credit. A Letter of Credit may be a commercial letter
of credit or a standby letter of credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Expiration Date” means the day that is five Business Days
prior to the Maturity Date then in effect.

“Letter of Credit Sublimit” means an amount equal to $500,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Commitments.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest of any kind or nature whatsoever (including
any conditional sale or other title retention agreement, and any financing lease
having substantially the same economic effect as any of the foregoing); provided
that “Lien” shall not include (i) the interest of a lessor under an operating
lease or (ii) the sale of accounts receivable.

“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Committed Loan.

“Loan Documents” means this Agreement, any joinder agreement delivered pursuant
to Section 7.02(d), any Notes, any Drafts, any Bankers’ Acceptances, the Fee
Letter and all other documents delivered to the Administrative Agent, Canadian
Administrative Agent or any Lender in connection herewith.

“Loan Parties” means, collectively, the Borrowers.

“Margin Stock” means “margin stock” as such term is defined in Regulation T, U
or X of the

 

16



--------------------------------------------------------------------------------

FRB.

“Master Agreement” has the meaning set forth in the definition of “Swap
Contract.”

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties or condition
(financial or otherwise) of the Company and its Subsidiaries taken as a whole;
(b) a material impairment of the ability of any Borrower to perform its
obligations under any Loan Document to which it is a party; or (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against any Borrower of any Loan Document to which it is a party.

“Material Subsidiary” means, at any time, (a) McKesson Canada and (b) any other
Subsidiary having at such time 10% or more of the Company’s consolidated total
(gross) revenues for the preceding four fiscal quarter period, as of the last
day of the preceding fiscal quarter based upon the Company’s most recent annual
or quarterly financial statements delivered to the Administrative Agent under
Section 6.01.

“Maturity Date” means the later of (a) September 23, 2016 or (b) if the term of
this Agreement is extended pursuant to Section 2.17, such extended termination
date as determined pursuant to such Section; provided, however, that, in each
case, if such date is not a Business Day, the next preceding Business Day;
provided further that with respect to any Non-Extending Lender, the Maturity
Date of such Non-Extending Lender’s Commitment shall be the Existing Maturity
Date notwithstanding the extension of Commitments by any other Lender pursuant
to Section 2.17.

“McKesson Canada” has the meaning specified in the introductory paragraph
hereto.

“Member” means a Canadian Lender that has entered into a contract of membership
with the Clearing House.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Net Worth” means (a) sum of (i) the capital stock, (ii) additional paid in
capital, (iii) retained earnings (or minus accumulated deficits) and
(iv) accumulated other comprehensive income, minus (b) treasury stock, in each
case, of the Company and its Subsidiaries determined on a consolidated basis in
conformity with GAAP on such date.

“Non-Extending Lender” has the meaning specified in Section 2.17.

“Note” means a promissory note executed by a Borrower in favor of a Lender
pursuant to Section 2.11, substantially in the form of Exhibit B-1 with respect
to Domestic Loans or substantially in the form of Exhibit B-2 with respect to
Canadian Loans.

“Notice Date” has the meaning specified in Section 2.17.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Draft, Bankers’ Acceptance or Letter of
Credit, whether direct or indirect (including those acquired by assumption),

 

17



--------------------------------------------------------------------------------

absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Loan Party or any Affiliate thereof of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding.

“Organization Documents” means, with respect to (a) any corporation, the
certificate or articles of incorporation and the bylaws, (b) any limited
liability company, the certificate of formation and limited liability company
agreement or operating agreement, (c) any partnership, the certificate of
formation and partnership agreement, and (d) any organization incorporated or
formed in any non-U.S. jurisdiction, constitutive documents with respect to such
organization that are equivalent or comparable to the foregoing, as may be
applicable.

“Other Taxes” has the meaning specified in Section 3.01(b).

“Outstanding Amount” means (a) with respect to Committed Loans and on any date,
the aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Committed Loans occurring on such
date; (b) with respect to any Bankers’ Acceptances on any date, the amount of
the Acceptance Usage on such date after giving effect to any Bankers’ Acceptance
Credit Extension occurring on such date and any other changes in the aggregate
amount of the Acceptance Usage as of such date, including as a result of any
reimbursements of outstanding unpaid drawings under any Bankers’ Acceptance or
any reductions in the maximum amount available for drawing under Bankers’
Acceptance taking effect on such date; and (c) with respect to any L/C
Obligations on any date, the amount of such L/C Obligations on such date after
giving effect to any L/C Credit Extension occurring on such date and any other
changes in the aggregate amount of the L/C Obligations as of such date,
including as a result of any reimbursements of outstanding unpaid drawings under
any Letters of Credit or any reductions in the maximum amount available for
drawing under Letters of Credit taking effect on such date.

“Overnight Canadian Rate” means, for any day, the rate of interest per annum at
which overnight deposits in Canadian Dollars, in an amount approximately equal
to the amount with respect to which such rate is being determined, would be
offered for such day by the Administrative Agent’s London Branch to major banks
in the London or other applicable offshore interbank market.

“Participant” has the meaning specified in Section 11.06(d)(i).

“Participant Register” has the meaning specified in Section 11.06(d)(ii).

“Participation Funding Date” has the meaning specified in
Section 2.01(b)(ii)(A).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Company or
any ERISA Affiliate or to which the Company or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

18



--------------------------------------------------------------------------------

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by any Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

“Pro Rata Share” means, with respect to each Lender at any time, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitment of such Lender at such time
and the denominator of which is the amount of the Aggregate Commitments at such
time; provided that if the Commitment of each Lender to make Loans, the
obligation of the Canadian Lenders to make Bankers’ Acceptance Credit Extensions
and the obligation of the L/C Issuer to make L/C Credit Extensions have been
terminated pursuant to Section 8.02 or if the Aggregate Commitments have
expired, then the Pro Rata Share of each Lender shall be determined based on the
Pro Rata Share of such Lender immediately prior to such termination and after
giving effect to any subsequent assignments made pursuant to the terms hereof.
The initial Pro Rata Share of each Lender is set forth opposite the name of such
Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to which
such Lender becomes a party hereto, as applicable.

“Proceedings” has the meaning set forth in Section 6.03(c).

“Qualified Receivables Transaction” mean any transaction or series of
transactions entered into by the Company or any of its Subsidiaries pursuant to
which the Company or any of its Subsidiaries sells, conveys or otherwise
transfers to (i) a Receivables Subsidiary (in the case of a transfer by the
Company or any of its Subsidiaries) and (ii) any other Person (in the case of a
transfer by a Receivables Subsidiary), or grants a security interest in (all of
the following constituting “Receivables Program Assets”), any accounts
receivable (whether now existing or arising in the future) or inventory of the
Company or any of its Subsidiaries, and any assets related thereto including,
without limitation, all collateral securing such accounts receivable, all
contracts and all guarantees or other obligations in respect of such accounts
receivable or inventory, proceeds of such accounts receivable and other assets
which are customarily transferred or in respect of which security interests are
customarily granted in connection with asset securitization transactions
involving accounts receivable or inventory.

“Receivables Subsidiary” means a Subsidiary of the Company which engages in no
activities other than in connection with the financing of accounts receivable or
inventory (a) no portion of the Indebtedness or any other obligations
(contingent or otherwise) of which (i) is guaranteed by the Company or any
Subsidiary of the Company (excluding guarantees of obligations (other than the
principal of, and interest on, Indebtedness) pursuant to representations,
warranties, covenants and indemnities entered into in the ordinary course of
business in connection with a Qualified Receivables Transaction), (ii) is
recourse or obligates the Company or any Subsidiary of the Company in any way
other than pursuant to representations, warranties, covenants and indemnities
entered into in the ordinary course of business in connection with a Qualified
Receivables Transaction or (iii) subjects any property or asset of the Company
or any Subsidiary of the Company (other than accounts receivable or inventory
and related assets as provided in the definition of “Qualified Receivables
Transaction”), directly or indirectly, contingently or otherwise, to the
satisfaction thereof, other than pursuant to representations, warranties,
covenants and indemnities entered into in the ordinary course of business in
connection with a Qualified Receivables Transaction, (b) with which neither the
Company nor any Subsidiary of the Company has any material contract, agreement,
arrangement or understanding other than on terms customary for securitization of
receivables or inventory and (c) with which neither the Company nor any
Subsidiary of the Company has any obligations to maintain or preserve such
Subsidiary’s financial condition or cause such Subsidiary to achieve certain
levels of operating results. CGSF Funding Corporation, a Delaware corporation,
shall be deemed a Receivables Subsidiary.

“Register” has the meaning set forth in Section 11.06(c).

 

19



--------------------------------------------------------------------------------

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Relevant Obligation” has the meaning set forth in Section 8.01(e).

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
a Bankers’ Acceptance, a Drawing Notice and (c) with respect to an L/C Credit
Extension, a Letter of Credit Application.

“Request Period” has the meaning specified in Section 2.17.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Aggregate Commitments or, if the Commitment of each Lender to
make Loans, the obligation of each Canadian Lender to make Bankers’ Acceptance
Credit Extensions and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 8.02, Lenders holding in the
aggregate more than 50% of the Total Outstandings (with the aggregate amount of
each Lender’s risk participation and funded participation in Bankers’
Acceptances and L/C Obligations being deemed “held” by such Lender for purposes
of this definition); provided that the Commitment of, and the portion of the
Total Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.

“Requirement of Law” means, as to any Person, any law (statutory or common),
treaty, rule or regulation or determination, decree or order of an arbitrator or
of a Governmental

Authority, in each case applicable to or binding upon the Person or any of its
property or to which the Person or any of its property is subject, including but
not limited to any Environmental Law.

“Response Deadline” has the meaning specified in Section 2.17.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, corporate vice president or the treasurer of a Loan Party.
Any document delivered hereunder that is signed by a Responsible Officer of a
Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“SPC” has the meaning specified in Section 11.06(h).

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company, unlimited liability company or other business entity
of which a majority of the shares of securities or other interests having
ordinary voting power for the election of directors or other governing body
(other than securities or interests having such power only by reason of the
happening of a contingency) are at the time beneficially owned, or the
management of which is otherwise controlled,

 

20



--------------------------------------------------------------------------------

directly, or indirectly through one or more intermediaries, or both, by such
Person. Unless otherwise specified, all references herein to a “Subsidiary” or
to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Company.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind (other than Eligible ASRs, as defined below), and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement relating to any of the foregoing (any
such master agreement, together with any related schedules, a “Master
Agreement”), including any such obligations or liabilities under any Master
Agreement (other than Eligible ASRs). “Eligible ASR” shall mean any accelerated
share repurchase documented under a Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Taxes” has the meaning specified in Section 3.01(a).

“Total Canadian Outstandings” means (a) as to all Lenders at any date of
determination, the sum of (i) the aggregate principal amount of all outstanding
Canadian Loans plus (ii) the Acceptance Usage, in each case valued in Dollar
Equivalents, and (b) as to any Canadian Lender at any date of determination, the
sum of (x) the aggregate principal amount of all outstanding Canadian Loans made
by such Canadian Lender or its Affiliate plus (y) the Acceptance Usage of such
Canadian Lender or its Affiliate, in each case valued in Dollar Equivalents.

“Total Capitalization” means, on any date, the sum of (a) Total Debt and (b) the
Net Worth on such date.

“Total Debt” means, on any date, the difference of (a) all Indebtedness of the
Company and its Subsidiaries determined on a consolidated basis on such date,
minus (b) Indebtedness incurred by any Receivables Subsidiary in connection with
a Qualified Receivables Transaction.

 

21



--------------------------------------------------------------------------------

“Total Outstandings” means (a) as to all Lenders at any date of determination,
the sum of (i) the Outstanding Amount of all Loans and L/C Obligations plus
(ii) the Acceptance Usage, in each case valued in Dollar Equivalents, and (b) as
to any Lender at any date of determination, the sum of (x) the Outstanding
Amount of all Loans and L/C Obligations of such Lender or its Affiliate plus
(y) the Acceptance Usage of such Lender or its Affiliate, in each case valued in
Dollar Equivalents.

“Type” means (a) with respect to a Domestic Loan, its character as a Base Rate
Loan or a Eurodollar Rate Loan and (b) with respect to a Canadian Loan, its
character as a Canadian Prime Rate Loan or a Eurodollar Rate Loan.

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning set forth in Section 2.03(c)(i).

“Wholly-Owned Subsidiary” means any Subsidiary in which (other than directors’
qualifying shares required by law) 100% of the capital stock of each class or
other interests having ordinary voting power, and 100% of the capital stock of
every other class or other interests, in each case, at the time as of which any
determination is being made, is owned, beneficially and of record, by the
Company, or by one or more of the other Wholly-Owned Subsidiaries, or both.

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b)(i) The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.

(ii) Article, Section, Exhibit and Schedule references are to the Loan Document
in which such reference appears.

(iii) The term “including” is by way of example and not limitation.

(iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including”.

 

22



--------------------------------------------------------------------------------

(d) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms. (a) All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the Audited Financial Statements,
except as otherwise specifically prescribed herein.

(b) If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Company or the Required Lenders shall so request, the Administrative Agent, the
Lenders and the Company shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Company shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

(c) If the Company shall elect as of the end of any financial reporting period
to prepare financial statements in accordance with International Financial
Reporting Standards, as published by the International Accounting Standards
Board (“IFRS”), rather than GAAP, then, following delivery to Administrative
Agent of a completed Compliance Certificate attaching the information required
to be delivered for such financial reporting period, the parties hereto shall
use their best efforts to amend (in a manner mutually satisfactory to Lenders
and Borrowers) the thresholds or methods of calculation of any financial ratio
or requirement set forth in any Loan Document such that compliance therewith is
neither more nor less burdensome (as determined by the Required Lenders in their
sole discretion) to Borrowers as a result of such conversion to IFRS and,
thereafter, all references in the Loan Documents to GAAP shall be deemed
references to IFRS.

(d) All references herein to consolidated financial statements of the Borrower
and its Subsidiaries or to the determination of any amount for the Borrower and
its Subsidiaries on a consolidated basis or any similar reference shall, in each
case, be deemed to include each variable interest entity that the Borrower is
required to consolidate pursuant to FASB ASC 810 as if such variable interest
entity were a Subsidiary as defined herein.

1.04 Rounding. Any financial ratios required to be maintained by the Company
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05 References to Agreements and Laws. Unless otherwise expressly provided
herein, (a) references to Organization Documents, agreements (including the Loan
Documents) and other contractual instruments shall be deemed to include all
subsequent amendments, restatements, extensions,

 

23



--------------------------------------------------------------------------------

supplements and other modifications thereto, but only to the extent that such
amendments, restatements, extensions, supplements and other modifications are
not prohibited by any Loan Document; and (b) references to any Law shall include
all statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such Law.

1.06 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Pacific time (daylight or standard, as applicable).

1.07 Letter of Credit Amounts. Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any Issuer Document
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 Committed Loans.

(a) Subject to the terms and conditions set forth herein, each Lender severally
agrees to make Domestic Loans to the Domestic Borrowers from time to time, on
any Business Day during the Availability Period, in an aggregate amount not to
exceed at any time outstanding the amount of such Lender’s Commitment; provided,
however, that after giving effect to any Borrowing, (i) the Total Outstandings
shall not exceed the Aggregate Commitments, and (ii) the aggregate Outstanding
Amount of the Committed Loans of any Lender, plus such Lender’s Pro Rata Share
of the Outstanding Amount of all L/C Obligations and all Bankers’ Acceptances
(taking into account any Canadian Participations when determining the Total
Canadian Outstandings of a Canadian Lender) shall not exceed such Lender’s
Commitment. Within the limits of each Lender’s Commitment, and subject to the
other terms and conditions hereof, the Domestic Borrowers may borrow under this
Section 2.01(a), prepay under Section 2.05, and reborrow under this
Section 2.01(a). Domestic Loans may be Base Rate Loans or Eurodollar Rate Loans,
as further provided herein.

(b)(i) Subject to the terms and conditions set forth herein, each Canadian
Lender severally agrees to make Canadian Loans to McKesson Canada from time to
time, on any Business Day during the Availability Period, in an aggregate amount
not to exceed at any time outstanding the amount of such Lender’s Canadian
Commitment; provided, however, that, after giving effect to any Borrowing under
the Canadian Commitments, (A) the Total Outstandings shall not exceed the
Aggregate Commitments, (B) the Total Canadian Outstandings shall not exceed the
Aggregate Canadian Commitments, (C) McKesson Canada shall be a Wholly-Owned
Subsidiary, (D) the aggregate Outstanding Amount of the Canadian Loans of any
Canadian Lender, plus such Lender’s Pro Rata Share of the Acceptance Usage
(taking into account any Canadian Participations when determining the Total
Canadian Outstandings of a Canadian Lender) shall not exceed its Canadian
Commitment, and (E) all Canadian Loans to McKesson Canada shall be made by the
Canadian Lenders, shall be denominated and payable in Canadian Dollars and no
other currency and shall not be Base Rate Loans. Within the limits of each

 

24



--------------------------------------------------------------------------------

Lender’s Canadian Commitment, and subject to the other terms and conditions
hereof, McKesson Canada may borrow under this Section 2.01(b)(i), prepay under
Section 2.05 and reborrow under this Section 2.01(b)(i). Canadian Loans may be
Canadian Prime Rate Loans or Eurodollar Rate Loans, as provided herein.

(ii)(A) Subject to Section 2.01(b)(ii)(B) below, on the Participation Funding
Date (as defined below) each Lender that is not a Canadian Lender shall be
deemed to have purchased, and hereby agrees to purchase, a participation in each
outstanding Canadian Loan and Bankers’ Acceptance Credit Extension in an amount
equal to its Pro Rata Share of the unpaid amount of such Canadian Loan or
Bankers’ Acceptance Credit Extension together with accrued interest thereon
(each, a “Canadian Participation”), such Canadian Participation to be governed
by this Section 2.01(b)(ii)(A) and not by Section 11.06(d) hereof. Only upon
demand from any Canadian Lender on or after the date of (X) any Event of Default
under Sections 8.01(a), 8.01(f) or 8.01(g) or (Y) an acceleration of the
maturity pursuant to Section 8.02(b) of any amounts owing to the Canadian
Lenders under this Agreement (the date of such demand, the “Participation
Funding Date”), each such Lender that has purchased a Canadian Participation
(each a “Canadian Participant”) shall deliver to the Canadian Administrative
Agent an amount equal to its Canadian Participation in same day funds and in
Canadian Dollars at the Canadian Administrative Agent’s Office for distribution
to Canadian Lenders in accordance with their Canadian Pro Rata Share. If any
amount required to be paid by any Canadian Participant pursuant to this
Section 2.01(b)(ii)(A) is not paid to the Canadian Administrative Agent when due
but is paid within three Business Days after the date such payment is due, such
Canadian Participant shall pay to the Canadian Administrative Agent for
distribution to Canadian Lenders on demand an amount equal to the product of
(i) such amount, times (ii) the Overnight Canadian Rate, times (iii) a fraction
the numerator of which is the number of days that elapse during such period and
the denominator of which is 365 or 366, as the case may be. If such amount
required to be paid by any Canadian Participant pursuant to this
Section 2.01(b)(ii)(A) is not in fact made available to the Canadian
Administrative Agent within three Business Days after the date such payment is
due, the Canadian Administrative Agent shall be entitled to recover from such
Canadian Participant, on demand, such amount with interest thereon calculated
from such due date at the rate per annum equal to the rate applicable thereto in
accordance with the preceding sentence plus the Applicable Rate. A certificate
of the Canadian Administrative Agent submitted to any Canadian Participant with
respect to any amounts owing under this Section 2.01(b)(ii)(A) shall be
conclusive in the absence of manifest error. In the event the Canadian
Administrative Agent receives a payment with respect to any Canadian Loan in
which Canadian Participations have been purchased and as to which the purchase
price has been requested by the Canadian Administrative Agent and delivered by a
Canadian Participant as in this Section 2.01(b)(ii)(A) provided, the Canadian
Administrative Agent shall promptly distribute to such Canadian Participant its
share of such payment based on its Canadian Participation. If the Canadian
Administrative Agent pays any amount to a Canadian Participant pursuant to this
Section 2.01(b)(ii)(A) in the belief or expectation that a related payment has
been or will be received or collected and such related payment is not received
or collected by the Canadian Administrative Agent, then such Canadian
Participant will promptly on demand by the Canadian Administrative Agent return
such amount to the Canadian Administrative Agent, together with interest thereon
at such rate as the Canadian Administrative Agent shall determine to be
customary between banks for correction of errors. If the Canadian Administrative
Agent determines at any time that any amount received or collected by the
Canadian Administrative Agent pursuant to this

 

25



--------------------------------------------------------------------------------

Agreement is to be returned to McKesson Canada under this Agreement or paid to
any other Person or entity pursuant to any Debtor Relief Laws, any sharing
clause in this Agreement, or otherwise, then, notwithstanding any other
provision of this Agreement, the Canadian Administrative Agent shall not be
required to distribute any portion thereof to any Canadian Participant, and each
such Canadian Participant will promptly on demand by the Canadian Administrative
Agent repay any portion that the Canadian Administrative Agent shall have
distributed to such Canadian Participant, together with interest thereon at such
rate, if any, as the Canadian Administrative Agent shall pay to McKesson Canada
or such other Person or entity with respect thereto. If any amounts returned to
McKesson Canada or reimbursed by a Canadian Participant pursuant to this
Section 2.01(b)(ii)(A) are later recovered by the Canadian Administrative Agent,
the Canadian Administrative Agent shall promptly pay to each Canadian
Participant a proportionate share based on such Canadian Participant’s Canadian
Participation.

(B) Notwithstanding any other provision of this Agreement, each Lender agrees
that, prior to the Participation Funding Date, all amounts paid or credited by
McKesson Canada under this Agreement to a Canadian Lender shall be received by
such Canadian Lender (a) for its own benefit and account or (b) as agent for or
for the account of an Eligible Assignee that is a Canadian Resident in respect
of the Canadian Loans, and not otherwise as agent for or on behalf of any other
Person.

2.02 Borrowings, Conversions and Continuations of Committed Loans.

(a) With respect to Domestic Loans, each Borrowing, each conversion of Committed
Loans from one Type to the other, and each continuation of Eurodollar Rate Loans
shall be made upon the applicable Domestic Borrower’s irrevocable notice to the
Administrative Agent, which may be given by telephone. Each such notice must be
received by the Administrative Agent not later than 9:00 a.m. (i) three Business
Days prior to the requested date of any Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or of any conversion of Eurodollar Rate
Loans to Base Rate Committed Loans, and (ii) on the requested date of any
Borrowing of Base Rate Committed Loans. With respect to Canadian Loans, each
Borrowing, each conversion of Canadian Loans from one Type to the other and each
continuation of Eurodollar Rate Loans shall be made upon McKesson Canada’s
irrevocable notice to the Canadian Administrative Agent, which may be given by
telephone. Each such notice must be received by the Canadian Administrative
Agent not later than 11:00 a.m. (Eastern time) (i) three Business Days prior to
the requested date of any Borrowing of, conversion to or continuation of
Eurodollar Rate Loans or of any conversion of Eurodollar Rate Loans to Canadian
Prime Rate Loans, and (ii) one Business Day prior to the requested date of any
Borrowing of Canadian Prime Rate Loans. Each telephonic notice by a Borrower
pursuant to this Section 2.02(a) must be confirmed promptly by delivery to the
Applicable Agent of a written Committed Loan Notice, appropriately completed and
signed by a Responsible Officer of the Applicable Borrower. Each Borrowing,
conversion or continuation of Domestic Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof and, in the case
of Canadian Loans, in an aggregate minimum amount of Cdn.$5,000,000 or any whole
multiple of Cdn.$1,000,000 in excess thereof. Except as provided in
Section 2.03(c) and 2.04(g), each Committed Loan Notice (whether telephonic or
written) shall specify (i) whether the Applicable Borrower is requesting a
Borrowing, a conversion of Committed Loans from one Type to the other, or a
continuation of Eurodollar Rate Loans, (ii) the identity of the Borrower and the
requested date of the Borrowing,

 

26



--------------------------------------------------------------------------------

conversion or continuation, as the case may be (which shall be a Business Day),
(iii) the principal amount of Committed Loans to be borrowed, converted or
continued, (iv) the Type of Committed Loans to be borrowed or to which existing
Committed Loans are to be converted, (v) if applicable, the duration of the
Interest Period with respect thereto and (vi) the Applicable Currency. If the
Applicable Borrower fails to specify a Type of Committed Loan in a Committed
Loan Notice or if the Applicable Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Committed Loans
shall be made as, or converted to, Base Rate Loans or Canadian Prime Rate Loans,
as appropriate. Any such automatic conversion to Base Rate Loans or Canadian
Prime Rate Loans shall be effective as of the last day of the Interest Period
then in effect with respect to the applicable Eurodollar Rate Loans. If the
Applicable Borrower requests a Borrowing of, conversion to, or continuation of
Eurodollar Rate Loans in any such Committed Loan Notice, but fails to specify an
Interest Period, they will be deemed to have specified an Interest Period of one
month.

(b) Following receipt of a Committed Loan Notice for Domestic Loans, the
Administrative Agent shall promptly notify each Lender of the amount of its Pro
Rata Share of the applicable Domestic Loans, and if no timely notice of a
conversion or continuation is provided by the applicable Domestic Borrower, the
Administrative Agent shall notify each Lender of the details of any automatic
conversion to Base Rate Loans described in Section 2.02(a). Following receipt of
a Committed Loan Notice for Canadian Loans, the Canadian Administrative Agent
shall promptly notify each Canadian Lender of the amount of its Canadian Pro
Rata Share of the applicable Canadian Loans, and if no timely notice of a
conversion or continuation is provided by the Borrowers, the Canadian
Administrative Agent shall notify each Canadian Lender of the details of any
automatic conversion to Canadian Prime Rate Loans described in Section 2.02(a).
In the case of a Borrowing, each Lender shall make the amount of its Domestic
Loan available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 11:00 a.m., and each Canadian
Lender will make the amount of its Canadian Loan available to the Canadian
Administrative Agent in Canadian Dollars at the Canadian Administrative Agent’s
Office by 11:00 a.m. (Eastern time) on the Business Day specified in the
applicable Committed Loan Notice. Upon satisfaction of the applicable conditions
set forth in Section 4.02 (and, if such Borrowing is the initial Credit
Extension, Section 4.01), the Applicable Agent shall make all funds so received
available to the Applicable Borrower in like funds as received by the Applicable
Agent either by (i) crediting the account of the Applicable Borrower on the
books of Bank of America or BA Canada with the amount of such funds or (ii) wire
transfer of such funds, in each case in accordance with instructions provided to
(and reasonably acceptable to) the Applicable Agent by the Applicable Borrower;
provided, however, that if, on the date the Committed Loan Notice with respect
to such Borrowing is given by a Borrower, there are unpaid amounts due in
respect of Bankers’ Acceptances, in the case of McKesson Canada, or L/C
Borrowings outstanding, in the case of the Domestic Borrowers, then the proceeds
of such Borrowing shall be applied, first, to the payment in full of any such
unpaid amounts and L/C Borrowings, and second, to the Applicable Borrower as
provided above.

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of a Default, no Loans may be requested as, converted
to or continued as Eurodollar Rate Loans without the consent of the Required
Lenders.

 

27



--------------------------------------------------------------------------------

(d) The Administrative Agent shall promptly notify the Applicable Borrower and
the Lenders of the interest rate applicable to any Interest Period for
Eurodollar Rate Loans upon determination of such interest rate. The
determination of the Eurodollar Rate by the Administrative Agent shall be
conclusive in the absence of manifest error. At any time that Base Rate Loans
are outstanding, the Administrative Agent shall notify the Domestic Borrowers
and the Lenders of any change in Bank of America’s prime rate used in
determining the Base Rate promptly following the public announcement of such
change. At any time that Canadian Prime Rate Loans are outstanding, the Canadian
Administrative Agent shall notify McKesson Canada and the Canadian Lenders of
any change in BA Canada’s prime lending rate used in determining the Canadian
Prime Rate promptly following the public announcement of such change.

(e) After giving effect to all Borrowings, all conversions of Committed Loans
from one Type to the other, and all continuations of Committed Loans as the same
Type, there shall not be more than ten Interest Periods in effect at any time
with respect to Committed Loans.

(f) The Dollar Equivalent amount of any Borrowing in Canadian Dollars will be
determined by the Canadian Administrative Agent for such Borrowing on the
Computation Date therefor in accordance with Section 2.16(a) and shall be
conclusive absent manifest error.

2.03 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the date hereof until the Letter of Credit Expiration Date, to issue Letters of
Credit for the account of the Domestic Borrowers or certain Subsidiaries, and to
amend or extend Letters of Credit previously issued by it, in accordance with
Section 2.03(b), and (2) to honor drafts under the Letters of Credit; and
(B) the Lenders severally agree to participate in Letters of Credit issued for
the account of the Domestic Borrowers; provided that after giving effect to any
L/C Credit Extension with respect to any Letter of Credit (x) the Total
Outstandings shall not exceed the Aggregate Commitments, (y) the aggregate
Outstanding Amount of the Committed Loans of any Lender, plus such Lender’s Pro
Rata Share of the Outstanding Amount of all L/C Obligations, shall not exceed
such Lender’s Commitment, and (z) the Outstanding Amount of the L/C Obligations
shall not exceed the Letter of Credit Sublimit. Within the foregoing limits, and
subject to the terms and conditions hereof, each Domestic Borrower’s ability to
obtain Letters of Credit shall be fully revolving, and accordingly each Domestic
Borrower may, during the foregoing period, obtain Letters of Credit to replace
Letters of Credit that have expired or that have been drawn upon and reimbursed.

(ii) The L/C Issuer shall be under no obligation to issue any Letter of Credit
if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit

 

28



--------------------------------------------------------------------------------

generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the date hereof, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the date hereof
and which the L/C Issuer in good faith deems material to it;

(B) the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit and letter of credit applicants
generally;

(C) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Lenders have approved such expiry date;

(D) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date;

(E) such Letter of Credit is in an initial amount less than $100,000, in the
case of a commercial Letter of Credit, or $500,000, in the case of a standby
Letter of Credit, or is to be denominated in a currency other than Dollars;
provided that the $500,000 minimum amount relating to a standby Letter of Credit
shall not be applicable if the applicable Domestic Borrower pays to the L/C
Issuer in respect of such Letter of Credit an additional issuance fee in an
amount to be agreed between such Domestic Borrower and the L/C Issuer from time
to time; or

(F) a default of any Lender’s obligations to fund under Section 2.03(c) exists
or any Lender is at such time a Defaulting Lender hereunder, unless (i) the
applicable Domestic Borrower shall have Cash Collateralized an amount equal to
such Lender’s Pro Rata Share of the full amount of such Letter of Credit,
provided that the Cash Collateral in respect of such Lender’s Pro Rata Share
shall be released to such Domestic Borrower promptly upon request after the
effective date of the replacement of such Lender in accordance with
Section 11.15, or (ii) the L/C Issuer has otherwise entered into satisfactory
arrangements with such Domestic Borrower or such Lender to eliminate the L/C
Issuer’s risk with respect to such Lender.

(iii) The L/C Issuer shall be under no obligation to amend any Letter of Credit
if (A) the L/C Issuer would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the Beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(iv) On and after the date hereof, the Existing Letters of Credit shall be
deemed for all purposes, including for purposes of the fees and charges to be
collected pursuant to this Section 2.03 for periods on and after the date
hereof, and reimbursement of costs and expenses to the extent provided herein,
to be Letters of Credit outstanding under this Agreement and entitled to the
benefits of this Agreement and the other Loan Documents, and shall be governed
by the applications and agreements pertaining thereto and by this Agreement;
provided, however, that, notwithstanding any other provision of this Agreement,
no fees with respect to the initial issuance of the Existing Letters of Credit
shall be due hereunder.

 

29



--------------------------------------------------------------------------------

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the applicable Domestic Borrower delivered to the L/C Issuer
(with a copy to the Administrative Agent) in the form of a Letter of Credit
Application, appropriately completed and signed by a Responsible Officer of such
Domestic Borrower. Such Letter of Credit Application must be received by the L/C
Issuer and the Administrative Agent not later than 11:00 a.m. at least three
Business Days (or such later date and time as the Administrative Agent and the
L/C Issuer may agree in a particular instance in their sole discretion) prior to
the proposed issuance date or date of amendment, as the case may be. In the case
of a request for an initial issuance of a Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the L/C
Issuer: (A) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (B) the amount thereof; (C) the expiry date thereof;
(D) the name and address of the Beneficiary thereof; (E) the documents to be
presented by such Beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such Beneficiary in case of any
drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as the L/C Issuer may require. In the case of
a request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the L/C
Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the L/C Issuer may require.
Additionally, the applicable Domestic Borrower shall furnish to the L/C Issuer
and the Administrative Agent such other documents and information pertaining to
such requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may require.

(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the applicable Domestic Borrower and, if not, the L/C Issuer will provide
the Administrative Agent with a copy thereof. Unless the L/C Issuer has received
written notice from any Lender, the Administrative Agent or any Loan Party, at
least one Business Day prior to the requested date of issuance or amendment of
the applicable Letter of Credit, that one or more applicable conditions
contained in Article IV shall not then be satisfied, then, subject to the terms
and conditions hereof, the L/C Issuer shall, on the requested date, issue a
Letter of Credit for the account of the applicable Domestic Borrower (or the
applicable Subsidiary) or enter into the applicable amendment, as the case may
be, in each case in accordance with the L/C Issuer’s usual and customary
business practices. Immediately upon the issuance of each Letter of Credit, each
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the L/C Issuer a risk participation in such Letter of Credit in an
amount equal to the product of such Lender’s Pro Rata Share times the amount of
such Letter of Credit.

(iii) If the applicable Domestic Borrower so requests in any applicable Letter
of Credit Application, the L/C Issuer shall issue a Letter of Credit that has
automatic extension provisions (each, an “Auto-Extension Letter of Credit”);
provided that any such Auto-Extension Letter of Credit must permit the L/C
Issuer to prevent any such extension at least once in each

 

30



--------------------------------------------------------------------------------

twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the Beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued; provided further that the L/C
issuer shall not exercise its right to prevent any such renewal unless the L/C
Issuer determines that it would have no obligation at such time to issue such
Letter of Credit in its renewed form under the terms of this Agreement. Unless
otherwise directed by the L/C Issuer, the applicable Domestic Borrower shall not
be required to make a specific request to the L/C Issuer for any such extension.
Once an Auto-Extension Letter of Credit has been issued, the Lenders shall be
deemed to have authorized (but may not require) the L/C Issuer to permit the
extension of such Letter of Credit at any time to an expiry date not later than
the Letter of Credit Expiration Date; provided, however, that the L/C Issuer
shall not permit any such extension if (A) the L/C Issuer has determined that it
would not be permitted, or would have no obligation, at such time to issue such
Letter of Credit in its revised form (as extended) under the terms hereof (by
reason of the provisions of clause (ii) of Section 2.03(a) or otherwise), or
(B) it has received notice (which may be by telephone or in writing) on or
before the day that is seven Business Days before the Non-Extension Notice Date
(1) from the Administrative Agent that the Required Lenders have elected not to
permit such extension or (2) from the Administrative Agent, any Lender or the
applicable Domestic Borrower that one or more of the applicable conditions
specified in Section 4.02 is not then satisfied, and in each such case directing
the L/C Issuer not to permit such extension.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the Beneficiary
thereof, the L/C Issuer will also deliver to the applicable Domestic Borrower
and the Administrative Agent a true and complete copy of such Letter of Credit
or amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the Beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the applicable
Domestic Borrower and the Administrative Agent thereof. Not later than 11:00
a.m. on the date of any payment by the L/C Issuer under a Letter of Credit (each
such date, an “Honor Date”), such Domestic Borrower shall reimburse the L/C
Issuer through the Administrative Agent in an amount equal to the amount of such
drawing. If the applicable Domestic Borrower fails to so reimburse the L/C
Issuer by such time, the Administrative Agent shall promptly notify each Lender
of the Honor Date, the amount of the unreimbursed drawing (the “Unreimbursed
Amount”), and the amount of such Lender’s Pro Rata Share thereof. In such event,
the applicable Domestic Borrower shall be deemed to have requested a Borrowing
of Base Rate Loans to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.02 for the principal amount of Base Rate Loans, but subject to the
amount of the unutilized portion of the Aggregate Commitments and the conditions
set forth in Section 4.02 (other than the delivery of a Committed Loan Notice).
Any notice given by the L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

 

31



--------------------------------------------------------------------------------

(ii) Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make funds
available to the Administrative Agent for the account of the L/C Issuer at the
Administrative Agent’s Office in an amount equal to its Pro Rata Share of the
Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified in
such notice by the Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Committed Loan to the applicable Domestic Borrower in
such amount. The Administrative Agent shall remit the funds so received to the
L/C Issuer.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Borrowing of Base Rate Loans because the conditions set forth in Section 4.02
cannot be satisfied or for any other reason, the applicable Domestic Borrower
shall be deemed to have incurred from the L/C Issuer an L/C Borrowing in the
amount of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing
shall be due and payable on demand (together with interest) and shall bear
interest at the Default Rate. In such event, each Lender’s payment to the
Administrative Agent for the account of the L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.

(iv) Until each Lender funds its Committed Loan or L/C Advance pursuant to this
Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Pro Rata Share of such
amount shall be solely for the account of the L/C Issuer.

(v) Each Lender’s obligation to make Committed Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the applicable Domestic Borrower or any other Person for
any reason whatsoever; (B) the occurrence or continuance of a Default, or
(C) any other occurrence, event or condition, whether or not similar to any of
the foregoing; provided, however, that each Lender’s obligation to make
Committed Loans pursuant to this Section 2.03(c) is subject to the conditions
set forth in Section 4.02 (other than delivery by the applicable Domestic
Borrower of a Committed Loan Notice). No such making of an L/C Advance shall
relieve or otherwise impair the obligation of the applicable Domestic Borrower
to reimburse the L/C Issuer for the amount of any payment made by the L/C Issuer
under any Letter of Credit, together with interest as provided herein.

(vi) If any Lender fails to make available to the Administrative Agent for the
account of the L/C Issuer any amount required to be paid by such Lender pursuant
to the foregoing provisions of this Section 2.03(c) by the time specified in
Section 2.03(c)(ii), the L/C Issuer shall be entitled to recover from such
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to the L/C Issuer at a rate
per annum equal to the greater of the Federal Funds Rate and a rate determined
by the L/C Issuer in accordance with banking industry rules on interbank
compensation. A certificate of the L/C

 

32



--------------------------------------------------------------------------------

Issuer submitted to any Lender (through the Administrative Agent) with respect
to any amounts owing under this clause (vi) shall be conclusive absent manifest
error.

(d) Repayment of Participations.

(i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the applicable
Domestic Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Pro Rata Share thereof (appropriately adjusted, in the case
of interest payments, to reflect the period of time during which such Lender’s
L/C Advance was outstanding) in the same funds as those received by the
Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 11.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of the L/C Issuer its Pro Rata
Share thereof on demand of the Administrative Agent, plus interest thereon from
the date of such demand to the date such amount is returned by such Lender, at a
rate per annum equal to the Federal Funds Rate from time to time in effect. The
obligations of the Lenders under this clause shall survive the payment in full
of the Obligations and the termination of this Agreement.

(e) Obligations Absolute. The obligation of the applicable Domestic Borrower to
reimburse the L/C Issuer for each drawing under each Letter of Credit and to
repay each L/C Borrowing shall be absolute, unconditional and irrevocable, and
shall be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the applicable Domestic Borrower or any Subsidiary may have at any time
against any Beneficiary or any transferee of such Letter of Credit (or any
Person for whom any such Beneficiary or any such transferee may be acting), the
L/C Issuer or any other Person, whether in connection with this Agreement, the
transactions contemplated hereby or by such Letter of Credit or any agreement or
instrument relating thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of

 

33



--------------------------------------------------------------------------------

Credit; or any payment made by the L/C Issuer under such Letter of Credit to any
Person purporting to be a trustee in bankruptcy, debtor-in-possession, assignee
for the benefit of creditors, liquidator, receiver or other representative of or
successor to any Beneficiary or any transferee of such Letter of Credit,
including any arising in connection with any proceeding under any Debtor Relief
Law; or

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the applicable Domestic
Borrower or any Subsidiary.

The applicable Domestic Borrower shall promptly examine a copy of each Letter of
Credit and each amendment thereto that is delivered to it and, in the event of
any claim of noncompliance with the Company’s instructions or other
irregularity, the Company will immediately notify the L/C Issuer. Each Domestic
Borrower shall be conclusively deemed to have waived any such claim against the
L/C Issuer and its correspondents unless such notice is given as aforesaid.

(f) Role of L/C Issuer. Each Lender and each Domestic Borrower agrees that, in
paying any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. Each Domestic Borrower hereby assumes all risks of the acts or
omissions of any Beneficiary or transferee with respect to its use of any Letter
of Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the applicable Domestic Borrower’s pursuing such rights and
remedies as it may have against the Beneficiary or transferee at law or under
any other agreement. None of the L/C Issuer, the Administrative Agent, any of
their respective Related Parties nor any correspondent, participant or assignee
of the L/C Issuer shall be liable or responsible for any of the matters
described in clauses (i) through (v) of Section 2.03(e); provided, however, that
anything in such clauses to the contrary notwithstanding, the applicable
Domestic Borrower may have a claim against the L/C Issuer, and the L/C Issuer
may be liable to such Domestic Borrower, to the extent, but only to the extent,
of any direct, as opposed to consequential or exemplary, damages suffered by
such Domestic Borrower which such Domestic Borrower proves were caused by the
L/C Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
Beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, the L/C Issuer may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.

 

34



--------------------------------------------------------------------------------

(g) Cash Collateral. Upon the request of the Administrative Agent, (i) if the
L/C Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an L/C Borrowing, (ii) if, as of the
Letter of Credit Expiration Date, any L/C Obligation for any reason remains
outstanding or (iii) if, prior to the maturity date thereof, prepayment of a
Bankers’ Acceptance is required by the provisions of Section 2.04(g)(ii) or
2.04(k), the applicable Domestic Borrowers shall, in each case, immediately Cash
Collateralize the then Outstanding Amount of all L/C Obligations or McKesson
Canada shall immediately Cash Collateralize the then Outstanding Amount of all
Bankers’ Acceptances, as applicable. Sections 2.03(a)(ii)(E), 2.04, 2.05 and
8.02(c) set forth certain additional requirements to deliver Cash Collateral
hereunder. For purposes of this Section 2.03, Section 2.04, Section 2.05 and
Section 8.02(c), “Cash Collateralize” means to pledge and deposit with or
deliver to the Administrative Agent, for the benefit of the L/C Issuer and the
Lenders, as collateral for the L/C Obligations, or to the Canadian
Administrative Agent, for the benefit of the applicable Canadian Lenders, as
applicable, cash or deposit account balances pursuant to documentation in form
and substance satisfactory to the Administrative Agent, the Canadian
Administrative Agent and the L/C Issuer (which documents are hereby consented to
by the Lenders). Derivatives of such term have corresponding meanings. Each
Domestic Borrower hereby grants to the Administrative Agent, and McKesson Canada
hereby grants to the Canadian Administrative Agent, for the benefit of the L/C
Issuer and the Lenders, a security interest in all such cash, deposit accounts
and all balances therein and all proceeds of the foregoing. Cash Collateral
shall be maintained in blocked, non-interest bearing deposit accounts at Bank of
America. For purposes of this Section 2.03, “Cash Collateral” means the cash and
deposit account balances pledged and deposited with or delivered to the
Applicable Agent, pursuant to a requirement to Cash Collateralize the L/C
Obligations or Bankers’ Acceptances.

(h) Applicability of ISP and UCP. Unless otherwise expressly agreed by the L/C
Issuer and the applicable Domestic Borrower when a Letter of Credit is issued
(including any such agreement applicable to an Existing Letter of Credit),
(i) the rules of the ISP, with the exception of Rule 5.09 thereof, shall apply
to each standby Letter of Credit, and (ii) the rules of the Uniform Customs and
Practice for Documentary Credits, as most recently published by the
International Chamber of Commerce at the time of issuance shall apply to each
commercial Letter of Credit.

(i) Letter of Credit Fees. The applicable Domestic Borrower shall pay to the
Administrative Agent for the account of each Lender in accordance with its Pro
Rata Share a letter of credit fee for each Letter of Credit equal to the
Applicable Rate times the daily maximum amount available to be drawn under such
Letter of Credit (whether or not such maximum amount is then in effect under
such Letter of Credit). Such letter of credit fees shall be computed on a
quarterly basis in arrears. Such letter of credit fees shall be due and payable
on the fifth Business Day following the end of each calendar quarter, commencing
with the first such date to occur after the issuance of such Letter of Credit,
on the Letter of Credit Expiration Date and thereafter on demand. If there is
any change in the Applicable Rate during any quarter, the daily maximum amount
of each Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect.

 

35



--------------------------------------------------------------------------------

(j) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The applicable Domestic Borrower shall pay directly to the L/C Issuer for its
own account a fronting fee with respect to each Letter of Credit in an amount
equal to 0.125% per annum times the daily maximum amount available to be drawn
under such Letter of Credit. Such fronting fees shall be computed on a quarterly
basis in arrears. Such fronting fees shall be due and payable on the first
Business Day after the end of each calendar quarter, commencing with the first
such date to occur after the issuance of such Letter of Credit, on the Letter of
Credit Expiration Date and thereafter on demand. For purposes of computing the
daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.07. In
addition, the applicable Domestic Borrower shall pay directly to the L/C Issuer
for its own account the customary issuance, presentation, amendment and other
processing fees, and other standard costs and charges (including reasonable
out-of-pocket expenses relating to issuances, amendments, renewals, extensions
and any demands for payment), of the L/C Issuer relating to letters of credit as
from time to time in effect. Such customary fees and standard costs and charges
are due and payable on demand and are nonrefundable.

(k) Conflict with Issuer Document. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(l) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the applicable Domestic Borrower shall be
obligated to reimburse the L/C Issuer hereunder for any and all drawings under
such Letter of Credit and to make any Cash Collateral deposits required
hereunder. The Company hereby acknowledges that the issuance of Letters of
Credit for the account of Subsidiaries inures to the benefit of the Company, and
that the Company’s business derives substantial benefits from the businesses of
such Subsidiaries.

(m) Reports to Administrative Agent. The L/C Issuer shall deliver to the
Administrative Agent, upon each calendar month end, a report setting forth for
such period the daily aggregate amount available to be drawn under the Letters
of Credit that were outstanding during such month.

2.04 Bankers’ Acceptances for McKesson Canada.

(a) Acceptance Commitment.

(i) Each Canadian Lender severally agrees, on and subject to the terms and
conditions set forth herein: (A) in the case of a Canadian Lender that is able
to accept Drafts from McKesson Canada, to create acceptances (each, a “Bankers’
Acceptance”) by accepting Drafts from McKesson Canada and to purchase such
Bankers’ Acceptances in accordance with Section 2.04(d); and (B) in the case of
a Canadian Lender that has participated all or any part of its interest in the
Bankers’ Acceptance Facilities to a participant that is able to accept Drafts
from McKesson Canada, to arrange for the creation of Bankers’ Acceptances by
such participant and for the purchase of such Bankers’ Acceptances by such
participant, to the extent of such participation or assignment, in accordance
with Section 2.04(d).

 

36



--------------------------------------------------------------------------------

(ii) Each Drawing shall be in an aggregate Face Amount of not less than
Cdn.$5,000,000 and in integral multiples of Cdn.$1,000,000 and shall consist of
the creation and purchase of Bankers’ Acceptances on the same day, effected or
arranged by the Canadian Lenders in accordance with Section 2.04(d), ratably
according to their respective Canadian Pro Rata Shares.

(iii) Anything contained in this Agreement to the contrary notwithstanding, the
Bankers’ Acceptance Facility and the Canadian Commitments shall be subject to
the following limitations:

(A) the amount otherwise available for Drawing under the Aggregate Canadian
Commitment as of any time of determination shall be reduced by an amount equal
to the Total Canadian Outstandings as of such time of determination;

(B) after any Drawing the Total Outstandings shall not exceed the Aggregate
Commitments then in effect;

(C) the issuance of any Bankers’ Acceptance shall not violate any policies of
any Canadian Lender applicable to bankers’ acceptances and drawers generally;
and

(D) after any Drawing the Total Canadian Outstandings shall not exceed the
Aggregate Canadian Commitments then in effect.

(b) Drawing Notice.

(i) Each Drawing shall be made on three Business Days’ prior written notice
specified in relation to Bankers’ Acceptances, given not later than 11:00 a.m.
(Eastern time), by McKesson Canada to the Canadian Administrative Agent. Each
such notice of a Drawing (a “Drawing Notice”) shall be given in substantially
the form of Exhibit E annexed hereto or by telephone confirmed promptly in
writing, containing the same information as would be contained in a Drawing
Notice, and shall specify therein (A) the Drawing Date; (B) the aggregate Face
Amount of Drafts to be accepted; and (C) the maturity date for such Drafts. The
Canadian Administrative Agent shall give each Canadian Lender prompt notice of
such Drawing Notice and of such Canadian Lender’s ratable portion of Drafts to
be accepted under the Drawing.

(ii) McKesson Canada shall not request in a Drawing Notice a maturity date for
Drafts that would be subsequent to the Maturity Date.

(iii) Each Drawing Notice shall be irrevocable and binding on McKesson Canada.
McKesson Canada shall indemnify each Canadian Lender against any loss or expense
incurred by such Canadian Lender as a result of any failure by McKesson Canada
to fulfill or honor before the date specified for any Drawing, the applicable
conditions set forth in this Section 2.04 or Section 4.02, if the Drawing, as a
result of such failure, is not made on such date.

(iv) McKesson Canada shall repay, and there shall become due and payable, on the
Drawing Date the principal amount of any Canadian Loans which McKesson Canada
seeks to convert, if any, in whole or in part, to Bankers’ Acceptances on such
Drawing Date.

 

37



--------------------------------------------------------------------------------

(v) None of the Canadian Administrative Agent, the Administrative Agent or the
Canadian Lenders shall incur any liability to any Borrower in acting on the
telephonic notice referred to above which the Canadian Administrative Agent, the
Administrative Agent or any Canadian Lenders believes in good faith to have been
given by a duly authorized officer or other person authorized to borrow on
behalf of McKesson Canada or for otherwise acting in good faith under this
Section 2.04 and upon the acceptance of Drafts pursuant to any such telephonic
notice, McKesson Canada shall be liable with respect thereto as provided herein.
In the event of a conflict between the Canadian Administrative Agent’s record of
the applicable terms of any Drawing and such Drawing Notice, the Canadian
Administrative Agent’s record shall prevail, absent manifest or demonstrable
error.

(c) Form of Bankers’ Acceptances.

(i) Each Draft presented by McKesson Canada shall (A) be dated the date of the
Drawing; (B) mature and be payable by McKesson Canada (in common with all other
Drafts presented in connection with such Drawing) on a Business Day which occurs
no less than 30 days nor more than 180 days after the date thereof, which term
shall be specified on the Drawing Notice presented by McKesson Canada in
accordance with Section 2.04(b)(1); (C) be in a form reasonably acceptable to
the Canadian Administrative Agent; and (D) if such Draft is drawn on a Canadian
Lender that is a Member, be payable to the Clearing House.

(ii) McKesson Canada hereby renounces, and shall not claim, any days of grace
for the payment of any Bankers’ Acceptances.

(d) Acceptance and Purchase of Drafts.

(i) Not later than 11:00 a.m. (Eastern time) on an applicable Drawing Date, each
Canadian Lender shall, as the case may be, (A) complete one or more Drafts dated
the date of such Drawing, with the maturity date specified by McKesson Canada in
the Drawing Notice, accept such Drafts, and purchase the Bankers’ Acceptances
thereby created for the Drawing Purchase Price; and (B) arrange for its
participant to complete one or more Drafts dated the date of such Drawing, with
the maturity date specified by McKesson Canada in the Drawing Notice, to accept
such Drafts and to purchase the Bankers’ Acceptances thereby created for the
Drawing Purchase Price.

(ii) The failure of any Canadian Lender to accept Drafts or purchase Bankers’
Acceptances as part of any Drawing shall not relieve such Canadian Lender of its
obligation, if any, to accept Drafts and purchase Bankers’ Acceptances
hereunder, but a Canadian Lender shall not be responsible for the failure of any
other Canadian Lender to accept Drafts or purchase Bankers’ Acceptance on the
Drawing Date for any Drawing.

(iii) The parties hereto agree that in the administering of Bankers’
Acceptances, each Canadian Lender may avail itself of the debt clearing services
offered by the Clearing House and that the procedures set forth in Section 2.04
be deemed amended to the extent necessary to comply with the requirements of
such debt clearing services. The foregoing sentence applies only to the
administration of Bankers’ Acceptances by the Canadian Lenders

 

38



--------------------------------------------------------------------------------

and shall not affect the rights and obligations of McKesson Canada with respect
to any Bankers’ Acceptance.

(e) Payment of Drawing Purchase Price.

(i) Subject to Section 2.04(b)(iv), each Canadian Lender shall, before 12:00
noon (Eastern time) on the applicable Drawing Date, pay or cause to be paid, the
Drawing Purchase Price in respect of any Bankers’ Acceptances which such
Canadian Lender has purchased or arranged to have purchased pursuant to
Section 2.04(d)(i) by depositing or causing to be deposited such amount to such
account maintained by the Canadian Administrative Agent at BA Canada as shall
have been notified to such Canadian Lender by the Canadian Administrative Agent,
in Canadian Dollars in same day funds. Promptly upon receipt of such funds, the
Canadian Administrative Agent shall make such funds available to McKesson Canada
in accordance with reasonable instructions provided to the Canadian
Administrative Agent by McKesson Canada.

(ii) Bankers’ Acceptances purchased by a Canadian Lender or its participant
hereunder may be held by such Canadian Lender or such participant, as the case
may be, for its own account until maturity or sold by it at any time prior
thereto in any relevant market therefor in Canada, in such Lender’s or its
participant’s sole discretion.

(f) Effective Discount Rate Determination. Promptly upon request of McKesson
Canada, the Canadian Administrative Agent shall provide McKesson Canada an
indicative Effective Discount Rate, which rate shall not be binding on the
Canadian Administrative Agent, the Administrative Agent or the Lenders for
purposes of any Drawing or acceptance of Drafts.

(g) Payment at Maturity; Cash Collateral.

(i) McKesson Canada shall pay to the Canadian Administrative Agent, and there
shall become due and payable, at 12:00 noon (Eastern time) on the maturity date
for each Bankers’ Acceptance an amount in Canadian Dollars in same day funds
equal to the Face Amount of such Bankers’ Acceptance. McKesson Canada shall make
each payment hereunder in respect of Bankers’ Acceptances by deposit of the
required funds to the Canadian Administrative Agent at the Canada Administrative
Agent’s Office. Upon receipt of such payment, the Canadian Administrative Agent
will promptly thereafter cause such payment to be distributed in like funds in
payment of Bankers’ Acceptances ratably (based on the proportion that the
aggregate Face Amount of Bankers’ Acceptances held by any Canadian Lender or any
participant thereof maturing on the relevant date bears to the aggregate Face
Amount of Bankers’ Acceptances accepted or held by all Canadian Lenders or any
participants or assignees thereof maturing on such date) to Canadian Lenders for
their account and for the account of any participant, to the extent of and in
accordance with their participation. Such payment to the Canadian Administrative
Agent shall satisfy McKesson Canada’s obligations under any Bankers’ Acceptances
to which it relates and each Canadian Lender that has accepted such Bankers’
Acceptances shall thereafter be solely responsible for the payment of such
Bankers’ Acceptances and shall indemnify and hold McKesson Canada harmless
against any liabilities, costs or expenses incurred by McKesson Canada as a
result of any failure by such Canadian Lender or such participant to pay such
Bankers’ Acceptance in accordance with its terms.

 

39



--------------------------------------------------------------------------------

(ii) If McKesson Canada fails to pay any Bankers’ Acceptance when due, or to
convert or renew the Face Amount of such Bankers’ Acceptance pursuant to
Section 2.04(i), the unpaid amount due and payable in respect thereof shall be
converted as of such date, and without any necessity for McKesson Canada to give
a Committed Loan Notice in accordance with Section 2.02, to, and thereafter be
outstanding as, a Canadian Prime Rate Loan made by, the Canadian Lenders and
shall bear interest calculated and payable as provided in Section 2.08. Each
Borrower acknowledges, agrees and confirms with the Canadian Lenders that the
records of each Canadian Lender in respect of payment of any Bankers’ Acceptance
by such Canadian Lender shall be binding on McKesson Canada and shall be
conclusive evidence (in the absence of manifest error) of a Canadian Prime Rate
Loan to an amount owing by McKesson Canada to such Canadian Lender. McKesson
Canada further agrees that if an Event of Default or the Maturity Date shall
occur prior to the date upon which any one or more Bankers’ Acceptances are
payable by a Canadian Lender, thereupon, McKesson Canada shall Cash
Collateralize the full Face Amounts of all such Bankers’ Acceptances as provided
in Section 2.03(g), notwithstanding the fact that any such Bankers’ Acceptance
may be held by such Canadian Lender in its own right at maturity; provided,
however, that if for any reason McKesson Canada fails to so Cash Collateralize
any Bankers’ Acceptance, thereupon McKesson Canada shall be deemed for all
purposes to have received a Canadian Prime Rate Loan in an amount equal to the
Face Amount of such Bankers’ Acceptance and McKesson Canada shall pay interest
thereon at the Canadian Prime Rate until repayment thereof in full.

(h) Presigned Draft Forms.

(i) To enable the Canadian Lenders to create Bankers’ Acceptances or complete
Drafts in the manner specified in this Section 2.04, McKesson Canada shall
supply each Canadian Lender with such number of Drafts as such Canadian Lender
may reasonably request, duly endorsed and executed on behalf of McKesson Canada
by any one or more of its authorized officers. Each Canadian Lender shall
exercise such care in the custody and safekeeping of Drafts as it would exercise
in the custody and safekeeping of similar property owned by it. Each Canadian
Lender will, upon request by McKesson Canada, promptly advise McKesson Canada of
the number and designations, if any, of the uncompleted Drafts then held by it.
The signatures of such officers may be mechanically reproduced in facsimile and
Drafts and Bankers’ Acceptances bearing such facsimile signatures shall be
binding upon McKesson Canada as if they had been manually signed by such
officers. Notwithstanding that any of the individuals whose manual or facsimile
signature appears on any Draft or Bankers’ Acceptance as one of such officers
may no longer hold office at the date thereof or at the date of its acceptance
by a Canadian Lender or a participant hereunder or at any time thereafter, any
Draft or Bankers’ Acceptance so signed shall be valid and binding upon McKesson
Canada.

(ii) To facilitate the acceptance of Drafts hereunder, McKesson Canada hereby
appoints each Canadian Lender as its attorney to sign and endorse on its behalf,
as and when considered necessary by such Canadian Lender in connection with a
Drawing, an appropriate number of Drafts in the form prescribed by that Canadian
Lender. Any Draft signed by a Canadian Lender as attorney for McKesson Canada,
whether signed in handwriting or by the facsimile or mechanical signature of an
authorized officer of a Canadian Lender, may be dealt with by the Canadian
Administrative Agent or any Canadian Lender to all intents and purposes and
shall bind McKesson Canada as if duly signed and issued by McKesson Canada.

 

40



--------------------------------------------------------------------------------

(i) Conversion or Renewal of Bankers’ Acceptances. Upon the maturity of a
Bankers’ Acceptance, McKesson Canada may elect to (A) renew such Bankers’
Acceptance, by giving a Drawing Notice in accordance with Section 2.04(b)(i); or
(B) have all or a portion of the Face Amount of such Bankers’ Acceptance
converted to a Eurodollar Rate Loan or Canadian Prime Rate Loan, by giving a
Committed Loan Notice in accordance with Section 2.02. If the Bankers’
Acceptances to be converted cannot be converted into a Eurodollar Rate Loan or
Canadian Prime Rate Loan in an aggregate amount which may be made as a
Eurodollar Rate Loan or Canadian Prime Rate Loan, as the case may be, under this
Agreement, then the amount which cannot be so converted shall be repaid to the
Canadian Administrative Agent for distribution to the Canadian Lenders in
accordance with Section 2.04(g) on the date of such conversion.

(j) Circumstances Making Bankers’ Acceptances Unavailable.

(i) If the Canadian Administrative Agent determines in good faith, which
determination shall be final, conclusive and binding upon McKesson Canada, and
notifies McKesson Canada that, by reason of circumstances affecting the money
market (A) there is no market for Bankers’ Acceptances; or (B) the demand for
Bankers’ Acceptances is insufficient to allow the sale or trading of the
Bankers’ Acceptances created and purchased hereunder; then,

(1) the right of McKesson Canada to request a Drawing shall be suspended until
the Canadian Administrative Agent determines that the circumstances causing such
suspension no longer exist and the Canadian Administrative Agent so notifies
McKesson Canada; and

(2) any Drawing Notice which is outstanding shall be cancelled and the Drawing
requested therein shall not be made.

(ii) The Canadian Administrative Agent shall promptly notify McKesson Canada and
the Administrative Agent of the suspension of McKesson Canada’s right to request
a Drawing and of the termination of any such suspension.

(k) Prepayments. Except as required by Article VIII, Section 2.05 or
Section 2.07, no repayment of a Bankers’ Acceptance shall be made by McKesson
Canada to a Canadian Lender prior to the maturity date thereof. Any such
repayment, made as required by Article VIII, Section 2.05 or Section 2.07, shall
be made (unless such repayment has been rescinded or otherwise is required to be
returned by such Canadian Lender to McKesson Canada for any reason) in
accordance with the provisions of Section 2.03(g) and Section 2.04(g). Any such
payment by McKesson Canada to the Canadian Administrative Agent shall satisfy
McKesson Canada’s obligations under the Bankers’ Acceptance to which it relates
and, in the case of a Bankers’ Acceptance which has been accepted by a Canadian
Lender or its participant, such Canadian Lender or such participant shall
thereafter be solely responsible for the payment of such Bankers’ Acceptance and
shall indemnify and hold McKesson Canada harmless against any liabilities, costs
or expenses incurred by McKesson Canada as a result of any failure by such
Canadian Lender or such participant to pay such Bankers’ Acceptance in
accordance with its terms.

 

41



--------------------------------------------------------------------------------

2.05 Prepayments.

(a) The Applicable Borrower may, upon notice to the Applicable Agent, at any
time or from time to time voluntarily prepay Domestic Loans or Canadian Loans,
as the case may be, in whole or in part without premium or penalty; provided
that (i) such notice must be received by the Applicable Agent not later than
9:00 a.m., in the case of a prepayment of Domestic Loans, and 11:00 a.m.
(Eastern time) in the case of prepayment of Canadian Loans, (A) three Business
Days prior to any date of prepayment of Eurodollar Rate Loans and (B) on the
date of prepayment of Base Rate Committed Loans and Canadian Prime Rate Loans;
(ii) any prepayment of Domestic Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof; and (iii) any
prepayment of Canadian Loans shall be in a principal amount of Cdn.$5,000,000 or
a whole multiple of Cdn.$1,000,000 in excess thereof or, in each case, if less,
the entire principal amount thereof then outstanding. Each such notice shall
specify the date and amount of such prepayment and the Type(s) of Committed
Loans to be prepaid. The Applicable Agent will promptly notify each Lender or
Canadian Lender, as appropriate, of its receipt of each such notice, and of the
amount of such Lender’s Pro Rata Share or Canadian Pro Rata Share, as
appropriate, of such prepayment. If such notice is given by a Borrower, the
Applicable Borrower shall make such prepayment and the payment amount specified
in such notice shall be due and payable on the date specified therein. Any
prepayment of a Eurodollar Rate Loan shall be accompanied by all accrued
interest thereon, together with any additional amounts required pursuant to
Section 3.05. Each such prepayment shall be applied to the Committed Loans of
the Lenders in accordance with their respective Pro Rata Shares or Canadian Pro
Rata Shares, as appropriate.

(b) Subject to Section 2.14, if for any reason the Total Outstandings at any
time exceed the Aggregate Commitments then in effect, the applicable Domestic
Borrower shall immediately prepay Loans and/or Cash Collateralize the L/C
Obligations and/or McKesson Canada shall immediately prepay Canadian Loans
and/or Cash Collateralize Bankers’ Acceptances in an aggregate amount equal to
such excess; provided, however, that the Borrowers shall not be required to Cash
Collateralize the L/C Obligations or prepay the Face Amounts of Bankers’
Acceptances pursuant to this Section 2.05(b) unless after the prepayment in full
of the Committed Loans the Total Outstandings exceed the Aggregate Commitments
then in effect.

(c) Subject to Section 2.14, if for any reason the Total Canadian Outstandings
at any time exceed the Aggregate Canadian Commitments then in effect, McKesson
Canada shall immediately prepay Canadian Loans and Cash Collateralize Bankers’
Acceptances in an aggregate amount equal to such excess, provided that McKesson
Canada shall not be required to prepay the Bankers’ Acceptances pursuant to this
Section 2.05(c) unless, after prepayment in full of the Canadian Loans, the
Total Canadian Outstandings exceed the Aggregate Canadian Commitments then in
effect.

2.06 Termination or Reduction of Commitments. The Company may, upon notice to
the Applicable Agent, terminate the Aggregate Commitments or the Aggregate
Canadian Commitments, or from time to time permanently reduce the Aggregate
Commitments or the Aggregate Canadian Commitments; provided that (i) any such
notice shall be received by the Applicable Agent not later than 9:00 a.m. or, in
the case of a reduction of the Canadian Commitments, 11:00 a.m. (Eastern time)
five Business Days prior to the date of termination or reduction, (ii) any such
partial reduction shall be in an

 

42



--------------------------------------------------------------------------------

aggregate amount of $10,000,000 or any whole multiple of $1,000,000 in excess
thereof, (iii) the Company shall not terminate or reduce the Aggregate
Commitments if, after giving effect thereto and to any concurrent prepayments
hereunder, the Total Outstandings would exceed the Aggregate Commitments,
(iv) the Company shall not terminate or reduce the Aggregate Canadian
Commitments if, after giving effect thereto and to any concurrent prepayments
hereunder, the Total Canadian Outstandings would exceed the Aggregate Canadian
Commitments, (v) if, after giving effect to any reduction of the Aggregate
Commitments, the Letter of Credit Sublimit exceeds the amount of the Aggregate
Commitments, such Sublimit shall be automatically reduced by the amount of such
excess, and (vi) if, after giving effect to any reduction of the Aggregate
Commitments, the Aggregate Canadian Commitments exceed the amount of the
Aggregate Commitments, the Aggregate Canadian Commitments shall be automatically
reduced by the amount of such excess. The Administrative Agent will promptly
notify the Lenders of any such notice of termination or reduction of the
Aggregate Commitments and the Canadian Administrative Agent will promptly notify
the Canadian Lenders of any such notice of termination or reduction of the
Aggregate Canadian Commitments. Any reduction of the Aggregate Commitments or
Aggregate Canadian Commitments shall be applied to the Commitment of each Lender
or the Canadian Commitment of each Canadian Lender, as the case may be,
according to its Pro Rata Share or its Canadian Pro Rata Share, as the case may
be. All facility fees accrued until the effective date of any termination of the
Aggregate Commitments shall be paid on the effective date of such termination.

2.07 Repayment of Loans. The Applicable Borrower shall repay to the Lenders on
the Maturity Date the aggregate principal amount of its Committed Loans
outstanding on such date. McKesson Canada shall repay to the Lenders on the date
that it ceases to be a Wholly-Owned Subsidiary the aggregate principal amount of
its Canadian Loans outstanding on such date.

2.08 Interest.

(a) Subject to the provisions of Section 2.08(b), (i) each Eurodollar Rate Loan
shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate; (ii) each Base Rate Committed Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate; and (iii) each Canadian Prime Rate Loan shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Canadian Prime Rate plus the Applicable Rate.

(b) If any amount payable by a Borrower under any Loan Document is not paid when
due (without regard to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws. Furthermore,
upon the request of the Required Lenders, while any Event of Default exists, the
Borrowers shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
Accrued and unpaid interest on past due amounts (including interest on past due
interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after

 

43



--------------------------------------------------------------------------------

judgment, and before and after the commencement of any proceeding under any
Debtor Relief Law.

2.09 Fees. In addition to certain fees described in Sections 2.03(i) and (j) and
Section 2.04:

(a) Facility Fee. The Company shall pay to the Administrative Agent for the
account of each Lender in accordance with its Pro Rata Share, a facility fee on
the later of the fifth Business Day following the end of each calendar quarter
or the fifth Business Day after the Company has received from the Administrative
Agent a notice setting forth the amount of such fee, which shall be equal to the
Applicable Rate times the actual daily amount of the Aggregate Commitments (or,
if the Aggregate Commitments have terminated, on the Outstanding Amount of all
Committed Loans, Bankers’ Acceptances and L/C Obligations), regardless of usage.
The facility fee shall accrue at all times during the Availability Period (and
thereafter so long as any Committed Loans, Bankers’ Acceptances or L/C
Obligations remain outstanding), including at any time during which one or more
of the conditions in Article IV are not met, and shall be due and payable
quarterly in arrears on each date specified above following the end of each
calendar quarter, commencing with the first such date to occur after the date
hereof, and on the last day of the Availability Period (and, if applicable,
thereafter on demand). The facility fee shall be calculated on a calendar
quarter basis in arrears, and if there is any change in the Applicable Rate
during any quarter, the actual daily amount shall be computed and multiplied by
the Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.

(b) Other Fees. (i) The Company shall pay to the Arranger and the Administrative
Agent for their own respective accounts fees in the amounts and at the times
specified in the Fee Letter. Such fees shall be fully earned when paid and,
except to the extent expressly otherwise agreed, shall not be refundable for any
reason whatsoever.

(ii) The Borrowers shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and, except to the extent expressly
otherwise agreed, shall not be refundable for any reason whatsoever.

2.10 Computation of Interest and Fees. All computations of interest for Bankers’
Acceptances and Drawing Fees, for Canadian Prime Rate Loans and for Base Rate
Loans when the Base Rate is determined by Bank of America’s “prime rate” shall
be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed. All other computations of fees and interest shall be made
on the basis of a 360-day year and actual days elapsed (which results in more
fees or interest, as applicable, being paid than if computed on the basis of a
365-day year). Interest shall accrue on each Loan for the day on which the Loan
is made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.12(a), bear
interest for one day. Each determination by the Administrative Agent and the
Canadian Administrative Agent, as the case may be, of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

2.11 Evidence of Debt.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Applicable Agent in the
ordinary

 

44



--------------------------------------------------------------------------------

course of business. The accounts or records maintained by the Administrative
Agent, the Canadian Administrative Agent and each Lender shall be conclusive
absent manifest error of the amount of the Credit Extensions made by the Lenders
to the Borrowers and the interest and payments thereon. Any failure to so record
or any error in doing so shall not, however, limit or otherwise affect the
obligation of the Borrowers hereunder to pay any amount owing with respect to
the Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of either Agent in respect
of such matters, the accounts and records of such Agent shall control in the
absence of manifest error. Upon the request of any Lender made through the
Applicable Agent, the applicable Borrower shall execute and deliver to such
Lender (through the Applicable Agent) a Note, which shall evidence such Lender’s
Loans in addition to such accounts or records. Each Lender may attach Schedules
to its Note and endorse thereon the date, Type (if applicable), amount and
maturity of its Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit. In the event of any conflict between the
accounts and records maintained by the Administrative Agent and the accounts and
records of any Lender in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.

2.12 Payments Generally.

(a) All payments to be made by the Borrowers shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Domestic Borrowers
hereunder shall be made to the Administrative Agent, for the account of the
Lenders, at the Administrative Agent’s Office in Dollars not later than 12:00
noon on the date specified herein, and all payments by McKesson Canada hereunder
shall be made to the Canadian Administrative Agent for the account of the
Canadian Lenders at the Canadian Administrative Agent’s Office in Canadian
Dollars not later than 12:00 noon (Eastern time) on the date specified herein,
in each case, in immediately available funds. The Applicable Agent will promptly
distribute to each Lender its Pro Rata Share and to each Canadian Lender its
Canadian Pro Rata Share (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received by an Agent after the applicable time specified in
this Section 2.12(a) shall be deemed received on the next succeeding Business
Day and any applicable interest or fee shall continue to accrue. If any payment
to be made by a Borrower shall come due on a day other than a Business Day,
payment shall be made on the next following Business Day, and such extension of
time shall be reflected in computing interest or fees, as the case may be.

(b)(i) Unless the Applicable Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to such Agent such Lender’s share of such Borrowing, such Agent may
assume that such Lender has made such share available on such date in accordance
with Section 2.02 and may, in reliance upon such assumption, make available to
the Applicable Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Applicable

 

45



--------------------------------------------------------------------------------

Agent, then such Lender and the Applicable Borrower severally agree to pay to
the Applicable Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Applicable Borrower to
but excluding the date of payment to such Agent, at (A) in the case of a payment
to be made by such Lender, the greater of (1)(x), in respect of Domestic Loans,
the Federal Funds Rate and (y) in respect of Canadian Loans, the Overnight
Canadian Rate from time to time in effect and (2) a rate determined by the
Applicable Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Applicable Agent in connection with the foregoing, and (B) in the
case of a payment to be made by the Applicable Borrower, the interest rate
applicable to the applicable Borrowing. If the Applicable Borrower and such
Lender shall pay such interest to the Applicable Agent for the same or an
overlapping period, the Applicable Agent shall promptly remit to the Applicable
Borrower the amount of such interest paid by the Applicable Borrower for such
period. If such Lender pays its share of the applicable Borrowing to the
Applicable Agent, then the amount so paid shall constitute such Lender’s
Committed Loan included in such Borrowing. Any payment by the Applicable
Borrower shall be without prejudice to any claim the Applicable Borrower may
have against a Lender that shall have failed to make such payment to the
Applicable Agent.

(ii) Unless the Applicable Agent shall have received notice from the Applicable
Borrower prior to the date on which any payment is due to such Agent for the
account of the Lenders or the L/C Issuer hereunder that the Applicable Borrower
will not make such payment, the Applicable Agent may assume that the Applicable
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders or the L/C Issuer, as
the case may be, the amount due. In such event, if the Applicable Borrower has
not in fact made such payment, then each of the Lenders or the L/C Issuer, as
the case may be, severally agrees to repay to the Applicable Agent forthwith on
demand the amount so distributed to such Lender or the L/C Issuer, in
immediately available funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to such Agent, at the greater of (1)(x), in respect of Domestic Loans,
the Federal Funds Rate and (y) in respect of Canadian Loans, the Overnight
Canadian Rate from time to time in effect and (2) a rate determined by the
Applicable Agent in accordance with banking industry rules on interbank
compensation.

A notice of the Applicable Agent to any Lender or the Applicable Borrower with
respect to any amount owing under this subsection (b) shall be conclusive,
absent manifest error.

(c) If any Lender makes available to either Agent funds for any Loan to be made
by such Lender as provided in the foregoing provisions of this Article II, and
such funds are not made available to the Applicable Borrower by the Applicable
Agent because the conditions to the applicable Credit Extension set forth in
Article IV are not satisfied or waived in accordance with the terms hereof, such
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d) The obligations of the Lenders hereunder to make Committed Loans, to fund
participations in Letters of Credit and to purchase Bankers’ Acceptances and to
make payments pursuant to Section 11.04(c) are several and not joint. The
failure of any Lender to make any

 

46



--------------------------------------------------------------------------------

Committed Loan, to fund any such participation, to make any such purchase or to
make any payment under Section 11.04(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Committed Loan, fund its participation or purchase its Bankers’
Acceptance.

(e) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

2.13 Sharing of Payments. If, other than as expressly provided elsewhere herein,
any Lender shall obtain on account of the Committed Loans made by it, the
Bankers’ Acceptance Facility or the participations in L/C Obligations held by
it, any payment (whether voluntary, involuntary, through the exercise of any
right of set-off, or otherwise) in excess of its ratable share (or other share
contemplated hereunder) thereof, such Lender shall immediately (a) notify the
Administrative Agent of such fact, and (b) purchase from the other Lenders such
participations in the Committed Loans made by them or Bankers’ Acceptances
and/or such subparticipations in the participations in L/C Obligations held by
them, as the case may be, as shall be necessary to cause such purchasing Lender
to share the excess payment in respect of such Committed Loans, Bankers’
Acceptances or such participations, as the case may be, pro rata with each of
them; provided, however, that if all or any portion of such excess payment is
thereafter recovered from the purchasing Lender under any of the circumstances
described in Section 11.05 (including pursuant to any settlement entered into by
the purchasing Lender in its discretion), such purchase shall to that extent be
rescinded and each other Lender shall repay to the purchasing Lender the
purchase price paid therefor, together with an amount equal to such paying
Lender’s ratable share (according to the proportion of (i) the amount of such
paying Lender’s required repayment to (ii) the total amount so recovered from
the purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered, without further
interest thereon; provided further that, for purposes of this Section 2.13, and
subject to Section 2.01(b)(ii), no Lender other than a Canadian Lender that is a
Canadian Resident may purchase any portion of or any interest in a Canadian Loan
or Bankers’ Acceptance. Each Borrower agrees that any Lender so purchasing a
participation from another Lender may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off, but subject
to Section 11.08) with respect to such participation as fully as if such Lender
were the direct creditor of such Borrower in the amount of such participation.
The Administrative Agent will keep records (which shall be conclusive and
binding in the absence of manifest error) of participations purchased under this
Section 2.13 and will in each case notify the Lenders following any such
purchases or repayments. Each Lender that purchases a participation pursuant to
this Section 2.13 shall from and after such purchase have the right to give all
notices, requests, demands, directions and other communications under this
Agreement with respect to the portion of the Obligations purchased to the same
extent as though the purchasing Lender were the original owner of the
Obligations purchased.

2.14 Currency Exchange Fluctuations. Subject to Section 3.02, if on any
Computation Date the Administrative Agent or the Canadian Administrative Agent
shall have determined that (a) the Total Outstandings exceed the Aggregate
Commitments by more than $5,000,000, or (b) the Total Canadian Outstandings
exceed the Aggregate Canadian Commitments by more than $5,000,000, in either
event due to a change in applicable rates of exchange between Dollars and
Canadian Dollars, then the Administrative Agent shall give notice to the
Borrowers that a prepayment is required under this Section 2.14, and the
Borrowers agree thereupon to make prepayments of Loans such that, after giving
effect to such prepayment, the Total Outstandings do not exceed the Aggregate
Commitments and the Total Canadian Outstandings do not exceed the Aggregate
Canadian Commitments. No prepayment of Loans is required pursuant to this
Section 2.14 or Section 2.05 in the event that the Total Outstandings exceed

 

47



--------------------------------------------------------------------------------

the Aggregate Commitments by $5,000,000 or less, or the Total Canadian
Outstandings exceed the Aggregate Canadian Commitments by $5,000,000 or less, in
either event solely due to a change in applicable rates of exchange between
Dollars and Canadian Dollars.

2.15 Increase in Commitments.

(a) Provided there exists no Default, upon notice to the Administrative Agent
(which shall promptly notify the Lenders), the Company may from time to time,
request an increase in the Aggregate Commitments by an aggregate amount (for all
such requests) not exceeding $700,000,000. At the time of sending such notice,
the Company (in consultation with the Administrative Agent) shall specify the
time period within which each Lender is requested to respond (which shall in no
event be less than ten Business Days from the date of delivery of such notice to
the Lenders). Each Lender shall notify the Administrative Agent within such time
period whether or not it agrees to increase its Commitment and, if so, whether
by an amount equal to, greater than, or less than its Pro Rata Share of such
requested increase. Any Lender not responding within such time period shall be
deemed to have declined to increase its Commitment. The Administrative Agent
shall notify the Company and each Lender of the Lenders’ responses to each
request made hereunder. To achieve the full amount of a requested increase, the
Company may also invite additional Eligible Assignees to become Lenders pursuant
to a joinder agreement in form and substance satisfactory to the Administrative
Agent and its counsel. Notwithstanding the foregoing provisions of this
Section 2.15(a), during the first 90 days following the date hereof, the Company
may invite Eligible Assignees to become Lenders under this Agreement in
connection with a requested increase without first providing any Lender with the
opportunity to increase its Commitment as provided above.

(b) If the Aggregate Commitments are increased in accordance with this
Section 2.15, the Administrative Agent and the Company shall determine the
effective date (the “Increase Effective Date”) and the final allocation of such
increase. The Administrative Agent shall promptly notify the Company and the
Lenders of the final allocation of such increase and the Increase Effective
Date. As a condition precedent to such increase, the Company shall deliver to
the Administrative Agent a certificate of each Loan Party dated as of the
Increase Effective Date signed by a Responsible Officer of such Loan Party
(i) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, and (ii) in the case of the Company,
certifying that, before and after giving effect to such increase, (A) the
representations and warranties contained in Article V and the other Loan
Documents are true and correct on and as of the Increase Effective Date, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct as of such earlier date,
and except that, for purposes of this Section 2.15, (1) the representation and
warranty contained in Section 5.08(a) shall be deemed to refer to the most
recent statements furnished pursuant to Sections 6.01(a) and (b), respectively,
and (2) the reference to the date hereof in Section 5.05(b) and Section 5.08(b)
shall be deemed to refer to the Increase Effective Date and (B) no Default
exists. The Company shall prepay any Committed Loans outstanding on the Increase
Effective Date (and pay any additional amounts required pursuant to
Section 3.05) to the extent necessary to keep the outstanding Committed Loans
ratable with any revised Pro Rata Shares arising from any nonratable increase in
the Commitments under this Section 2.15.

 

48



--------------------------------------------------------------------------------

(c) In the event of an increase in Commitments pursuant to this Section 2.15,
the provisions of this Section 2.15 shall govern any conflicts with provisions
in Sections 2.13 or 11.01.

2.16 Utilization of Commitments in Canadian Dollars.

(a) The Administrative Agent will determine the Dollar Equivalent amount with
respect to any (i) Bankers’ Acceptance or Borrowing comprised of Canadian Loans
that are Eurodollar Rate Loans as of the date which is three Business Days prior
to the date of the requested Borrowing, (ii) Borrowing comprised of Canadian
Prime Rate Loans, one day prior to the requested date of Borrowing,
(iii) outstanding Canadian Loans or Bankers’ Acceptances as of the last Business
Day of each month, and (iv) conversions to or continuation of Canadian Loans as
of the date the related Committed Loan Notice is received by the Canadian
Administrative Agent or, if such conversion or continuation is performed in
accordance with Section 2.16(b) or Section 3.02, as of, in the case of
Section 2.16(b), the date that the request by the Required Lenders is received
by the Administrative Agent or, in the case of Section 3.02, the date that the
notice by the Administrative Agent is received by the Borrowers and the Lenders
(each such date under clauses (i) through (iv) a “Computation Date”).

(b) Notwithstanding anything herein to the contrary, during the existence of a
Default or an Event of Default, upon the request of the Required Lenders, all or
any part of any outstanding Canadian Loans consisting of Eurodollar Rate Loans
shall be converted into Canadian Prime Rate Loans with effect from the last day
of the Interest Period with respect to any such Canadian Loans. The
Administrative Agent will promptly notify the Borrowers of any such conversion
request.

2.17 Extension of Maturity Date.

(a) Requests for Extension. The Company may, by notice to the Administrative
Agent, given not earlier than 90 days and not later than 65 days prior to each
of the first and second anniversaries of the date hereof (each such anniversary
being referred to herein as an “Anniversary Date” and each such 25 day period
prior to an Anniversary Date being referred to herein as a “Request Period”),
request that each Lender, effective as of the first or second Anniversary Date,
as the case may be, extend its Commitment beyond the Maturity Date then in
effect (the “Existing Maturity Date”) for an additional one-year period from the
Existing Maturity Date; provided that no more than one such request may be made
during each Request Period. The Administrative Agent shall promptly notify each
Lender of the Company’s request for such extension (the date such notice is
given being referred to herein as the “Notice Date”).

(b) Lender Elections to Extend. Each Lender, acting in its sole discretion,
shall, by notice to the Administrative Agent given not later than 10 days
following the Notice Date (the “Response Deadline”), advise the Administrative
Agent whether or not such Lender agrees to such extension (each such Lender that
determines not to so extend its Commitment being referred to as a “Non-Extending
Lender”). Any Lender that does not so advise the Administrative Agent on or
before the Response Deadline shall be deemed to be a Non-Extending Lender. The
election of any Lender to agree to such extension of the Maturity Date shall not
obligate any other Lender to so agree.

 

49



--------------------------------------------------------------------------------

(c) Notification by Administrative Agent. The Administrative Agent shall notify
the Company of each Lender’s determination under this Section 2.17 within five
Business Days after the Response Deadline.

(d) Additional Commitment Lenders. The Company shall have the right on or before
the related Anniversary Date to replace each Non-Extending Lender with, and add
as “Lenders” under this Agreement in place thereof, one or more Eligible
Assignees (each, an “Additional Commitment Lender”) as provided in
Section 11.06, provided that each such Additional Commitment Lender shall enter
into an Assignment and Assumption Agreement pursuant to which such Additional
Commitment Lender shall undertake a Commitment (and, if any such Additional
Commitment Lender is already a Lender, its Commitment shall be in addition to
such Lender’s Commitment hereunder on such date).

(e) Minimum Extension Requirement. If (and only if) the total of the Commitments
of the Lenders that have agreed to so extend the Maturity Date (each, an
“Extending Lender”) and the Commitments of the Additional Commitment Lenders
shall be more than 51% of the aggregate amount of the Commitments in effect
immediately prior to the related Anniversary Date, then, effective as of the
related Anniversary Date (but subject to the prior satisfaction of the
conditions set forth in clause (f) below), the Maturity Date of this Agreement
and the Maturity Date with respect to the Commitments of each Extending Lender
and of each Additional Commitment Lender shall be extended to the date falling
one year after the Existing Maturity Date (except that, if such date is not a
Business Day, such Maturity Date as so extended shall be the next preceding
Business Day) and each Additional Commitment Lender shall thereupon become a
“Lender” for all purposes of this Agreement. Notwithstanding anything herein to
the contrary, the Commitment of each Non-Extending Lender shall remain in full
force and effect until and shall terminate on the Existing Maturity Date for
such Non-Extending Lender, unless such Non-Extending Lender is replaced prior to
the related Anniversary Date by an Additional Commitment Lender as provided in
clause (d) above.

(f) Conditions to Effectiveness of Extensions. Notwithstanding the foregoing,
the extension of the Maturity Date pursuant to this Section shall not be
effective with respect to any Lender unless:

(i) no Default shall exist, or would result from such extension;

(ii) the representations and warranties of the Borrowers contained in this
Agreement or any other Loan Document, or which are contained in any document
furnished at any time under or in connection herewith or therewith, shall be
true and correct on and as of the date of such extension, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct as of such earlier date;

(iii) as of the Anniversary Date, with respect to such extension no Material
Adverse Effect has occurred since March 31, 2011; and

(iv) the chief financial officer of the Company shall have delivered to the
Administrative Agent a certificate, dated the Anniversary Date with respect to
such extension, as to the matters referred to in clauses (i) through
(iii) above.

 

50



--------------------------------------------------------------------------------

(g) Payment of Non-Extending Lenders. On the Maturity Date of any Non-Extending
Lender, the Company shall repay any Committed Loans of such Non-Extending Lender
outstanding on such date (and pay any additional amounts required pursuant to
Sections 2.09 and 3.05).

(h) Conflicting Provisions. This Section shall supersede any provisions in
Section 11.01 to the contrary.

2.18 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 11.01.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise, and including any amounts made available to any Agent by that
Defaulting Lender pursuant to Section 11.08), will be applied at such time or
times as may be determined by Agents as follows: FIRST, to the payment of any
amounts owing by that Defaulting Lender to any Agent hereunder; SECOND, to the
payment on a pro rata basis of any amounts owing by that Defaulting Lender to
the L/C Issuer hereunder; THIRD, if so determined by Administrative Agent or
requested by the L/C Issuer, to be held as Cash Collateral for future funding
obligations of that Defaulting Lender of any participation in any Letter of
Credit; FOURTH, as the Borrower may request (so long as no Default or Event of
Default exists), to the funding of any Loan in respect of which that Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by Administrative Agent; FIFTH, if so determined by Administrative
Agent and the Borrowers and subject to Section 2.03(g), to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Loans under this Agreement; SIXTH,
to the payment of any amounts owing to the Lenders or the L/C Issuer as a result
of any judgment of a court of competent jurisdiction obtained by any Lender or
such L/C Issuer against that Defaulting Lender as a result of that Defaulting
Lender’s breach of its obligations under this Agreement; SEVENTH, so long as no
Default or Event of Default exists, to the payment of any amounts owing to the
Borrowers as a result of any judgment of a court of competent jurisdiction
obtained by the Borrowers against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; and EIGHTH,
to that Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (1) such payment is a payment of the principal
amount of any Loans or L/C Borrowings in respect of which that Defaulting Lender
has not fully funded its appropriate share and (2) such Loans or L/C Borrowings
were made at a time when the conditions set forth in Section 4.02 were satisfied
or waived, such payment will be applied solely to pay the Loans of, and L/C
Borrowings owed to, all non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Loans of, or L/C Borrowings owed to, that
Defaulting Lender. Any payments,

 

51



--------------------------------------------------------------------------------

prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.18(a)(ii) will be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii) Certain Fees. A Defaulting Lender (x) shall be entitled to receive any
facility fee pursuant to Section 2.09(a) for any period during which that Lender
is a Defaulting Lender only to extent allocable to the sum of (1) the
Outstanding Amount of the Committed Loans funded by it and (2) its Pro Rata
Share of the stated amount of Letters of Credit for which it has provided Cash
Collateral pursuant to Section 2.03(g) or Section 2.18(a)(ii), as applicable
(and the Borrower shall (A) be required to pay to each L/C Issuer, as
applicable, the amount of such fee allocable to its Fronting Exposure arising
from that Defaulting Lender and (B) not be required to pay the remaining amount
of such fee that otherwise would have been required to have been paid to that
Defaulting Lender) and (y) shall be limited in its right to receive Letter of
Credit Fees as provided in Section 2.03(i).

(iv) Reallocation of Pro Rata Shares to Reduce Fronting Exposure. During any
period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit pursuant to Section 2.03, the “Pro Rata
Share” of each non-Defaulting Lender that is a Lender will be computed without
giving effect to the Commitment of that Defaulting Lender; provided that,
(A) each such reallocation will be given effect only if, at the date the
applicable Lender becomes a Defaulting Lender, no Default or Event of Default
exists and (B) the aggregate obligation of each non-Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit shall not exceed
the positive difference, if any, of (1) the Commitment of that non-Defaulting
Lender minus (2) the sum of (x) the aggregate Outstanding Amount of the
Committed Loans of that non-Defaulting Lender, (y) that non-Defaulting Lender’s
Pro Rata Share of the then Outstanding Amount of any L/C Obligations and
(z) that non-Defaulting Lender’s Pro Rata Share of the Outstanding Amount of the
Acceptance Usage.

(b) Defaulting Lender Cure. If the Borrower, Administrative Agent and L/C Issuer
agree in writing in their sole discretion that a Defaulting Lender should no
longer be deemed to be a Defaulting Lender, Administrative Agent will so notify
the parties hereto, whereupon as of the effective date specified in such notice
and subject to any conditions set forth therein (which may include arrangements
with respect to any Cash Collateral), that Lender will, to the extent
applicable, purchase that portion of outstanding Loans of the other Lenders or
take such other actions as Administrative Agent may determine to be necessary to
cause the Loans and funded and unfunded participations in Letters of Credit to
be held on a pro rata basis by the Lenders in accordance with their Pro Rata
Shares (without giving effect to Section 2.18(a)(iv), whereupon that Lender will
cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrowers while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

 

52



--------------------------------------------------------------------------------

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Any and all payments by the Borrowers to or for the account of any Agent or
any Lender under any Loan Document shall be made free and clear of and without
deduction for any and all present or future taxes, duties, levies, imposts,
deductions, assessments, fees, withholdings or similar charges, and all
liabilities with respect thereto other than Excluded Taxes (such taxes, duties,
levies, imposts, deductions, assessments, fees, withholdings or similar charges,
and liabilities being hereinafter referred to as “Taxes”). For purposes of any
Loan Document, “Excluded Taxes” shall mean, in the case of each Agent and each
Lender, (i) taxes imposed on or measured by its net income (however
denominated), franchise taxes (in lieu of net income taxes) and branch profits
taxes, in each case, imposed on it by the jurisdiction (or any political
subdivision thereof) under the Laws of which such Agent or such Lender, as the
case may be, is organized or maintains a lending office or carries on business
through a permanent establishment, (ii) in the case of a Foreign Lender (other
than an assignee pursuant to a request by the Borrower under Section 11.15), any
United States withholding tax imposed on amounts payable to such Foreign Lender
with respect to an applicable interest in a Loan or Commitment pursuant to a law
in effect at the time such Foreign Lender acquires such interest in the Loan or
Commitment or designates a new lending office, except in each case to the extent
that amounts with respect to such taxes were payable either to such Foreign
Lender’s assignor immediately before such Foreign Lender became a party hereto
or to such Foreign Lender immediately before it changed its lending office, and
(iii) taxes imposed under FATCA. If the Borrowers or an Agent shall be required
by any Laws to deduct any Taxes or Excluded Taxes from or in respect of any sum
payable under any Loan Document to any Agent or any Lender, (i) in the case of
Taxes, the sum payable by the Applicable Borrower shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 3.01), each of such
Agent and such Lender receives an amount equal to the sum it would have received
had no such deductions been made, (ii) the Applicable Borrower or the Applicable
Agent, as the case may be, shall make such deductions, (iii) the Applicable
Borrower or the Applicable Agent, as the case may be, shall pay the full amount
deducted to the relevant taxation authority or other authority in accordance
with applicable Laws, and (iv) within 30 days after the date of such payment,
where the payment is by the Applicable Borrower, the Applicable Borrower shall
furnish to the Applicable Agent (which shall forward the same to such Lender)
the original or a certified copy of a receipt evidencing payment thereof
reasonably satisfactory to the Applicable Agent.

(b) In addition, each Borrower agrees to pay, or at the option of the Applicable
Agent timely reimburse it for the payment of, any and all present or future
stamp, court or documentary taxes and any other excise or property taxes or
charges or similar levies which arise from any payment made under any Loan
Document or from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Loan Document (hereinafter referred to as “Other
Taxes”).

(c) Subject to Section 11.14(a)(iii), each Borrower agrees to indemnify each
Agent and each Lender for (i) the full amount of Taxes and Other Taxes
(including any Taxes or Other

 

53



--------------------------------------------------------------------------------

Taxes imposed or asserted by any jurisdiction on amounts payable under this
Section 3.01) paid by such Agent and such Lender, and (ii) any liability
(including additions to tax, penalties, interest and expenses) arising therefrom
or with respect thereto, in each case whether or not such Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. Payment under this Section 3.01(d) shall be made within 30 days after
the date the Lender or the Applicable Agent makes a demand therefor.

(d) If any Lender or Agent, as applicable, determines, in its sole discretion
exercised in good faith, that it has received a refund (whether by way of a
direct payment or by offset) of any Taxes or Other Taxes paid or indemnified by
a Borrower under this Section 3.01, it shall pay to the Applicable Borrower the
amount of such refund (but only to the extent of payments by a Borrower made
under this Section 3.01 with respect to the Taxes giving rise to such refund,
and net of all reasonable out-of-pocket expenses of such Lender or Agent and,
for the avoidance of doubt, without interest other than any interest paid by the
relevant Government Authority with respect to such refund) if (i) payment of the
Taxes or Other Taxes being refunded has been made in full as and when required
pursuant to this Section 3.01 and (ii) such Borrower agrees in writing to repay
the amount of such refund, together with any interest thereon, to the applicable
Lender or Agent in the event such Lender or Agent is required to repay such
refund to the Governmental Authority that imposed the Tax or Other Tax being
refunded. Notwithstanding anything to the contrary in this paragraph (e), in no
event will the Lender or Agent, as the case may be, be required to pay any
amount to the Applicable Borrower, pursuant to this paragraph (e) the payment of
which would place the Lender or Agent in a less favorable net after-tax position
than it would have been in if the indemnification payments or additional amounts
giving rise to such refund had never been paid. This paragraph shall not be
construed to require any Lender or Agent to make available its tax returns (or
any other information relating to its taxes that it deems confidential) to the
Borrowers or any other Person.

3.02 Illegality.

(a) If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Eurodollar Rate Loans
(whether payable in Dollars or Canadian Dollars), or to determine or charge
interest rates based upon the Eurodollar Rate, then, on notice thereof by such
Lender to the Borrowers through the Applicable Agent, any obligation of such
Lender to make or continue Eurodollar Rate Loans or to convert Base Rate
Committed Loans or Canadian Prime Rate Loans, as the case may be, to Eurodollar
Rate Loans shall be suspended until such Lender notifies the Applicable Agent
and the Applicable Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, the Applicable
Borrower shall, upon demand from such Lender (with a copy to the Applicable
Agent), prepay or, if applicable, convert all Eurodollar Rate Loans of such
Lender to Base Rate Loans or Canadian Prime Rate Loans, as the case may be,
either on the last day of the Interest Period therefor, if such Lender may
lawfully continue to maintain such Eurodollar Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans. Upon any such prepayment or conversion, the Applicable
Borrower shall also pay accrued interest on the amount so prepaid or converted.
Each Lender agrees to designate a different Lending Office if such designation
will avoid the need for such notice and will not, in

 

54



--------------------------------------------------------------------------------

the good faith judgment of such Lender, otherwise be materially disadvantageous
to such Lender.

(b) Upon any Lender’s giving notice and suspending its obligations relating to
Eurodollar Rate Loans in accordance with Section 3.02(a), the Company may
replace such Lender in accordance with Section 11.15.

3.03 Inability to Determine Rates. If the Required Lenders determine that for
any reason adequate and reasonable means do not exist for determining the
Eurodollar Base Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan, or that the Eurodollar Base Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan does
not adequately and fairly reflect the cost to such Lenders of funding such Loan,
the Administrative Agent will promptly so notify the Borrowers and each Lender.
Thereafter, the obligation of the Lenders (including Canadian Lenders) to make
or maintain Eurodollar Rate Loans shall be suspended until the Administrative
Agent (upon the instruction of the Required Lenders) revokes such notice. Upon
receipt of such notice, the Borrowers may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurodollar Rate Loans or, failing
that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans or Canadian Prime Rate Loans, as the case may be,
in the amount specified therein.

3.04 Increased Cost and Reduced Return; Capital Adequacy.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Eurodollar Rate) or the L/C
Issuer;

(ii) subject any Lender or Agent to any taxes of any kind whatsoever (other than
(A) Taxes imposed on payments under any Loan Document, (B) Other Taxes and
(C) Excluded Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or

(iii) impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Loans
made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Eurodollar Loan
or of maintaining its obligation to make any such Loan, or to increase the cost
to such Lender or L/C Issuer of participating in, issuing or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or to issue
any Letter of Credit), or to reduce the amount of any sum received or receivable
by such Lender or L/C Issuer hereunder (whether of principal, interest or any
other amount) then, upon request of such Lender or L/C Issuer, the Borrower will
pay to such Lender or L/C Issuer, as the case may be, such additional amount or
amounts as will compensate such Lender or L/C Issuer, as the case may be, for
such additional costs incurred or reduction suffered.

 

55



--------------------------------------------------------------------------------

(b) Capital Requirements. If any Lender or L/C Issuer determines that any Change
in Law affecting such Lender or L/C Issuer or any lending office of such Lender
or such Lender’s or L/C Issuer’s holding company, if any, regarding capital
requirements, has or would have the effect of reducing the rate of return on
such Lender’s or L/C Issuer’s capital or on the capital of such Lender’s or L/C
Issuer’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by, or participations in Letters of
Credit held by, such Lender, or the Letters of Credit issued by the L/C Issuer,
to a level below that which such Lender or L/C Issuer or such Lender’s or L/C
Issuer’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or L/C Issuer’s policies and the policies of
such Lender’s or L/C Issuer’s holding company with respect to capital adequacy),
then from time to time the Borrower will pay to such Lender or L/C Issuer, as
the case may be, such additional amount or amounts as will compensate such
Lender or L/C Issuer or such Lender’s or L/C Issuer’s holding company for any
such reduction suffered.

(c) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section 3.04 shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that, notwithstanding the provisions of
Sections 3.04(a) and (b), (i) the Borrowers shall only be liable for amounts in
respect of increased costs or reductions for the period beginning up to six
months prior to the date on which such demand was made (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the six month period referred to above shall be extended to include the
period of retroactive effect thereof), and (ii) the Lender claiming compensation
therefor shall have applied consistent return metrics applied to other similarly
situated borrowers or obligors with respect to such increased costs or
reductions.

3.05 Funding Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Company shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Eurodollar Rate
Loan on a day other than the last day of the Interest Period for such Loan
(whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by a Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Eurodollar
Rate Loan on the date or in the amount notified by such Borrower; or

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Company pursuant to
Section 11.15; including any loss of anticipated profits and any loss or expense
arising from the liquidation or reemployment of funds obtained by it to maintain
such Loan or from fees payable to terminate the deposits from which such funds
were obtained;

provided that the Company shall have no obligation to pay to any Lender any of
the foregoing amounts incurred in connection with such Lender being a Defaulting
Lender.

For purposes of calculating amounts payable by the Company to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar

 

56



--------------------------------------------------------------------------------

Base Rate used in determining the Eurodollar Rate for such Loan by a matching
deposit or other borrowing in the London interbank eurodollar market for a
comparable amount and for a comparable period, whether or not such Eurodollar
Rate Loan was in fact so funded.

3.06 Matters Applicable to all Requests for Compensation.

(a) A certificate of the Administrative Agent, the Canadian Administrative Agent
or any Lender claiming compensation under this Article III and setting forth the
additional amount or amounts to be paid to it hereunder shall be conclusive in
the absence of manifest error; provided that, in the case of any such
certificate delivered pursuant to Section 3.04, such certificate (i) sets forth
in reasonable detail the amount or amounts payable to such Lender pursuant to
Sections 3.04(a) and (b) and the basis for determining such amount or amounts
and (ii) explains the methodology used to determine such amount. The Applicable
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof. In determining such amount, the
Administrative Agent, the Canadian Administrative Agent or such Lender may use
any reasonable averaging and attribution methods.

(b) Upon any Lender’s making a claim for compensation under Section 3.04 or if
any Borrower is required to pay amounts to any Lender under Section 3.01 as a
result of any Taxes or Other Taxes, in each case the Company may replace such
Lender in accordance with Section 11.15.

3.07 Survival. All of the Borrowers’ obligations under this Article III shall
survive termination of the Aggregate Commitments and repayment of all other
Obligations hereunder.

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01 Conditions to Effectiveness. Effectiveness of this Agreement is subject to
satisfaction of the following conditions precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or facsimiles (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the date hereof (or, in the case of certificates of
governmental officials, a recent date before the date hereof) and each in form
and substance satisfactory to the Administrative Agent and each of the Lenders:

(i) executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, the Canadian Administrative Agent,
each Lender and each Loan Party;

(ii) if requested by any Lender at least two Business Days before the date
hereof, a Note executed by the Applicable Borrower in favor of each Lender so
requesting a Note;

(iii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers or the corporate secretary or
assistant secretary of the Company and McKesson Canada as the Administrative
Agent may require evidencing the

 

57



--------------------------------------------------------------------------------

identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement and the other
Loan Documents to which such Loan Party is a party;

(iv) each of the following documents:

(A) the Articles or certificate of incorporation and the bylaws of each Borrower
as in effect on the date hereof, certified by the Secretary or Assistant
Secretary of such Borrower as of the date hereof;

(B) a good standing and tax good standing certificate for the Company from the
applicable Secretary of State (or similar, applicable Governmental Authority) of
the States of Delaware and California dated as of a recent date; and

(C) a certificate of status for McKesson Canada from the Registrar of Joint
Stock Companies of Nova Scotia, dated as of a recent date;

(v) favorable opinions, addressed to the Agents and the Lenders, of (A) Wade
Estey, Senior Counsel of the Company, in form and substance satisfactory to the
Administrative Agent regarding such matters as the Administrative Agent may
reasonably request; (B) Stewart, McKelvey, special Canadian counsel to the
Company and McKesson Canada, as to certain matters of Canadian law; and
(C) Morrison & Foerster LLP, special counsel to the Company and McKesson Canada,
as to certain matters of New York law;

(vi) a certificate signed by a Responsible Officer of the Company:

(A) certifying that:

(1) the representations and warranties contained in Article V and the other Loan
Documents are true and correct on and as of such date, as though made on and as
of such date;

(2) no Default or Event of Default exists or would result from the initial
Borrowing;

(3) there has occurred since March 31, 2011, no event or circumstance that has
resulted or could reasonably be expected to result in a Material Adverse Effect;

(4) each of the conditions in Sections 4.01(a) and (b) has been satisfied on the
part of the Company as of the date hereof;

(B) designating the date hereof; and

(C) indicating the Debt Ratings;

(vii) a certificate signed by a Responsible Officer of McKesson Canada
certifying that:

 

58



--------------------------------------------------------------------------------

(A) the representations and warranties of McKesson Canada contained in Article V
are true and correct on and as of the date hereof, as though made on and as of
such date;

(B) no Default or Event of Default with respect to McKesson Canada or any of its
Subsidiaries exists or would result from the initial Borrowing;

(C) there has occurred since March 31, 2011 no event or circumstance with
respect to McKesson Canada or any of its Subsidiaries that has resulted or could
reasonably be expected to result in a Material Adverse Effect; and

(D) each of the conditions in Sections 4.01(a) and (b) has been satisfied on the
part of McKesson Canada as of the date hereof;

(viii) such other assurances, certificates, documents, consents or opinions as
the Administrative Agent, the Canadian Administrative Agent, the L/C Issuer or
the Required Lenders reasonably may require.

(b) Any fees required by the Loan Documents to be paid, and all reimburseable
expenses for which invoices have been presented, to either Agent, the L/C
Issuer, the Arranger or any Lender on or before the date hereof shall have been
paid, to the extent that such invoices have been presented to the Company on or
before the date hereof.

(c) Unless waived by the Administrative Agent, the Company shall have paid all
Attorney Costs of the Administrative Agent to the extent invoiced to the Company
prior to or on the date hereof, plus such additional amounts of Attorney Costs
as shall constitute its reasonable estimate of Attorney Costs incurred or to be
incurred by it through the proceedings (provided that such estimate shall not
thereafter preclude a final settling of accounts between the Company and the
Administrative Agent).

(d) Since March 31, 2011, no Material Adverse Effect shall have occurred or
become known to the Administrative Agent.

(e) The commitments of the lenders under the Existing Revolving Credit Agreement
shall have been terminated and all the obligations under the Existing Revolving
Credit Agreement shall have been repaid or prepaid (which repayment or
prepayment may be made with the proceeds of the initial Credit Extension
hereunder).

Without limiting the generality of the provisions of Section 9.05, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed date hereof specifying its
objection thereto.

4.02 Existing Revolving Credit Agreement (a) On the date hereof, the
“Commitments” as defined in the Existing Revolving Credit Agreement shall
terminate, without further action by any party thereto.

 

59



--------------------------------------------------------------------------------

(b) The Lenders which are parties to the Existing Revolving Credit Agreement,
comprising the “Required Lenders” as defined in the Existing Revolving Credit
Agreement hereby waive any requirement of prior notice of termination of the
Commitments (as defined in the Existing Revolving Credit Agreement) pursuant to
Section 2.06 thereof and of prepayment of loans thereunder, to the extent
necessary to give effect to 4.01(e) hereof, provided that any such prepayment of
loans thereunder shall be subject to Section 2.05 of the Existing Revolving
Credit Agreement.

4.03 Conditions to all Credit Extensions. The obligation of each Lender to honor
any Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type, or a continuation of
Eurodollar Rate Loans) is subject to the following conditions precedent:

(a) The representations and warranties of each Borrower contained in Article V
or any other Loan Document, or which are contained in any document furnished at
any time under or in connection herewith or therewith, shall be true and correct
on and as of the date of such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date, and except that for
purposes of this Section 4.02, the representations and warranties contained in
Section 5.08(a) shall be deemed to refer to the most recent statements furnished
pursuant Sections 6.01(a) and (b), respectively.

(b) No Default shall exist, or would result from such proposed Credit Extension.

(c) The Administrative Agent, the Canadian Administrative Agent, if applicable,
and the L/C Issuer, if applicable, shall have received a Request for Credit
Extension in accordance with the requirements hereof.

(d) In the case of a Drawing Notice or any Loan to be made to McKesson Canada,
McKesson Canada shall be a Wholly-Owned Subsidiary.

(e) If the applicable Borrower is a Domestic Borrower pursuant to
Section 7.02(d), then the conditions of Section 7.02(d) to the designation of
such Borrower as a Domestic Borrower shall have been met to the satisfaction of
the Administrative Agent.

(f) In the case of a Drawing Notice, each of the conditions to the acceptance of
the Draft identified in such Drawing Notice that is set forth in Section 2.04
shall have been satisfied.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurodollar Rate Loans) submitted by the Company or, in the case of a Canadian
Loan or Bankers’ Acceptance, McKesson Canada, shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a),
(b) and (d) have been satisfied on and as of the date of the applicable Credit
Extension.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

Each Borrower represents and warrants (which representations and warranties in
the case of any Borrower other than the Company shall be limited to such
Borrower and its Subsidiaries and other facts and circumstances known to such
Borrower and its Subsidiaries) to the Administrative Agent, the

 

60



--------------------------------------------------------------------------------

Canadian Administrative Agent and each Lender that:

5.01 Corporate Existence and Power. The Company and each of its Subsidiaries:

(a) is duly organized, validly existing and in good standing under the laws of
the jurisdiction of its incorporation or organization;

(b) has the power and authority and all required governmental licenses,
authorizations, consents and approvals to own its assets, carry on its business
and to execute, deliver, and perform its obligations under the Loan Documents to
which it is a party;

(c) is duly qualified and is licensed and in good standing under the laws of
each jurisdiction where its ownership, lease or operation of property or the
conduct of its business requires such qualification or license; and

(d) is in compliance with all Requirements of Law;

except, (i) with respect to Subsidiaries other than Material Subsidiaries, to
the extent that the failure to do so could not reasonably be expected to have a
Material Adverse Effect, and (ii) with respect to the Company and its Material
Subsidiaries in each case referred to in clause (c) or clause (d), to the extent
that the failure to do so could not reasonably be expected to have a Material
Adverse Effect.

5.02 Corporate Authorization; No Contravention. The execution, delivery and
performance by Each Borrower of this Agreement and each other Loan Document to
which such Borrower is party, and any Borrowing as of the date of such Borrowing
have been duly authorized by all necessary corporate action, and do not and will
not:

(a) contravene the terms of any Borrower’s Organization Documents;

(b) conflict with or result in any breach or contravention of, or the creation
of any Lien under, any document evidencing any Contractual Obligation to which
any Borrower is a party or any order, injunction, writ or decree of any
Governmental Authority to which any Borrower or its property is subject; or

(c) violate any Requirement of Law.

5.03 Governmental Authorization. No approval, consent, exemption, authorization,
or other action by, or notice to, or filing with, any Governmental Authority is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, any Borrower of the Agreement or any other Loan
Document.

5.04 Binding Effect. This Agreement and each other Loan Document to which each
Borrower is a party constitute the legal, valid and binding obligations of such
Borrower, enforceable against such Borrower in accordance with their respective
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, or similar laws affecting the enforcement of creditors’ rights
generally or by equitable principles relating to enforceability.

5.05 Litigation. There are no actions, suits, proceedings, claims or disputes
pending, or to the best knowledge of each Borrower, threatened or contemplated,
at law, in equity, in arbitration or before any Governmental Authority, against
any Borrower, or its Subsidiaries or any of their respective properties

 

61



--------------------------------------------------------------------------------

which:

(a) purport to affect or pertain to this Agreement or any other Loan Document,
or any of the transactions contemplated hereby or thereby; or

(b) if determined adversely to the Company or its Subsidiaries, would reasonably
be expected to have a Material Adverse Effect as of the date hereof. No
injunction, writ, temporary restraining order or any order of any nature has
been issued by any court or other Governmental Authority purporting to enjoin or
restrain the execution, delivery or performance of this Agreement or any other
Loan Document, or directing that the transactions provided for herein or therein
not be consummated as herein or therein provided .

5.06 No Default. No Default or Event of Default exists or would result from the
incurring of any Obligations by any Borrower. As of the date hereof, neither the
Company nor any Subsidiary is in default under or with respect to any
Contractual Obligation in any respect which, individually or together with all
such defaults, could reasonably be expected to have a Material Adverse Effect as
of the date hereof, or that would, if such default had occurred after the date
hereof, create an Event of Default under Section 8.01(e).

5.07 Use of Proceeds; Margin Regulations. The proceeds of the Loans are to be
used solely for the purposes set forth in Section 6.10. Neither the Company nor
any Subsidiary is generally engaged in the business of purchasing or selling
Margin Stock or extending credit for the purpose of purchasing or carrying
Margin Stock.

5.08 Financial Condition. (a) The Audited Financial Statements:

(A) were prepared in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein, subject in
the case of the unaudited statements to ordinary, good faith year end audit
adjustments;

(B) fairly present the financial condition of the Company and its Subsidiaries
as of the date thereof and results of operations for the period covered thereby;
and

(C) show all material indebtedness and other liabilities, direct or contingent,
of the Company and its consolidated Subsidiaries as of the date thereof required
to be shown in accordance with GAAP.

(b) As of the date hereof, since March 31, 2011, there has been no Material
Adverse Effect.

5.09 Regulated Entities. None of the Company, any Person controlling the
Company, or any Subsidiary, is or is required to be registered as an “investment
company” within the meaning of the Investment Company Act of 1940. No Borrower
is subject to regulation under the Public Utility Holding Company Act of 1935,
the Federal Power Act, the Interstate Commerce Act, any state public utilities
code, or any other Federal, state or other statute or regulation limiting its
ability to incur Indebtedness.

5.10 No Burdensome Restrictions. Neither the Company nor any Subsidiary is a
party to or bound by any Contractual Obligation, or subject to any restriction
in any Organization Document, or any Requirement of Law, which could reasonably
be expected to have a Material Adverse Effect.

 

62



--------------------------------------------------------------------------------

5.11 Subsidiaries. As of the date hereof, the Company has no Subsidiaries other
than those listed on Schedule 5.11 hereto.

5.12 Secured Indebtedness. As of the date hereof, Schedule 5.12 describes all
outstanding Indebtedness of the Company and its Subsidiaries for borrowed money
in excess of $25,000,000 that is secured by a Lien existing on property of the
Company or any of its Subsidiaries.

5.13 Taxes. The Borrower and its Subsidiaries have timely filed or caused to be
filed all Federal income tax returns and other material tax returns and reports
required to be filed, and have paid all Federal and other material taxes,
assessments, fees and other governmental charges levied or imposed upon them or
their properties, income or assets otherwise due and payable, except those which
are being contested in good faith by appropriate proceedings diligently
conducted and for which adequate reserves have been provided in accordance with
GAAP. There is no proposed tax assessment against the Borrower or any Subsidiary
that would, if made, have a Material Adverse Effect. Neither any Borrower nor
any Subsidiary thereof is party to any tax sharing agreement other than an
agreement solely between one or more Borrowers or Subsidiaries.

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than Obligations under Section 11.04(b) that remain contingent
after termination of the Commitments and payment of all other Obligations)
hereunder shall remain unpaid or unsatisfied, or any Letter of Credit or
Bankers’ Acceptance shall remain outstanding, unless the Required Lenders waive
compliance in writing:

6.01 Financial Statements. The Company shall deliver to the Administrative
Agent, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:

(a) as soon as available, but in any event within 70 days after the end of each
fiscal year of the Company, a consolidated balance sheet of the Company and its
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of operations, shareholders’ equity and cash flows for such fiscal
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by a report and opinion of Deloitte & Touche LLP
or another nationally recognized independent certified public accountant, which
report and opinion shall be prepared in accordance with GAAP and shall not be
subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit; and

(b) as soon as available, but in any event within 55 days after the end of each
of the first three fiscal quarters of each fiscal year of the Company, beginning
with the fiscal quarter ending September 30, 2011, a consolidated balance sheet
of the Company and its Subsidiaries as at the end of such fiscal quarter, and
the related consolidated statements of operations, shareholders’ equity and cash
flows for such fiscal quarter and for the portion of the Company’s fiscal year
then ended, setting forth in each case in comparative form the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail and certified by a
Responsible Officer of the Company as fairly presenting the financial condition,
results of operations, shareholders’ equity and cash flows of the Company and
its Subsidiaries in accordance with GAAP, subject only to

 

63



--------------------------------------------------------------------------------

normal year-end audit adjustments and the absence of footnotes. As to any
information contained in materials furnished pursuant to Section 6.02(b), the
Company shall not be separately required to furnish such information under
clause (a) or (b) above, but the foregoing shall not be in derogation of the
obligation of the Company to furnish the information and materials described in
Sections 6.01(a) and (b) at the times specified therein.

6.02 Certificates; Other Information. The Company shall deliver to the
Administrative Agent:

(a) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of the Company;

(b) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of the Company, and copies of all annual, regular, periodic and special reports
and registration statements which the Company may file or be required to file
with the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934,
and not otherwise required to be delivered to the Administrative Agent pursuant
hereto; and

(c) promptly, such additional information regarding the business, financial or
corporate affairs of the Borrowers or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender may from
time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(b) may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) on which it is publicly available
at no charge on the EDGAR system of the United States Securities and Exchange
Commission, (ii) on which the Company posts such documents, or provides a link
thereto on the Company’s website on the Internet at the website address listed
on Schedule 11.02; or (iii) on which such documents are posted on the Company’s
behalf on IntraLinks or another similar electronic system (a “Platform”), if
any, to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent). The Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Company with any
such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent may make
available to the Lenders and the L/C Issuer materials and/or information
provided by or on behalf of the Borrower under Sections 6.01(a), 6.01(b),
6.02(a) and 6.02(b) (and any other such materials and/or information to the
extent the Borrower has previously consented in writing) (collectively,
“Borrower Materials”) by posting the Borrower Materials on a Platform and
(b) certain of the Lenders (each, a “Public Lender”) may have personnel who do
not wish to receive material non-public information with respect to the Borrower
or its affiliates, or the respective securities of any of the foregoing, and who
may be engaged in investment and other market-related activities with respect to
such Persons’ securities. The Borrower hereby agrees that (a) all Borrower
Materials that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (b) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the L/C Issuer and the Lenders to treat such

 

64



--------------------------------------------------------------------------------

Borrower Materials as publicly available information with respect to the
Borrower or its securities for purposes of United States Federal and state
securities laws; (c) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of a Platform designated “Public Investor”; and
(d) the Administrative Agent shall be entitled to treat any Borrower Materials
that are not marked “PUBLIC” as being suitable only for posting on a portion of
a Platform not designated “Public Investor”.

6.03 Notices. Each Borrower shall promptly notify the Administrative Agent:

(a) of the occurrence of any Default;

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect;

(c) promptly upon any Responsible Officer of the Company obtaining knowledge
thereof of (i) the institution of, or non-frivolous threat of, any action, suit,
proceeding (whether administrative, judicial or otherwise), governmental
investigation or arbitration against or affecting any Borrower or any of its
Subsidiaries or any property of any Borrower or any of its Subsidiaries
(collectively “Proceedings”) not previously disclosed in writing by the Company
to the Lenders or (ii) any material development in any Proceeding that, in the
case of clause (i) or (ii) above, (A) has a reasonable possibility of giving
rise to a Material Adverse Effect; or (B) seeks to enjoin or otherwise prevent
the consummation of, or to recover any damages or obtain relief as a result of,
the transactions contemplated hereby, together with such other information as
may be reasonably available to Company that the Administrative Agent requests to
enable the Administrative Agent and the Lenders to evaluate such matters.

(d) of any material change in accounting policies or financial reporting
practices by any Borrower or any Subsidiary;

(e) of any announcement by S&P, Moody’s or Fitch of any change or possible
change in a Debt Rating; and

(f) of (i) the occurrence of any ERISA Event with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Borrower or any of its Subsidiaries in an aggregate amount
in excess of $50,000,000 during the term of this Agreement, or (ii) the
existence of an amount of unfunded benefit liabilities (as defined in
Section 4001(a)(18) of ERISA), individually or in the aggregate for all Pension
Plans (excluding for purposes of such computation any Pension Plans with respect
to which assets exceed benefit liabilities), which exceeds 3% of Net Worth.

Notification delivered to the Administrative Agent and each Lender by any
Borrower under this Section 6.03 shall satisfy the notice obligation of all
Borrowers hereunder. Each notice pursuant to this Section 6.03 shall be
accompanied by a statement of a Responsible Officer of the Company setting forth
details of the occurrence referred to therein and stating what action the
Company has taken and proposes to take with respect thereto. Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.

6.04 Preservation of Existence, Etc. Each Borrower shall, and shall cause each
of its Material Subsidiaries to, (a) preserve, renew and maintain in full force
and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by Section

 

65



--------------------------------------------------------------------------------

7.02 and (b) take all reasonable action to maintain all governmental rights,
privileges, permits, licenses and franchises necessary in the normal conduct of
its business, except in connection with transactions permitted by Section 7.02
and except to the extent that failure to do so could not reasonably be expected
to have a Material Adverse Effect.

6.05 Maintenance of Insurance. Each Borrower shall, and shall cause each of its
Material Subsidiaries to, maintain with financially sound and reputable
insurance companies, insurance (including self-insurance) with respect to its
properties and business against loss or damage of the kinds customarily insured
against by Persons engaged in the same or similar business, of such types and in
such amounts as the Company reasonably deems prudent from time to time.

6.06 Payment of Taxes. Each Borrower shall, and shall cause each of its Material
Subsidiaries to, pay and discharge as the same shall become due and payable, all
tax liabilities, assessments and governmental charges or levies upon it or its
properties or assets (other than obligations that a Responsible Officer is not
aware of or are of a nominal amount), unless the same are being contested in
good faith by appropriate proceedings diligently conducted and adequate reserves
in accordance with GAAP are being maintained by the Company or such Material
Subsidiary.

6.07 Compliance with Laws. Each Borrower shall, and shall cause each of its
Material Subsidiaries to, comply in all material respects with the Requirements
of Law applicable to it or to its business, except in such instances in which
(a) a Requirement of Law is being contested in good faith by appropriate
proceedings diligently conducted; or (b) the failure to comply therewith could
not reasonably be expected to have a Material Adverse Effect.

6.08 Books and Records. Each Borrower shall, and shall cause each of its
Material Subsidiaries to, maintain in all material respects proper books of
record and account, in which full, true and correct entries in conformity with
GAAP consistently applied shall be made of all financial transactions and
matters involving the assets and business of the Company and such Material
Subsidiary, as the case may be.

6.09 Inspection Rights. Each Borrower shall, and shall cause each of its
Material Subsidiaries to, permit representatives and independent contractors of
the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, all
at such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Company; provided,
however, that when an Event of Default exists the Administrative Agent or any
Lender (or any of their respective representatives or independent contractors)
may do any of the foregoing at the reasonable expense of the Borrowers at any
time during normal business hours and without advance notice.

6.10 Use of Proceeds. The Borrowers shall use the proceeds of the Credit
Extensions for general corporate purposes (including the refinancing of existing
indebtedness and acquisitions) not in contravention of any Law or of any Loan
Document.

ARTICLE VII

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than Obligations under subsection 11.04(b) that remain
contingent after termination of the Commitments and payment of all other
Obligations) hereunder shall remain unpaid or unsatisfied, or any Letter of
Credit or Bankers’ Acceptance shall remain outstanding, unless the Required
Lenders waive

 

66



--------------------------------------------------------------------------------

compliance in writing:

7.01 Liens. No Borrower shall, or shall suffer or permit any of its Subsidiaries
to, directly or indirectly, create, incur, assume or suffer to exist any Lien
upon any of its property, whether now owned or hereafter acquired, other than
the following (“Permitted Liens”):

(a) any Lien existing on property of the Company or any Subsidiary on the date
hereof securing Indebtedness outstanding on such date;

(b) any Lien created under any Loan Document;

(c) Liens for taxes, fees, assessments or other governmental charges not yet due
or which are being contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person in accordance with GAAP;

(d) carriers’, warehousemen’s, mechanics’, materialmen’s, landlords’,
repairmen’s or other like Liens arising in the ordinary course of business which
are not delinquent or remain payable without penalty;

(e) pledges or deposits required in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation, other than any Lien imposed by ERISA;

(f) Liens on the property of the Company or any Subsidiary securing (i) the
non-delinquent performance of bids, trade contracts (other than for borrowed
money), leases, statutory obligations, (ii) contingent obligations on surety and
appeal bonds, and (iii) other non-delinquent obligations of a like nature; in
each case, incurred in the ordinary course of business, provided all such Liens
in the aggregate would not (even if enforced) cause a Material Adverse Effect;

(g) easements, rights-of-way, restrictions and other similar encumbrances which,
in the aggregate, are not substantial in amount, and which do not in any case
materially detract from the value of the property subject thereto or materially
interfere with the ordinary conduct of the business of the applicable Person;

(h) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies as
to deposit accounts or other funds maintained with a creditor depository
institution; provided that (i) such deposit account is not a dedicated cash
collateral account and is not subject to restrictions against access by the
Company in excess of those set forth by regulations promulgated by the FRB, and
(ii) such deposit account is not intended by the Company or any Subsidiary to
provide collateral to the depository institution;

(i) Liens arising out of any Qualified Receivables Transaction; and

 

67



--------------------------------------------------------------------------------

(j) Liens securing Indebtedness and other obligations (other than Indebtedness
and other obligations secured by Liens described in any of the foregoing
Sections 7.01(a) through (i)) in an aggregate principal amount not exceeding at
any time $2,000,000,000.

7.02 Consolidations and Mergers. The Company shall not, and shall not suffer or
permit any of its Material Subsidiaries to, directly or indirectly, liquidate,
dissolve, merge, amalgamate, consolidate with or into, or convey, transfer,
lease or otherwise dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except:

(a) any Subsidiary may merge with the Company, provided that the Company shall
be the continuing or surviving corporation, or with any one or more
Subsidiaries, provided that if any transaction shall be between a Subsidiary and
a Wholly-Owned Subsidiary, the Wholly-Owned Subsidiary shall be the continuing
or surviving corporation;

(b) McKesson Canada or any Subsidiary of McKesson Canada may amalgamate with
McKesson Canada or with any one or more of the Company’s Subsidiaries and any of
the Company’s Subsidiaries may amalgamate with any one or more of the Company’s
Subsidiaries;

(c) any Subsidiary may sell, transfer or exchange all or substantially all of
its assets (upon voluntary liquidation or otherwise) to the Company or a
Wholly-Owned Subsidiary;

(d) the Company may convey, transfer, lease or otherwise dispose of all or
substantially all of its pharmacology distribution business to a wholly-owned
Domestic Subsidiary that, simultaneously therewith, executes and delivers to the
Administrative Agent a joinder agreement in the form of Exhibit F hereto and
becomes a Domestic Borrower under this Agreement; provided that the parties
hereto acknowledge and agree that prior to such Domestic Borrower becoming
entitled to utilize the credit facilities provided for herein the Administrative
Agent and the Lenders shall have received such supporting resolutions,
incumbency certificates, opinions of counsel and other documents or information,
in form, content and scope reasonably satisfactory to the Administrative Agent,
as may reasonably be required by the Administrative Agent or the Required
Lenders, and Notes signed by such new Domestic Borrower to the extent any
Lenders so require. If the Administrative Agent and the Required Lenders agree
that such Domestic Borrower shall be entitled to receive Loans hereunder, then
promptly following receipt of all such requested resolutions, incumbency
certificates, opinions of counsel and other documents or information, the
Administrative Agent shall send a notice in substantially the form of Exhibit G
(a “Domestic Borrower Notice”) to the Company and the Lenders specifying the
effective date upon which such Domestic Borrower shall constitute a Domestic
Borrower for purposes hereof, whereupon each of the Lenders agrees to permit
such Domestic Borrower to receive Loans hereunder, on the terms and conditions
set forth herein, and each of the parties agrees that such Domestic Borrower
otherwise shall be a Borrower for all purposes of this Agreement; provided that
no Committed Loan Notice or Letter of Credit Application may be submitted by or
on behalf of such Domestic Borrower until the date five Business Days after such
effective date; and

(e) the Company may merge or consolidate with or into another Person, provided
that (i) either (x) the Company shall be the continuing or surviving corporation
or (y) (A) the successor Person (if other than the Company) formed by such
consolidation or into which the

 

68



--------------------------------------------------------------------------------

Company is merged (the “Successor”) is a corporation, limited liability company
or limited partnership organized or existing under the laws of the United
States, any state of the United States or the District of Columbia, and (B) the
Successor (if any) shall have expressly assumed all of the Company’s Obligations
pursuant to documentation in form satisfactory to the Administrative Agent, and
(ii) no Default or Event of Default is in effect immediately prior to or on the
date of or would result from such merger or consolidation.

7.03 Use of Proceeds. No Borrower shall, or shall suffer or permit any of its
Subsidiaries to, use any Credit Extension, directly or indirectly, (a) to
purchase or carry Margin Stock in contravention of Regulation U issued by the
Board of Governors of the Federal Reserve, (b) to repay or otherwise refinance
indebtedness of the Company or others incurred to purchase or carry Margin Stock
in contravention of said Regulation U, (c) to extend credit for the purpose of
purchasing or carrying any Margin Stock in contravention of said Regulation U,
or (d) to acquire any security in any transaction that is subject to Section 13
or 14 of the Securities Exchange Act of 1934, in contravention of said
Regulation U.

7.04 Maximum Debt to Capitalization Ratio. The Company shall not permit the
ratio of Total Debt to Total Capitalization as at the last day of any calendar
month to exceed 0.565 to 1.00.

7.05 Swap Contracts. No Borrower shall, or shall suffer or permit any of its
Subsidiaries to, enter into Swap Contracts other than in the ordinary course of
business and for the purpose of hedging an existing or anticipated underlying
agreement.

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Any of the following shall constitute an Event of
Default:

(a) Non-Payment. Any Borrower fails to pay (i) when and as required to be paid
herein, any amount of principal of any Loan, L/C Obligation or Bankers’
Acceptance, or (ii) within five days after the same becomes due, any interest on
any Loan, L/C Obligation or Bankers’ Acceptance, or any facility fee or other
fee due hereunder, or any other amount payable hereunder or under any other Loan
Document; or

(b) Specific Covenants. The Company fails to perform or observe any term,
covenant or agreement contained in any of Section 6.04(a) or Article VII; or

(c) Other Defaults. Any Borrower fails to perform or observe any other covenant
or agreement (not specified in Section 8.01(a) or (b)) contained in any Loan
Document on its part to be performed or observed and such failure continues for
30 days after the earlier of (i) in the case of any provision in Article VI, the
date upon which a Responsible Officer knew of such failure or (ii) the date upon
which written notice thereof is given to the Company by the Administrative Agent
or any Lenders; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of any Borrower herein,
in any other Loan Document, or in any document delivered in connection herewith
or therewith shall be incorrect or misleading in any material respect when made
or deemed made; or

 

69



--------------------------------------------------------------------------------

(e) Cross-Default. (i) The Company or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than any intercompany Indebtedness or any Indebtedness hereunder or under
Swap Contracts) having an aggregate principal amount (including undrawn
committed or available amounts and including amounts owing to all creditors
under any combined or syndicated credit arrangement) of more than $100,000,000
(such Indebtedness or Guarantee being a “Relevant Obligation”) and such failure
continues after the applicable grace or notice period, if any, specified in the
relevant document on the date of such failure, or (B) fails to observe or
perform any other agreement or condition relating to, or contained in any
instrument or agreement evidencing, securing or relating to, any Relevant
Obligation, and such failure continues after the applicable grace or notice
period, if any, specified in the relevant document on the date of such failure,
or any other event occurs, the effect of which default or other event is to
cause, or to permit the holder, holders, beneficiary or beneficiaries (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) of such Relevant Obligation to cause, with the giving of notice
if required, such Relevant Obligation to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Relevant Obligation to be
made, prior to its stated maturity, or such cash collateral in respect of such
Relevant Obligation to be demanded (provided that an Acquired Debt Default shall
not constitute an Event of Default pursuant to this clause (i)(B) so long as
such Acquired Debt Default is waived or cured, or the Relevant Obligation giving
rise thereto is repaid, within 30 days of consummation of the transaction giving
rise thereto) or (ii) there occurs under any Swap Contract an Early Termination
Date (as defined in such Swap Contract) resulting from (A) any event of default
under such Swap Contract as to which the Company or any Subsidiary is the
Defaulting Party (as defined in such Swap Contract) or (B) any Termination Event
(as so defined) under such Swap Contract as to which the Company or any
Subsidiary is an Affected Party (as so defined) and, in either event, the Swap
Termination Value owed by the Company or such Subsidiary as a result thereof is
greater than $100,000,000; or

(f) Insolvency; Voluntary Proceedings. The Company or any Material Subsidiary
(i) ceases or fails to be solvent, or generally fails to pay, or admits in
writing its inability to pay, its debts as they become due, subject to
applicable grace periods, if any, whether at stated maturity or otherwise;
(ii) voluntarily ceases to conduct its business in the ordinary course;
(iii) commences any Insolvency Proceeding with respect to itself; or (iv) takes
any action to effectuate or authorize any of the foregoing; or

(g) Involuntary Proceedings. (i) Any involuntary Insolvency Proceeding is
commenced or filed against the Company or any Material Subsidiary, or any writ,
judgment, warrant of attachment, execution or similar process, is issued or
levied against a substantial part of the Company’s or any Material Subsidiary’s
properties, and any such proceeding or petition shall not be dismissed, or such
writ, judgment, warrant of attachment, execution or similar process shall not be
released, vacated or fully bonded within sixty (60) days after commencement,
filing or levy; (ii) the Company or any Material Subsidiary admits the material
allegations of a petition against it in any Insolvency Proceeding, or an order
for relief (or similar order under non-U.S. law) is ordered in any Insolvency
Proceeding; or (iii) the Company or any Material Subsidiary acquiesces in the
appointment of a receiver, trustee, custodian, conservator,

 

70



--------------------------------------------------------------------------------

liquidator, mortgagee in possession (or agent therefor), or other similar Person
for itself or a substantial portion of its property or business; or

(h) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Company or any of its Subsidiaries in an aggregate amount in
excess of $100,000,000 during the term of this Agreement, or (ii) there shall
exist an amount of unfunded benefit liabilities (as defined in
Section 4001(a)(18) of ERISA), individually or in the aggregate for all Pension
Plans (excluding for purposes of such computation any Pension Plans with respect
to which assets exceed benefit liabilities), which exceeds 7% of Net Worth; or

(i) Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect; or any Loan Party contests in any manner the
validity or enforceability of any provision of any Loan Document; or any Loan
Party denies that it has any or further liability or obligation under any Loan
Document, or purports to revoke, terminate or rescind any provision of any Loan
Document; or

(j) Change of Control. There occurs any Change of Control.

8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and accept Drafts and
any obligation of the L/C Issuer to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by each Borrower;

(c) require that the Company Cash Collateralize the L/C Obligations and
unmatured Bankers’ Acceptances (in an amount equal to the then Outstanding
Amount thereof); and

(d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable law;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under the Bankruptcy Code of the
United States, except in the case of Section 8.01(g)(i), in which case upon the
expiration of the 60-day period mentioned therein if the curative action
mentioned in such clause is not taken, the obligation of each Lender to make
Loans and accept or discount Drafts or Bankers’ Acceptances and any obligation
of the L/C Issuer to make L/C Credit Extensions shall automatically terminate,
the unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Company to Cash Collateralize the L/C Obligations and Bankers’
Acceptances as aforesaid shall automatically become effective, in each case
without further act of the Administrative Agent or any

 

71



--------------------------------------------------------------------------------

Lender.

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans and other Obligations have automatically become
immediately due and payable and the L/C Obligations and Bankers’ Acceptances
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 8.02), any amounts received on account of the Obligations
shall be applied by the Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs and amounts
payable under Article III) payable to the Administrative Agent, the Canadian
Administrative Agent and the L/C Issuer in their respective capacities as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs and amounts payable under Article III),
ratably among them in proportion to the amounts described in this clause Second
payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and L/C Borrowings, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, in each case ratably among the
Lenders in proportion to the respective amounts described in this clause Fourth
held by them;

Fifth, to the Administrative Agent for the account of the L/C Issuer, and to the
Canadian Administrative Agent for the account of the applicable Canadian
Lenders, to Cash Collateralize that portion of L/C Obligations comprised of the
aggregate undrawn amount of Letters of Credit and that portion of the
Obligations constituting unpaid principal of the Bankers’ Acceptances; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Applicable Borrower or as otherwise required by Law.

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit or the unmatured Bankers’ Acceptances
pursuant to clause Fifth above shall be applied to satisfy drawings under such
Letters of Credit as they occur and Bankers’ Acceptances as they mature. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired and all Bankers’ Acceptances have been paid,
such remaining amount shall be applied to the other Obligations, if any, in the
order set forth above.

ARTICLE IX

ADMINISTRATIVE AGENT

9.01 Appointment and Authorization of Agents.

(a) Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents, and each Canadian Lender hereby irrevocably appoints BA
Canada to act on its behalf as the Canadian Administrative Agent hereunder and
under the other Loan Documents,

 

72



--------------------------------------------------------------------------------

and authorizes each such Agent to take such actions on its behalf under the
provisions of this Agreement and each other Loan Document and to exercise such
powers as are delegated to such Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Article IX are solely for the benefit of the Administrative
Agent, the Canadian Administrative Agent, the Lenders and the L/C Issuer, and
the Borrowers shall not have rights as a third party beneficiary of any of such
provisions other than the provisions of Section 9.06 relating to the Company’s
consultation and notice rights.

(b) Notwithstanding any provision to the contrary contained elsewhere herein or
in any other Loan Document, no Agent shall have any duties or responsibilities,
except those expressly set forth herein, nor shall either Agent have or be
deemed to have any fiduciary relationship with any Lender or participant, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against either Agent. Without limiting the generality of the
foregoing sentence, the use of the term “agent” herein and in the other Loan
Documents with reference to the Administrative Agent and the Canadian
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties.

(c) The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in this Article IX with respect to any acts taken or
omissions suffered by the L/C Issuer in connection with Letters of Credit issued
by it or proposed to be issued by it and the Issuer Documents pertaining to such
Letters of Credit as fully as if the term “Administrative Agent” as used in this
Article IX included the L/C Issuer with respect to such acts or omissions, and
(B) as additionally provided herein with respect to the L/C Issuer.

9.02 Rights as a Lender. The Person serving as the Administrative Agent and the
Person serving as Canadian Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender (and, as
applicable, in its capacity as a Canadian Lender as any other Canadian Lender)
and may exercise the same as though it were not such Agent and the term “Lender”
or “Lenders” (and, as applicable, the term “Canadian Lender” or “Canadian
Lenders”) shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Administrative Agent
hereunder and the Person serving as the Canadian Administrative Agent hereunder
in their respective individual capacities. Each such Person and its Affiliates
may accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrowers or any Subsidiary or other Affiliate thereof as if such Persons
were not Agents hereunder and without any duty to account therefor to the
Lenders.

9.03 Exculpatory Provisions. Neither Agent shall have any duties or obligations
except those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, neither Agent:

(a) shall be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

 

73



--------------------------------------------------------------------------------

(b) shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that neither Agent shall be required to take any
action that, in its opinion or the opinion of its counsel, may expose such Agent
to liability or that is contrary to any Loan Document or applicable law; and

(c) shall, except as expressly set forth herein and in the other Loan Documents,
have any duty to disclose, and shall be liable for the failure to disclose, any
information relating to the Borrowers or any of their Affiliates that is
communicated to or obtained by the Person serving as such Agent or any of its
Affiliates in any capacity.

Neither Agent shall be liable for any action taken or not taken by it (i) with
the consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as such Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Sections 11.01 and 8.02) or (ii) in the absence of its own gross negligence or
willful misconduct. Neither Agent shall be deemed to have knowledge of any
Default unless and until notice describing such Default is given to such Agent
by a Borrower, a Lender or the L/C Issuer.

Neither Agent shall be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to such Agent.

9.04 Delegation of Duties. Each Agent may perform any and all of its duties and
exercise its rights and powers hereunder or any other Loan Document by or
through any one or more sub-agents appointed by such Agent. Each Agent and any
such sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Agents and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent and
Canadian Administrative Agent.

9.05 Reliance by Agents. Each Agent shall be entitled to rely upon, and shall
not incur any liability for relying upon, any notice, request, certificate,
consent, statement, instrument, document or other writing (including any
electronic message, internet or intranet website posting or other distribution)
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person or Persons. Each Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the L/C Issuer, each Agent may presume that such
condition is satisfactory to such Lender or the L/C Issuer unless such Agent
shall have received notice to the contrary from such Lender or the L/C Issuer
prior to the making of such Loan or the issuance of such Letter of Credit. Each
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any

 

74



--------------------------------------------------------------------------------

action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

9.06 Successor Agents. Either Agent may at any time give notice of its
resignation to the Lenders, the L/C Issuer and the Company. Upon receipt of any
such notice of resignation, the Required Lenders shall have the right, in
consultation with the Company, to appoint a successor, which, in the case of the
Administrative Agent, shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States and, in the case
of the Canadian Administrative Agent, shall be a bank with an office in Canada,
or an Affiliate of any such bank with an office in Canada. If no such successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days after the retiring Agent gives notice of its
resignation, then the retiring Agent may on behalf of the Lenders and the L/C
Issuer (if applicable) appoint a successor Agent meeting the qualifications set
forth above; provided that if the Applicable Agent shall notify the Company and
the Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (a) the retiring Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (b) all payments,
communications and determinations provided to be made by, to or through such
Agent shall instead be made by or to each Lender and the L/C Issuer directly,
until such time as the Required Lenders appoint a successor Agent as provided
for above in this Section. Upon the acceptance of a successor’s appointment as
Administrative Agent or Canadian Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent or Canadian
Administrative Agent, as applicable, and the retiring Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Company to a successor Agent shall be the same
as those payable to its predecessor unless otherwise agreed between the Company
and such successor. After the retiring Administrative Agent’s or Canadian
Administrative Agent’s resignation hereunder and under the other Loan Documents,
the provisions of this Article and Section 11.04 shall continue in effect for
the benefit of such retiring Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Agent was acting as such Agent.

9.07 Non-Reliance on Agents and Other Lenders. Each Lender and the L/C Issuer
acknowledges that it has, independently and without reliance upon the
Administrative Agent, the Canadian Administrative Agent or any other Lender or
any of their Related Parties and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon either Agent or any other Lender or any
of their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Loan Document
or any related agreement or any document furnished hereunder or thereunder.

9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the documentation agents, syndication agents, book managers or arrangers
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent or a Lender
hereunder. Without limiting the foregoing, none of the Lenders or other Persons
so listed shall have or be deemed to have any fiduciary relationship with any
Lender. Each Lender acknowledges that it has not relied, and will not rely, on
any of the Lenders or other Persons so listed in deciding to enter into this
Agreement or in taking or not taking action hereunder.

9.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the

 

75



--------------------------------------------------------------------------------

Administrative Agent (irrespective of whether the principal of any Loan,
Bankers’ Acceptance or L/C Obligation shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on any Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 2.03(i) and (j), 2.09 and 11.04)
allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same; and any custodian, receiver,
assignee, trustee, liquidator, sequestrator or other similar official in any
such judicial proceeding is hereby authorized by each Lender to make such
payments to the Administrative Agent and, in the event that the Administrative
Agent shall consent to the making of such payments directly to the Lenders, to
pay to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
2.09 and 11.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

ARTICLE X

THE COMPANY’S GUARANTY OF OTHER BORROWERS’ OBLIGATIONS

10.01 Guaranty of the Guarantied Obligations. The Company hereby irrevocably and
unconditionally guaranties, as primary obligor and not merely as surety, the due
and punctual payment in full of all Guarantied Obligations when the same shall
become due, whether at stated maturity, by required prepayment, declaration,
acceleration, demand or otherwise (including amounts that would become due but
for the operation of the automatic stay under Section 362(a) of the Bankruptcy
Code, 11 U.S.C. § 362(a)). The term “Guarantied Obligations” is used herein in
its most comprehensive sense and includes:

(a) any and all Obligations of each other Borrower (each, a “Guarantied
Borrower”) now or hereafter made, incurred or created, whether absolute or
contingent, liquidated or unliquidated, whether due or not due, and however
arising under or in connection with this Agreement, the Notes and Drafts issued
by such Guarantied Borrower and the other Loan Documents, including those
arising under successive borrowing transactions under this Agreement which shall
either continue the Obligations of Guarantied Borrower or from time to time
renew them after they have been satisfied; and

(b) those expenses set forth in Section 10.08.

 

76



--------------------------------------------------------------------------------

10.02 Liability of the Company Absolute. The Company agrees that its obligations
under this Company Guaranty are irrevocable, absolute, independent and
unconditional and shall not be affected by any circumstance which constitutes a
legal or equitable discharge of a guarantor or surety other than indefeasible
payment in full of the Guarantied Obligations. In furtherance of the foregoing
and without limiting the generality thereof, the Company agrees as follows:

(a) This Company Guaranty is a guaranty of payment when due and not of
collectibility.

(b) The Administrative Agent may enforce this Company Guaranty upon the
occurrence of an Event of Default under this Agreement notwithstanding the
existence of any dispute between Lenders and any Borrower with respect to the
existence of such Event of Default.

(c) The obligations of the Company under this Company Guaranty are independent
of the obligations of each Guarantied Borrower under the Loan Documents and the
obligations of any other guarantor of the obligations of any Guarantied Borrower
under the Loan Documents, and a separate action or actions may be brought and
prosecuted against the Company whether or not any action is brought against such
Guarantied Borrower or any of such other guarantors and whether or not such
Guarantied Borrower is joined in any such action or actions.

(d) The Company’s payment of a portion, but not all, of the Guarantied
Obligations shall in no way limit, affect, modify or abridge the Company’s
liability for any portion of the Guarantied Obligations that has not been paid.
Without limiting the generality of the foregoing, if the Administrative Agent is
awarded a judgment in any suit brought to enforce the Company’s covenant to pay
a portion of the Guarantied Obligations, such judgment shall not be deemed to
release the Company from its covenant to pay the portion of the Guarantied
Obligations that is not the subject of such suit.

(e) Any Agent or any Lender, upon such terms as it deems appropriate, without
notice or demand and without affecting the validity or enforceability of this
Company Guaranty or giving rise to any reduction, limitation, impairment,
discharge or termination of the Company’s liability under this Company Guaranty,
from time to time may (i) renew, extend, accelerate, increase the rate of
interest on, or otherwise change the time, place, manner or terms of payment of
the Guarantied Obligations, (ii) settle, compromise, release or discharge, or
accept or refuse any offer of performance with respect to, or substitutions for,
the Guarantied Obligations or any agreement relating thereto and/or subordinate
the payment of the same to the payment of any other obligations; (iii) request
and accept other guaranties of the Guarantied Obligations and take and hold
security for the payment of this Company Guaranty or the Guarantied Obligations;
(iv) release, surrender, exchange, substitute, compromise, settle, rescind,
waive, alter, subordinate or modify, with or without consideration, any security
for payment of the Guarantied Obligations, any other guaranties of the
Guarantied Obligations, or any other obligation of any Person with respect to
the Guarantied Obligations; (v) enforce and apply any security now or hereafter
held by or for the benefit of the Agents or any Lender in respect of this
Company Guaranty or the Guarantied Obligations and direct the order or manner of
sale thereof, or exercise any other right or remedy that the Agents or the
Lenders, or any of them, may have against any such security, as the
Administrative Agent in its discretion may determine consistent

 

77



--------------------------------------------------------------------------------

with this Agreement and any applicable security agreement, including foreclosure
on any such security pursuant to one or more judicial or nonjudicial sales,
whether or not every aspect of any such sale is commercially reasonable, and
even though such action operates to impair or extinguish any right of
reimbursement or subrogation or other right or remedy of the Company against any
Guarantied Borrower or any security for the Guarantied Obligations; and
(vi) exercise any other rights available to it under the Loan Documents. This
Section 10.02(e) shall not modify Section 11.01.

(f) This Company Guaranty and the obligations of the Company hereunder shall be
valid and enforceable and shall not be subject to any reduction, limitation,
impairment, discharge or termination for any reason (other than indefeasible
payment in full of the Guarantied Obligations), including the occurrence of any
of the following, whether or not the Company shall have had notice or knowledge
of any of them: (i) any failure or omission to assert or enforce, or agreement
or election not to assert or enforce, or the stay or enjoining, by order of
court, by operation of law or otherwise, of the exercise or enforcement of, any
claim or demand or any right, power or remedy (whether arising under the Loan
Documents, at law, in equity or otherwise) with respect to the Guarantied
Obligations or any agreement relating thereto, or with respect to any other
guaranty of or security for the payment of the Guarantied Obligations; (ii) any
rescission, waiver, amendment or modification of, or any consent to departure
from, any of the terms or provisions (including provisions relating to Events of
Default) of this Agreement, any of the other Loan Documents or any agreement or
instrument executed pursuant thereto, or of any other guaranty or security for
the Guarantied Obligations, in each case whether or not in accordance with the
terms of this Agreement or such Loan Document or any agreement relating to such
other guaranty or security; (iii) the Guarantied Obligations, or any agreement
relating thereto, at any time being found to be illegal, invalid or
unenforceable in any respect; (iv) the application of payments received from any
source (other than payments received pursuant to the other Loan Documents or
from the proceeds of any security for the Guarantied Obligations, except to the
extent such security also serves as collateral for indebtedness other than the
Guarantied Obligations) to the payment of indebtedness other than the Guarantied
Obligations, even though the Agents or the Lenders, or any of them, might have
elected to apply such payment to any part or all of the Guarantied Obligations;
(v) any Lender’s or Agent’s consent to the change, reorganization or termination
of the corporate structure or existence of the Company or any of its
Subsidiaries and to any corresponding restructuring of the Guarantied
Obligations; (vi) any failure to perfect or continue perfection of a security
interest in any collateral which secures any of the Guarantied Obligations;
(vii) any defenses, set-offs or counterclaims which any Guarantied Borrower may
allege or assert against any Agent or any Lender in respect of the Guarantied
Obligations, including but not limited to failure of consideration, breach of
warranty, payment, statute of frauds, statute of limitations, accord and
satisfaction and usury (but excluding the defense of payment in full of the
Guaranteed Obligations); and (viii) any other act or thing or omission, or delay
to do any other act or thing, which may or might in any manner or to any extent
vary the risk of the Company as an obligor in respect of the Guarantied
Obligations.

10.03 Waivers by the Company. The Company hereby waives with respect to the
Guarantied Obligations, for the benefit of the Lenders and the Agents:

(a) any right to require any Agent or any Lender, as a condition of payment or
performance by the Company, to (i) proceed against any Guarantied Borrower, any
other

 

78



--------------------------------------------------------------------------------

guarantor of the Guarantied Obligations or any other Person, (ii) proceed
against or exhaust any security held from such Guarantied Borrower, any other
guarantor of the Guarantied Obligations or any other Person, (iii) proceed
against or have resort to any balance of any deposit account or credit on the
books of any Agent or any Lender in favor of such Guarantied Borrower or any
other Person, or (iv) pursue any other remedy in the power of any Agent or any
Lender whatsoever;

(b) any defense arising by reason of the incapacity, lack of authority or any
disability or other defense of any Guarantied Borrower including any defense
based on or arising out of the lack of validity or the unenforceability of the
Guarantied Obligations or any agreement or instrument relating thereto or by
reason of the cessation of the liability of such Guarantied Borrower from any
cause other than indefeasible payment in full of the Guarantied Obligations;

(c) any defense based upon any statute or rule of law which provides that the
obligation of a surety must be neither larger in amount nor in other respects
more burdensome than that of the principal;

(d) any defense based upon any Agent’s or any Lender’s errors or omissions in
the administration of the Guarantied Obligations, except behavior which amounts
to bad faith;

(e) (i) any principles or provisions of law, statutory or otherwise, which are
or might be in conflict with the terms of this Guaranty and any legal or
equitable discharge of the Company’s obligations hereunder, (ii) the benefit of
any statute of limitations affecting the Company’s liability hereunder or the
enforcement hereof, (iii) any rights to set-offs, recoupments and counterclaims,
and (iv) promptness, diligence and any requirement that any Agent or any Lender
protect, secure, perfect or insure any security interest or lien or any property
subject thereto;

(f) notices, demands, presentments, protests, notices of protest, notices of
dishonor and notices of any action or inaction, including acceptance of this
Guaranty, notices of default under this Agreement or any agreement or instrument
related thereto, notices of any renewal, extension or modification of the
Guarantied Obligations or any agreement related thereto, notices of any
extension of credit to any Guarantied Borrower and notices of any of the matters
referred to in Section 10.02 and any right to consent to any thereof; and

(g) any defenses or benefits that may be derived from or afforded by law which
limit the liability of or exonerate guarantors or sureties, or which may
conflict with the terms of this Company Guaranty.

10.04 Payment by the Company; Application of Payments. The Company hereby
agrees, in furtherance of the foregoing and not in limitation of any other right
which the Administrative Agent or any other Person may have at law or in equity
against the Company by virtue hereof, that upon the failure of any Guarantied
Borrower to pay any of the Guarantied Obligations when and as the same shall
become due, whether at stated maturity, by required prepayment, declaration,
acceleration, demand or otherwise (including amounts that would become due but
for the operation of the automatic stay under Section 362(a) of the Bankruptcy
Code, 11 U.S.C. § 362(a)), the Company will upon demand pay, or cause to be
paid, in cash, to the Agent for the ratable benefit of the Lenders holding the
Guarantied Obligations, an amount equal to the sum of the unpaid principal
amount of all Guarantied Obligations then due as

 

79



--------------------------------------------------------------------------------

aforesaid, accrued and unpaid interest on such Guarantied Obligations (including
interest which, but for the filing of a petition in bankruptcy with respect to
such Guarantied Borrower, would have accrued on such Guarantied Obligations,
whether or not a claim is allowed against such Guarantied Borrower for such
interest in any such bankruptcy proceeding) and all other Guarantied Obligations
then owed to the Administrative Agent and/or the Lenders as aforesaid. All such
payments shall be applied promptly from time to time by the Administrative
Agent:

First, to the payment of the costs and expenses of any collection or other
realization under this Company Guaranty, including reasonable compensation to
the Administrative Agent and its agents and counsel, and all expenses,
liabilities and advances made or incurred by the Administrative Agent in
connection therewith;

Second, to the payment of all other Guarantied Obligations to each Lender
holding Guarantied Obligations its applicable share as provided in this
Agreement; and

Third, after payment in full of all Guarantied Obligations, to the payment to
the Company, or its successors or assigns, or to whosoever may be lawfully
entitled to receive the same or as a court of competent jurisdiction may direct,
of any surplus then remaining from such payments.

10.05 Guarantor’s Rights of Subrogation, Contribution, Etc. Until the Guarantied
Obligations shall have been indefeasibly paid in full and the Commitments shall
have terminated, the Company shall withhold exercise of (a) any claim, right or
remedy, direct or indirect, the Company now has or may hereafter have against
any Guarantied Borrower or any of its assets in connection with this Company
Guaranty or the performance by the Company of its obligations hereunder, in each
case whether such claim, right or remedy arises in equity, under contract, by
statute, under common law or otherwise and including (i) any right of
subrogation, reimbursement or indemnification that the Company now has or may
hereafter have against such Guarantied Borrower, (ii) any right to enforce, or
to participate in, any claim, right or remedy that any Agent or any Lender now
has or may hereafter have against such Guarantied Borrower, and (iii) any
benefit of, and any right to participate in, any collateral or security now or
hereafter held by any Agent or any Lender, and (b) any right of contribution the
Company may have against any other guarantor of the Guarantied Obligations. The
Company further agrees that, to the extent the agreement to withhold the
exercise of its rights of subrogation, reimbursement, indemnification and
contribution as set forth herein is found by a court of competent jurisdiction
to be void or voidable for any reason, any rights of subrogation, reimbursement
or indemnification the Company may have against any Guarantied Borrower or
against any collateral or security, and any rights of contribution the Company
may have against any such other guarantor, shall be junior and subordinate to
any rights any Agent or any Lender may have against such Guarantied Borrower, to
all right, title and interest any Agent or any Lender may have in any such
collateral or security, and to any right any Agent or any Lender may have
against such other guarantor. Each Agent, on behalf of Lenders, may use, sell or
dispose of any item of collateral or security as it sees fit without regard to
any subrogation rights the Company may have, and upon any such disposition or
sale any rights of subrogation against such collateral the Company may have
shall terminate. If any amount shall be paid to the Company on account of any
such subrogation, reimbursement or indemnification rights at any time when all
Guarantied Obligations shall not have been paid in full, such amount shall be
held in trust for the Administrative Agent on behalf of the Lenders and shall
forthwith be paid over to the Administrative Agent for the benefit of the
Lenders to be credited and applied against the Guarantied Obligations, whether
matured or unmatured, in accordance with the terms hereof.

10.06 Subordination of Other Obligations. Any indebtedness of any Guarantied
Borrower now or hereafter held by the Company is hereby subordinated in right of
payment to the Guarantied Obligations, and any such indebtedness of such
Guarantied Borrower to the Company collected or received by the

 

80



--------------------------------------------------------------------------------

Company after an Event of Default has occurred and is continuing shall be held
in trust for the Administrative Agent on behalf of the Lenders and shall
forthwith be paid over to the Administrative Agent for the benefit of the
Lenders to be credited and applied against the Guarantied Obligations but
without affecting, impairing or limiting in any manner the liability of the
Company under any other provision of this Guaranty.

10.07 [RESERVED].

10.08 Expenses. The Company agrees to pay, or cause to be paid, on demand, and
to save the Administrative Agent and the Lenders harmless against liability for,
any and all reasonable costs and expenses (including fees and disbursements of
counsel and allocated costs of internal counsel) incurred or expended by the
Administrative Agent or any Lender in connection with the enforcement of or
preservation of any rights under this Company Guaranty.

10.09 Continuing Guaranty; Termination of Guaranty. This Company Guaranty is a
continuing guaranty and shall remain in effect until all of the Guarantied
Obligations shall have been indefeasibly paid in full and the Commitments shall
have terminated. The Company hereby irrevocably waives any right to revoke this
Company Guaranty as to future transactions giving rise to any Guarantied
Obligations.

10.10 Authority of the Company or any Guarantied Borrower. It is not necessary
for any Lender or any Agent to inquire into the capacity or powers of any
Guarantied Borrower or the officers, directors or any agents acting or
purporting to act on behalf of any Guarantied Borrower.

10.11 Financial Condition of Guarantied Borrowers. Any extensions of credit may
be granted to any Guarantied Borrower or continued from time to time without
notice to or authorization from the Company regardless of the financial or other
condition of such Guarantied Borrower at the time of any such grant or
continuation. No Lender or Agent shall have any obligation to disclose or
discuss with the Company their assessment, or the Company’s assessment, of the
financial condition of such Guarantied Borrower. The Company has adequate means
to obtain information from each Guarantied Borrower on a continuing basis
concerning the financial condition of such Guarantied Borrower and its ability
to perform its obligations under the Loan Documents, and the Company assumes the
responsibility for being and keeping informed of the financial condition of such
Guarantied Borrower and of all circumstances bearing upon the risk of nonpayment
of the Guarantied Obligations. The Company hereby waives and relinquishes any
duty on the part of any Agent or any Lender to disclose any matter, fact or
thing relating to the business, operations or conditions of each Guarantied
Borrower now known or hereafter known by any Agent or any Lender.

10.12 Rights Cumulative. The rights, powers and remedies given to the Lenders
and the Agents by this Company Guaranty are cumulative and shall be in addition
to and independent of all rights, powers and remedies given to any Lender and
any Agent by virtue of any statute or rule of law or in any of the other Loan
Documents or any agreement between the Company and any Lender and/or any Agent
or between any Guarantied Borrower and any Lender and/or any Agent. Any
forbearance or failure to exercise, and any delay by any Lender or any Agent in
exercising, any right, power or remedy hereunder shall not impair any such
right, power or remedy or be construed to be a waiver thereof, nor shall it
preclude the further exercise of any such right, power or remedy.

10.13 Bankruptcy; Post-Petition Interest; Reinstatement of Guaranty. (a) So long
as any Guarantied Obligations remain outstanding, the Company shall not, without
the prior written consent of the Administrative Agent in accordance with the
terms of this Agreement, commence or join with any

 

81



--------------------------------------------------------------------------------

other Person in commencing any bankruptcy, reorganization or insolvency
proceedings of or against any Guarantied Borrower. The obligations of the
Company under this Company Guaranty shall not be reduced, limited, impaired,
discharged, deferred, suspended or terminated by any proceeding, voluntary or
involuntary, involving the bankruptcy, insolvency, receivership, reorganization,
liquidation or arrangement of any Guarantied Borrower or by any defense which
such Guarantied Borrower may have by reason of the order, decree or decision of
any court or administrative body resulting from any such proceeding.

(b) The Company acknowledges and agrees that any interest on any portion of the
Guarantied Obligations which accrues after the commencement of any proceeding
referred to in clause (a) above (or, if interest on any portion of the
Guarantied Obligations ceases to accrue by operation of law by reason of the
commencement of said proceeding, such interest as would have accrued on such
portion of the Guarantied Obligations if said proceedings had not been
commenced) shall be included in the Guarantied Obligations because it is the
intention of the Company and the Administrative Agent that the Guarantied
Obligations which are guarantied by the Company pursuant to this Guaranty should
be determined without regard to any rule of law or order which may relieve any
Guarantied Borrower of any portion of such Guarantied Obligations. The Company
will permit any trustee in bankruptcy, receiver, debtor in possession, assignee
for the benefit of creditors or similar person to pay the Administrative Agent,
or allow the claim of the Administrative Agent in respect of, any such interest
accruing after the date on which such proceeding is commenced.

(c) In the event that all or any portion of the Guarantied Obligations are paid
by any Guarantied Borrower, the obligations of the Company hereunder shall
continue and remain in full force and effect or be reinstated, as the case may
be, in the event that all or any part of such payment(s) are rescinded or
recovered directly or indirectly from any Agent or any Lender as a preference,
fraudulent transfer or otherwise, and any such payments which are so rescinded
or recovered shall constitute Guarantied Obligations for all purposes under this
Company Guaranty.

ARTICLE XI

MISCELLANEOUS

11.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Company or
any other Loan Party therefrom, shall be effective unless in writing signed by
the Required Lenders and the Company or the applicable Loan Party, as the case
may be, and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:

(a) waive any condition set forth in Section 4.01(a) (other than any condition
pursuant to Section 4.01(a)(viii)) without the written consent of each Lender;

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) or increase or extend the obligation of any
Lender to accept Drafts except as permitted by Section 2.15, in each case
without the written consent of such Lender;

 

82



--------------------------------------------------------------------------------

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal, interest, fees or other amounts due to the Lenders (or any
of them) hereunder (including a decrease in any amount payable in respect of the
Bankers’ Acceptance Facility) or under any other Loan Document without the
written consent of each Lender directly affected thereby;

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (v) of the second proviso to this
Section 11.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary to amend the definition of “Default Rate” or to waive any
obligation of the Borrowers to pay interest at the Default Rate;

(e) change Section 2.13 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby or amend the definition of “Pro Rata
Share”, without the written consent of each Lender;

(f) change any provision of this Section 11.01 or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender; or

(g) release the Company from the Company Guaranty without the written consent of
each Lender;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Canadian
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Canadian Administrative Agent under this Agreement;
(iii) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; (iv) Section 11.06(h) may not be amended, waived or otherwise
modified without the consent of each Granting Lender all or any part of whose
Loans are being funded by an SPC at the time of such amendment, waiver or other
modification; and (v) the Fee Letter may be amended, or rights or privileges
thereunder waived, only in a writing executed by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Commitment of such Lender may not be increased or extended
without the consent of such Lender.

11.02 Notices and Other Communications; Facsimile Copies.

(a) General. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in subsection
(b) below), all notices and other communications provided for hereunder shall be
in writing and shall be delivered by hand or overnight courier service, mailed
by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

 

83



--------------------------------------------------------------------------------

(i) if to any Borrower, the Administrative Agent, the L/C Issuer or the Canadian
Administrative Agent, to the address, facsimile number, electronic mail address
or telephone number specified for such Person on Schedule 11.02; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. All notices hereunder to any Borrower shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier (or, to the extent permitted
hereunder to be given by telephone, immediately confirmed in a writing so
delivered, mailed or sent). Notices and other communications to the Lenders and
the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article
II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Company
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative

 

84



--------------------------------------------------------------------------------

Agent or any of its Related Parties (collectively, the “Agent Parties”) have any
liability to the Borrower, any Lender or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of the Borrower’s or the Administrative Agent’s
transmission of Borrower Materials through the internet, except to the extent
that such losses, claims, damages, liabilities or expenses are determined by a
court of competent jurisdiction by a final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Agent Party;
provided, however, that in no event shall any Agent Party have any liability to
the Borrower, any Lender or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).

(d) Change of Address, Etc. Each Borrower, the Administrative Agent, the
Canadian Administrative Agent and the L/C Issuer may change its address,
facsimile number, electronic mail address or telephone number for notices and
other communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, facsimile number, electronic mail address or
telephone number for notices and other communications hereunder by notice to the
Borrowers, the Administrative Agent, the Canadian Administrative Agent and the
L/C Issuer. Furthermore, each Public Lender (as defined in Section 6.02) agrees
to cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform (as defined in Section 6.02) in order
to enable such Public Lender or its delegate, in accordance with such Public
Lender’s compliance procedures and applicable Law, including United States
Federal and state securities Laws, to make reference to Borrower Materials (as
defined in Section 1.01) that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrower or its securities for purposes of
United States Federal or state securities laws.

(e) Reliance by Agents and Lenders. Each Agent and Lender shall be entitled to
rely and act upon any notices (including telephonic Committed Loan Notices and
Drawing Notices) purportedly given by or on behalf of any Borrower, which such
Agent or Lender believes in good faith to have been given by a duly authorized
officer or other person authorized to borrow on behalf of the Applicable
Borrower, even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. Each Borrower shall indemnify each Agent,
the L/C Issuer, each Lender and the Related Parties of each of them from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of such Borrower. All
telephonic notices to and other communications with an Agent may be recorded by
such Agent, and each of the parties hereto hereby consents to such recording.

11.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender or
the Agents to exercise, and no delay by any such Person in exercising, any
right, remedy, power or privilege hereunder shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan

 

85



--------------------------------------------------------------------------------

Parties or any of them shall be vested exclusively in, and all actions and
proceedings at law in connection with such enforcement shall be instituted and
maintained exclusively by, the Administrative Agent in accordance with
Section 8.02 for the benefit of all the Lenders and the L/C Issuer; provided,
however, that the foregoing shall not prohibit (a) the Administrative Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Administrative Agent) hereunder and under the other
Loan Documents, (b) the L/C Issuer from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer) hereunder and under
the other Loan Documents, (c) any Lender from exercising setoff rights in
accordance with Section 11.08, or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b),
(c) and (d) of the preceding proviso, any Lender may, with the consent of the
Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

11.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrowers agree, jointly and severally, (i) to pay
or reimburse the Agents for all costs and expenses incurred in connection with
the syndication of the credit facilities provided for herein, the development,
preparation, negotiation and execution of this Agreement and the other Loan
Documents and any amendment, waiver, consent or other modification of the
provisions hereof and thereof (whether or not the transactions contemplated
hereby or thereby are consummated), and the consummation and administration of
the transactions contemplated hereby and thereby, including all Attorney Costs,
(ii) to pay the L/C Issuer all fees, costs and charges required under
Section 2.03(j) and (iii) to pay or reimburse the Agents, the L/C Issuer and
each Lender for all costs and expenses incurred in connection with the
enforcement, attempted enforcement, or preservation of any rights or remedies
under this Agreement or the other Loan Documents (including all such costs and
expenses incurred during any “workout” or restructuring in respect of the
Obligations and during any legal proceeding, including any proceeding under any
Debtor Relief Law), including all Attorney Costs. The foregoing costs and
expenses shall include all search, filing, recording, title insurance and
appraisal charges and fees and taxes related thereto, and other out-of-pocket
expenses incurred by the Agents and the cost of independent public accountants
and other outside experts retained by the Agents or any Lender. All amounts due
under this Section 11.04 shall be payable within 20 Business Days after demand
therefor.

(b) Indemnification by the Borrowers. Whether or not the transactions
contemplated hereby are consummated, the Borrowers shall jointly and severally
indemnify and hold harmless each Agent (and any sub-agent thereof), the L/C
Issuer, the Arranger, each Lender and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) from and against any and
all liabilities, obligations, losses, damages, penalties, claims, demands,
actions, judgments, suits, costs, expenses and disbursements (including Attorney
Costs) of any kind or nature whatsoever which may at any time be imposed on,
incurred by or asserted against any such Indemnitee in any way relating to or
arising out of or in connection with (i) the execution, delivery, enforcement,
performance or administration of any Loan Document or any other agreement,
letter or instrument delivered in connection with the transactions contemplated
thereby or the consummation of the transactions contemplated thereby, (ii) any
Commitment,

 

86



--------------------------------------------------------------------------------

Loan or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), or related to any
Canadian Dollar transactions, (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by the Borrower or
any of its Subsidiaries, or any Environmental Liability related in any way to
the Borrower or any of its Subsidiaries or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory (including any investigation
of, preparation for, or defense of any pending or threatened claim,
investigation, litigation or proceeding) and regardless of whether any
Indemnitee is a party thereto (all the foregoing, collectively, the “Indemnified
Liabilities”); provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, expenses or
disbursements (A) are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (B) result from non-tort claims by a Borrower
against such Indemnitee that are successful on the merits as determined by a
court of competent jurisdiction by final and nonappealable judgment.

(c) Reimbursement by Lenders. To the extent that the Borrowers for any reason
fail to indefeasibly pay any amount required under subsection (a) or (b) of this
Section to be paid by it to the Agents (or any sub-agent thereof), the L/C
Issuer, the Arranger or any Related Party of any of the foregoing (it being
acknowledged that, for the avoidance of doubt, such required amounts do not
include any fees arising solely from the Fee Letter), each Lender severally
agrees to pay to the Agents (or any such sub-agent), the L/C Issuer, the
Arranger or such Related Party, as the case may be, such Lender’s Pro Rata Share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Agents (or any such sub-agent)
or the L/C Issuer in its capacity as such, or against any Related Party of any
of the foregoing acting for an Agent (or any such sub-agent) or L/C Issuer in
connection with such capacity. The obligations of the Lenders under this
subsection (b) are subject to the provisions of Section 2.12(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no Borrower shall assert, and each Borrower hereby waives, any
claim against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.

(e) Payments. All amounts due under this Section shall be payable not later than
20 Business Days after demand therefor.

 

87



--------------------------------------------------------------------------------

(f) The agreements in this Section 11.04 shall survive the resignation of the
Administrative Agent, the Canadian Administrative Agent, the L/C Issuer or the
Arranger, the replacement of any Lender, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.

11.05 Payments Set Aside. To the extent that any payment by or on behalf of a
Borrower is made to either Agent or any Lender, or either Agent or any Lender
exercises its right of set-off, and such payment or the proceeds of such set-off
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by an Agent or such Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Law or otherwise, then (a) to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such set-off had not occurred, and (b) each Lender severally agrees to pay to
the Applicable Agent upon demand its applicable share of any amount so recovered
from or repaid by such Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to (A) in the case of
Domestic Loans and L/C Credit Extensions, the Federal Funds Rate from time to
time in effect and (B) in the case of Canadian Loans and Bankers’ Acceptance
Credit Extensions, the Overnight Canadian Rate from time to time in effect.

11.06 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrowers may not assign or otherwise transfer
any of their rights or obligations hereunder (except in a transaction permitted
under Section 7.02) without the prior written consent of each Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of Section 11.06(b), (ii) by way of participation in accordance with
the provisions of Section 11.06(d), (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Sections 11.06(f) and (i), or
(iv) to an SPC in accordance with the provisions of Section 11.06(h) (and any
other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
Section 11.06(d) and, to the extent expressly contemplated hereby, the
Indemnitees) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) Any Lender may at any time assign to one or more Eligible Assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans (including for purposes of this
Section 11.06(b), participations in L/C Obligations) at the time owing to it);
provided that (i) except in the case of an assignment of the entire remaining
amount of the assigning Lender’s Commitment and the Loans at the time owing to
it or in the case of an assignment to a Lender or an Affiliate of a Lender or an
Approved Fund with respect to a Lender, the aggregate amount of the Commitment
(which for this purpose includes Loans outstanding thereunder) subject to each
such assignment, determined as of the date the Assignment and Assumption with
respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so

 

88



--------------------------------------------------------------------------------

long as no Event of Default has occurred and is continuing, the Company
otherwise consents (each such consent not to be unreasonably withheld or
delayed); (ii) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loans or the Commitment assigned, (iii) any
assignment of a Commitment must be approved by the Administrative Agent (such
approval not to be unreasonably withheld or delayed) unless the Person that is
the proposed assignee is itself a Lender or an Affiliate of a Lender or an
Approved Fund (whether or not the proposed assignee would otherwise qualify as
an Eligible Assignee); (iv) any assignment of a Commitment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding) must be approved by the L/C Issuer
(such approval not to be unreasonably withheld or delayed); and (v) the parties
to each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption and (except in the case of an assignment by a Lender
to its Affiliate) a processing and recordation fee of $3,500, provided, however,
that the Administrative Agent may in its sole discretion elect to waive such
processing and recordation fee in the case of any assignment, and the Eligible
Assignee, if it shall not be a Lender, shall deliver to the Administrative Agent
an Administrative Questionnaire. Subject to acceptance and recording thereof by
the Administrative Agent pursuant to Section 11.06(c), from and after the
effective date specified in each Assignment and Assumption, the Eligible
Assignee thereunder shall be a party to this Agreement and, to the extent of the
interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 3.01,
3.04, 3.05 and 11.04 with respect to facts and circumstances occurring prior to
the effective date of such assignment). Upon request, each Borrower (at its
expense) shall execute and deliver a Note to the assignee Lender. Any assignment
or transfer by a Lender of rights or obligations under this Agreement that does
not comply with this Section 11.06(b) shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 11.06(d).

(c) The Administrative Agent, acting solely for this purpose as an agent of the
Borrowers, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and the Borrowers, the Administrative
Agent and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Company, at any reasonable time and from time to
time upon reasonable prior notice. In addition, at any time that a request for a
consent for a material or substantive change to the Loan Documents is pending,
any Lender wishing to consult with other Lenders in connection therewith may
request and receive from the Administrative Agent a copy of the Register.

 

89



--------------------------------------------------------------------------------

(d)(i) In addition to sales of Canadian Participations by Canadian Lenders
pursuant to Section 2.01(b)(ii), any Lender may at any time, without the consent
of, or notice to, the Administrative Agent, sell participations to any Person
(other than a natural person, any Borrower, any of the Borrowers’ Affiliates or
Subsidiaries and any Defaulting Lender) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations) owing to it); provided that
(i) unless a Default or Event of Default has occurred and is continuing, the
Company shall have approved the sale of participations to such Person (such
approval not to be unreasonably withheld or delayed); (ii) no participations in
Canadian Loans or Bankers’ Acceptances shall be sold to any Person that is not a
Canadian Resident; (iii) such Lender’s obligations under this Agreement shall
remain unchanged; (iv) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations; (v) the Borrowers, the
Agents, the L/C Issuer and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement; and (vi) such Lender complies with
Section 11.06(d)(ii); provided further that clauses (i) through (v) of the
foregoing proviso are not applicable to Canadian Participations. Any agreement
or instrument pursuant to which a Lender sells such a participation shall
provide that such Lender shall retain the sole right to enforce this Agreement
and to approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
waiver or other modification described in the first proviso to Section 11.01
that directly affects such Participant. Subject to Section 11.06(e), the
Borrowers agree that each Participant shall be entitled to the benefits of
Sections 3.01, 3.04 and 3.05 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 11.06(b). To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 11.08 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.13 as though it were a Lender.

(ii) Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Applicable Borrower, maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under any Loan Document) except to
the extent that such disclosure is necessary to establish that such Commitment,
Loan, Letter of Credit or other obligation is in registered form under
Section 5f.103-1(c) of the U.S. Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
may treat each person whose name is recorded in the Participant Register as the
owner of such participation for all purposes of this Agreement notwithstanding
any notice to the contrary.

(e) A Participant shall not be entitled to receive any greater payment under
Section 3.01 or 3.04 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Company’s prior
written consent. Notwithstanding anything to the contrary in
Section 11.14(a)(iii)(A), a Participant that would be a Foreign Lender if it
were a Lender shall be entitled to the benefits of Section 3.01 as if it were a
Lender if the Company is notified of the

 

90



--------------------------------------------------------------------------------

participation sold to such Participant and such Participant agrees, for the
benefit of the Company, to comply with Section 11.14 as though it were a Lender.

(f) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(g) As used herein, the following terms have the following meanings:

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, and (ii) unless a Default or an Event of
Default has occurred and is continuing, the Company (each such approval not to
be unreasonably withheld or delayed); provided that notwithstanding the
foregoing, (i) “Eligible Assignee” shall not include any Borrower, any of the
Borrowers’ Affiliates or Subsidiaries, or any Defaulting Lender and (ii) in the
case of clauses (a), (b) and (c), no such Lender, Affiliate or Approved Fund
shall be an Eligible Assignee for purposes of Canadian Loans or Bankers’
Acceptances unless such Person is a Canadian Resident.

(h) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Company (an “SPC”) the option to provide all or any part of any
Committed Loan that such Granting Lender would otherwise be obligated to make
pursuant to this Agreement; provided that (i) nothing herein shall constitute a
commitment by any SPC to fund any Committed Loan, and (ii) if an SPC elects not
to exercise such option or otherwise fails to make all or any part of such
Committed Loan, the Granting Lender shall be obligated to make such Committed
Loan pursuant to the terms hereof or, if it fails to do so, to make such payment
to the Applicable Agent as is required under Section 2.12(b)(ii); provided
further that no such grant to an SPC shall impose Taxes or Other Taxes on any
Borrower. Each party hereto hereby agrees that (i) neither the grant to any SPC
nor the exercise by any SPC of such option shall increase the costs or expenses
or otherwise increase or change the obligations of the Company under this
Agreement (including its obligations under Section 3.04), (ii) no SPC shall be
liable for any indemnity or similar payment obligation under this Agreement for
which a Lender would be liable, and (iii) the Granting Lender shall for all
purposes, including the approval of any amendment, waiver or other modification
of any provision of any Loan Document, remain the lender of record hereunder.
The making of a Committed Loan by an SPC hereunder shall utilize the Commitment
of the Granting Lender to the same extent, and as if, such Committed Loan were
made by such Granting Lender. In furtherance of the foregoing, each party hereto
hereby agrees (which agreement shall survive the termination of this Agreement)
that, prior to the date that is one year and one day after the payment in full
of all outstanding commercial paper or other senior debt of any SPC, it will not
institute against, or join any other Person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceeding
under the laws of the United States or any State thereof. Notwithstanding
anything to the contrary contained herein, any SPC may (i) with notice to, but
without prior consent of the Company and the Administrative Agent and without
paying any processing fee therefor, assign all or any portion

 

91



--------------------------------------------------------------------------------

of its right to receive payment with respect to any Committed Loan to the
Granting Lender and (ii) disclose on a confidential basis any non-public
information relating to its funding of Committed Loans to any rating agency,
commercial paper dealer or provider of any surety or Guarantee or credit or
liquidity enhancement to such SPC.

(i) Notwithstanding anything to the contrary contained herein, any Lender that
is a Fund may create a security interest in all or any portion of the Loans
owing to it and the Note, if any, held by it to the trustee for holders of
obligations owed, or securities issued, by such Fund as security for such
obligations or securities, provided that unless and until such trustee actually
becomes a Lender in compliance with the other provisions of this Section 11.06,
(a) no such pledge shall release the pledging Lender from any of its obligations
under the Loan Documents and (b) such trustee shall not be entitled to exercise
any of the rights of a Lender under the Loan Documents even though such trustee
may have acquired ownership rights with respect to the pledged interest through
foreclosure or otherwise. For purposes of this Section 11.06(i), “Fund” means
any Person (other than a natural person) that is (or will be) engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of its business.

(j) Notwithstanding anything to the contrary contained herein, if at any time
Wells Fargo Bank, National Association assigns all of its Commitment and Loans
pursuant to Section 11.06(b), Wells Fargo Bank, National Association may, upon
30 days’ notice to the Company and the Lenders, resign as L/C Issuer. In the
event of any such resignation as L/C Issuer, the Company shall be entitled to
appoint from among the Lenders a successor L/C Issuer hereunder; provided,
however, that no failure by the Company to appoint any such successor shall
affect the resignation of Wells Fargo Bank, National Association as L/C Issuer.
In the event that each Lender selected by the Company as L/C Issuer declines the
appointment, Bank of America shall become the L/C Issuer, without further action
by the Company or the Lenders. If Wells Fargo Bank, National Association resigns
as L/C Issuer, it shall retain all the rights and obligations of the L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Lenders to make Base Rate Committed
Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c)).

(k) Electronic Execution of Assignments. The words “execution,” “signed”,
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

(l) Defaulting Lenders. In connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of

 

92



--------------------------------------------------------------------------------

participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrowers and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit in accordance with its Pro Rata Share. Notwithstanding the foregoing,
in the event that any assignment of rights and obligations of any Defaulting
Lender hereunder shall become effective under applicable Law without compliance
with the provisions of this Section 11.06(l), then the assignee of such interest
shall be deemed to be a Defaulting Lender for all purposes of this Agreement
until such compliance occurs.

11.07 Treatment of Certain Information; Confidentiality.

Each of the Agents, the L/C Issuer and Lenders agrees to maintain, and to cause
its Affiliates (including any Related Parties) to maintain, the confidentiality
of the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its and its Affiliates’ respective partners,
directors, officers, employees, agents, advisors and representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential); (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners); (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process; (d) to any other party hereto; (e) to the extent
reasonably required, in connection with the exercise of any remedies hereunder
or under any other Loan Document or any action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder; (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement, or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to obligations of the
Loan Parties under the Loan Documents; (g) with the consent of the Company; or
(h) to the extent such Information (i) becomes publicly available other than as
a result of a breach of this Section or (ii) becomes available to any Agent, the
L/C Issuer, any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Company; provided, however,
that to the extent permitted by applicable law or regulation, each of the Agents
and Lenders agrees to notify the Company prior to (if reasonably practicable) or
concurrently with its disclosure of such information to any third party pursuant
to clauses (b), (c) and (f). In addition, the Administrative Agent and the
Lenders may disclose the existence of this Agreement and public information
about this Agreement to market data collectors, similar service providers to the
lending industry, and service providers to the Administrative Agent and the
Lenders in connection with the administration and management of this Agreement,
the other Loan Documents, the Commitments, and the Credit Extensions.

For the purposes of this Section, “Information” means all information received
from any Loan Party relating to any Loan Party or its business, other than any
such information that is available to any Agent, the L/C Issuer, or any Lender
or any of their respective Affiliates on a nonconfidential basis prior to
disclosure by any Loan Party; provided that, in the case of any information
received from a Loan Party after the date hereof (other than in connection with
Section 6.03, all of which is acknowledged to constitute “Information”
regardless of any marking as confidential), such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person

 

93



--------------------------------------------------------------------------------

would accord to its own confidential information.

Each of the Agents and each of the Lenders acknowledges that (a) the Information
may include material non-public information concerning the Borrowers or a
Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States federal and state securities Laws.

11.08 Set-off. In addition to any rights and remedies of the Lenders provided by
law, upon the occurrence and during the continuance of any Event of Default,
each Lender is authorized at any time and from time to time, without prior
notice to the Borrowers, any such notice being waived by the Borrowers to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held by,
and other indebtedness at any time owing by, such Lender to or for the credit or
the account of the respective Loan Parties against any and all Obligations owing
to such Lender hereunder or under any other Loan Document, now or hereafter
existing, irrespective of whether or not the Administrative Agent or such Lender
shall have made demand under this Agreement or any other Loan Document and
although such Obligations may be contingent or unmatured or denominated in a
currency different from that of the applicable deposit or indebtedness. Each
Lender agrees promptly to notify the Borrowers and the Administrative Agent
after any such set-off and application made by such Lender; provided, however,
that (i) the failure to give such notice shall not affect the validity of such
set-off and application and (ii) in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.18 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.

11.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If either Agent or any Lender
shall receive interest in an amount that exceeds the Maximum Rate, the excess
interest shall be applied to the principal of the Loans or, if it exceeds such
unpaid principal, refunded to the Applicable Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

11.10 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

11.11 Integration. This Agreement, together with the other Loan Documents,
comprises the complete and integrated agreement of the parties on the subject
matter hereof and thereof and supersedes all prior agreements, written or oral,
on such subject matter. In the event of any conflict between the provisions of
this Agreement and those of any other Loan Document, the provisions of this
Agreement shall control; provided that the inclusion of supplemental rights or
remedies in favor of the Agents or the Lenders in any other Loan Document shall
not be deemed a conflict with this Agreement. Each Loan Document was drafted
with the joint participation of the respective parties thereto and shall be
construed neither against nor in favor of any party, but rather in accordance
with the fair meaning thereof.

 

94



--------------------------------------------------------------------------------

11.12 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by each Agent
and each Lender, regardless of any investigation made by either Agent or any
Lender or on their behalf and notwithstanding that either Agent or any Lender
may have had notice or knowledge of any Default at the time of any Credit
Extension, and shall continue in full force and effect as long as any Loan or
any other Obligation hereunder shall remain unpaid or unsatisfied or any Letter
of Credit shall remain outstanding.

11.13 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

11.14 Tax Forms. (a) (i) Each Lender that is not a “United States person” within
the meaning of Section 7701(a)(30) of the Code (a “Foreign Lender”) shall
deliver to the Administrative Agent, prior to receipt of any payment subject to
withholding under the Code (or upon accepting an assignment of an interest
herein), two duly signed completed copies of either IRS Form W-8BEN or any
successor thereto (relating to such Foreign Lender and entitling it to an
exemption from, or reduction of, withholding tax on all payments to be made to
such Foreign Lender by the Company pursuant to this Agreement) or IRS Form
W-8ECI or any successor thereto (relating to all payments to be made to such
Foreign Lender by the Borrowers pursuant to this Agreement) and such other
evidence satisfactory to the Company and the Administrative Agent that such
Foreign Lender is entitled to an exemption from, or reduction of, U.S.
withholding tax, including any exemption pursuant to Section 881(c) of the Code.
Thereafter and from time to time, each such Foreign Lender shall (A) promptly
submit to the Administrative Agent such additional duly completed and signed
copies of one of such forms (or such successor forms as shall be adopted from
time to time by the relevant United States taxing authorities) as may then be
available under then current United States laws and regulations to avoid, or
such evidence as is satisfactory to the Company and the Administrative Agent of
any available exemption from or reduction of, United States withholding taxes in
respect of all payments to be made to such Foreign Lender by the Company
pursuant to this Agreement, (B) promptly notify the Administrative Agent of any
change in circumstances which would modify or render invalid any claimed
exemption or reduction, and (C) take such steps as shall not be materially
disadvantageous to it, in the reasonable judgment of such Lender, and as may be
reasonably necessary (including the re-designation of its Lending Office) to
avoid any requirement of applicable Laws that the Company make any deduction or
withholding for taxes from amounts payable to such Foreign Lender.

(ii) Each Foreign Lender, to the extent it does not act or ceases to act for its
own account with respect to any portion of any sums paid or payable to such
Lender under any of the Loan Documents (for example, in the case of a typical
participation by such Lender), shall deliver to the Administrative Agent on the
date when such Foreign Lender ceases to act for its own account with respect to
any portion of any such sums paid or payable, and at such other times as may be
necessary in the determination of the Administrative Agent (in the reasonable
exercise of its discretion), (A) two duly signed completed copies of the forms
or statements required to be provided by such Lender as set forth above, to
establish the portion of any such sums paid or payable with respect to which
such Lender acts for its own account that is not subject to U.S. withholding
tax, and (B) two duly signed completed copies of IRS Form W-

 

95



--------------------------------------------------------------------------------

8IMY (or any successor thereto), together with any information such Lender
chooses to transmit with such form, and any other certificate or statement of
exemption required under the Code, to establish that such Lender is not acting
for its own account with respect to a portion of any such sums payable to such
Lender.

(iii) The Company shall not be required to pay any additional amount to or
indemnify any Foreign Lender under Section 3.01 (A) with respect to any Taxes
required to be deducted or withheld on the basis of the information,
certificates or statements of exemption such Lender transmits with an IRS Form
W-8IMY pursuant to this Section 11.14(a) (other than with respect to the portion
of any sums paid or payable to such Lender under any of the Loan Documents with
respect to which such Lender acts for its own account) or (B) to the extent that
the obligation to pay or indemnify such additional amounts would not have arisen
but for the failure of such Foreign Lender to comply with the provisions of
Section 11.14(a); provided that if such Lender shall have satisfied the
requirement of this Section 11.14(a) effective as of the date such Lender became
a Lender or ceased to act for its own account with respect to any payment under
any of the Loan Documents, nothing in this Section 11.14(a) shall relieve the
Company of its obligation to pay any amounts pursuant to Section 3.01 in the
event that, as a result of any subsequent change in any applicable law, treaty
or governmental rule, regulation or order, or any subsequent change in the
interpretation, administration or application thereof, such Lender is no longer
properly entitled to deliver forms, certificates or other evidence at a
subsequent date establishing the fact that such Lender or other Person for the
account of which such Lender receives any sums payable under any of the Loan
Documents is not subject to withholding or is subject to withholding at a
reduced rate.

(iv) The Administrative Agent may, without reduction, withhold any Taxes
required to be deducted and withheld from any payment under any of the Loan
Documents with respect to which the Company is not required to pay additional
amounts under this Section 11.14(a).

(b) Upon the request of the Administrative Agent, each Lender that is a “United
States person” within the meaning of Section 7701(a)(30) of the Code shall
deliver to the Administrative Agent two duly signed completed copies of IRS Form
W-9. If such Lender fails to deliver such forms, then the Administrative Agent
may withhold from any interest payment to such Lender an amount equivalent to
the applicable back-up withholding tax imposed by the Code, without reduction.

(c) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such

 

96



--------------------------------------------------------------------------------

payment. Solely for purposes of this clause (c), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

(d) Without duplication of Sections 11.14(a), Section 11.14(b) or
Section 11.14(c), any Lender that is entitled to an exemption from or reduction
of withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
identified in Sections 11.14(a), Section 11.14(b) or Section 11.14(c)) shall not
be required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender. Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so.

(e) If any Governmental Authority asserts that the Administrative Agent did not
properly withhold or backup withhold, as the case may be, any tax or other
amount from payments made to or for the account of any Lender, such Lender shall
indemnify the Administrative Agent therefor, including all penalties and
interest, any taxes imposed by any jurisdiction on the amounts payable to the
Administrative Agent under this Section 11.14, and costs and expenses (including
Attorney Costs) of the Administrative Agent. The obligation of the Lenders under
this Section 11.14 shall survive the termination of the Aggregate Commitments,
repayment of all other Obligations hereunder and the resignation of the
Administrative Agent.

(f) Each Canadian Lender hereby represents and warrants that it is a Canadian
Resident, and each Canadian Lender agrees that if the foregoing representation
is inaccurate with respect to such Canadian Lender in any material respect, then
the Applicable Borrower shall not be required to pay to such Canadian Lender any
amounts pursuant to Section 3.01 relating to any Taxes resulting solely from
such inaccuracy. If a Borrower is required to pay amounts to any Canadian Lender
pursuant to Section 3.01 (whether by reason of such Canadian Lender’s change of
status or otherwise), then such Canadian Lender shall use reasonable efforts
(consistent with legal and regulatory restrictions) to take such actions as are
necessary to minimize such Borrower’s obligations under Article III, if such
actions, in the sole judgment of such Canadian Lender, are not otherwise
disadvantageous to such Canadian Lender.

(g) Each Lender shall severally indemnify the Borrowers and Applicable Agent,
within ten days after demand therefor, for any and all Taxes and any and all
related losses, claims, liabilities, penalties, interest and expenses (including
the fees, charges and disbursements

 

97



--------------------------------------------------------------------------------

of any counsel for the Borrowers or Applicable Agent) incurred by or asserted
against the Borrowers or the Applicable Agent by any Governmental Authority as a
result of the failure by such Lender to deliver, or as a result of the
inaccuracy or similar deficiency of any documentation required to be delivered
by such Lender to the Borrowers or Applicable Agent pursuant to Section 11.14.
Each Lender shall severally indemnify the Applicable Agent, within 10 days after
demand therefor, for (i) any Taxes attributable to such Lender (but only to the
extent that the Borrower has not already indemnified the Applicable Agent for
such Taxes and without limiting the obligation of the Borrower to do so),
(ii) any taxes attributable to such Lender’s failure to comply with the
provisions of Section 11.06(d)(ii) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any and all related losses, claims, liabilities, penalties,
interest and expenses (including the fees, charges and disbursements of any
counsel for the Applicable Agent), whether or not such taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Administrative Agent to the Lender from any other
source against any amount due to the Administrative Agent under this paragraph
(g). The agreements in this Section 11.14(g) will survive the resignation and/or
replacement of Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all other Obligations.

11.15 Replacement of Lenders. If (i) any Lender requests compensation under
Section 3.04, (ii) a Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, (iii) any Lender is a Non-Extending Lender for any extension of
the Maturity Date, (iv) any Lender is a “Defaulting Lender” or (v) any other
circumstance exists hereunder that gives any Borrower the right to replace a
Lender as a party hereto, then such Borrower may, at its sole expense and
effort, upon notice to such Lender and the Agents, require such Lender to assign
and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 11.06), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided that:

(a) the Company shall have paid to the Administrative Agent the assignment fee
specified in Section 11.06(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Company (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and

 

98



--------------------------------------------------------------------------------

(d) such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

11.16 Governing Law.

(a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED
ENTIRELY WITHIN SUCH STATE; PROVIDED THAT THE AGENTS, THE L/C ISSUER AND EACH
LENDER SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE
UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, THE BORROWERS, THE AGENTS, THE L/C ISSUER AND EACH
LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THOSE COURTS. THE BORROWERS, THE AGENTS, THE L/C ISSUER AND EACH
LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING
OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION
IN RESPECT OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO. THE
BORROWERS, THE AGENTS, THE L/C ISSUER AND EACH LENDER WAIVES PERSONAL SERVICE OF
ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS
PERMITTED BY THE LAW OF SUCH STATE.

(c) The Borrowers expressly require that this document and all documents
accessory hereto be drawn up in English and each Agent and each Lender, because
of the customer’s requirement and by making such documents available to the
customer in the English language, expresses the same requirement.

Les Emprunteurs requièrent expressément que ce document et tous les documents
qui s’y rapportent soient rédigés en langue anglaise et chaque Mondataire et
chaque Banque, à cause de cette exigence du client, exprime la même volonté en
faisant en sorte que les documents en langue anglaise soient à la disposition du
client.

11.17 Waiver of Right to Trial by Jury. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN

 

99



--------------------------------------------------------------------------------

THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

11.18 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each Borrower and each other Loan Party acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Agents, the Lenders and
the Arranger are arm’s-length commercial transactions between the Borrowers,
each other Loan Party and their respective Affiliates, on the one hand, and the
Agents, the Lenders and the Arranger, on the other hand, (B) such Borrower and
each other Loan Party has consulted its own legal, accounting, regulatory and
tax advisors to the extent it has deemed appropriate, and (C) such Borrower and
each other Loan Party is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) each of the Agents, the Lenders and the Arranger
is and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for any Borrower, any other Loan Party or any of
their respective Affiliates, or any other Person and (B) none of the Agents nor
the Lenders nor the Arranger has any obligation to any Borrower, any other Loan
Party or any of their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Agents, the Lenders and the Arranger and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrowers, the other Loan
Parties and their respective Affiliates, and none of the Agents nor the Lenders
nor the Arranger has any obligation to disclose any of such interests to any
Borrower, any other Loan Party or any of their respective Affiliates. To the
fullest extent permitted by law, each of the Borrowers and the other Loan
Parties hereby waives and releases any claims that it may have against any of
the Agents, the Lenders or the Arranger with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

11.19 USA Patriot Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrowers that pursuant to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrowers, which information includes the name and address of the
Borrowers and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Borrowers in accordance
with the Act.

11.20 Judgment. If, for the purposes of obtaining judgment in any court, it is
necessary to convert a sum due hereunder or any other Loan Document in one
currency into another currency, the rate of exchange used shall be that at which
in accordance with normal banking procedures the Administrative Agent could
purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of a Borrower in
respect of any such sum due from it to the Administrative Agent hereunder or
under the other Loan Documents shall, notwithstanding any judgment in a currency
(the “Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent of any sum adjudged to be so due in the
Judgment Currency, the Administrative Agent may in accordance with normal
banking procedures purchase the Agreement Currency with the Judgment Currency.
If the amount of the Agreement Currency so purchased is less than the sum
originally due to the Administrative Agent in the Agreement Currency, the
Borrowers agree, as a separate obligation and notwithstanding any such

 

100



--------------------------------------------------------------------------------

judgment, jointly and severally, to indemnify the Administrative Agent or the
Person to whom such obligation was owing against such loss. If the amount of the
Agreement currency so purchased is greater than the sum originally due to the
Administrative Agent in such currency, the Administrative Agent agrees to return
the amount of any excess to the Applicable Borrower (or to any other Person who
may be entitled thereto under applicable law).

11.21 Limitation of McKesson Canada Liability. Notwithstanding anything to the
contrary herein contained, the liability of McKesson Canada hereunder and under
any other Loan Documents shall be limited to the Obligations of McKesson Canada,
and McKesson Canada shall have no liability whatsoever under the Loan Documents
with respect to any Obligations of the Domestic Borrowers.

 

101



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

MCKESSON CORPORATION By:  

/s/ Nicholas A. Loiacono

  Name: Nicholas A. Loiacono   Title: Vice President and Treasurer

 

MCKESSON CANADA CORPORATION

By:

 

/s/ Paula Keays

  Name: Paula Keays

       Title: Vice President Finance, Chief Financial Officer and Assistant
Treasurer



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent

 

By:

 

/s/ Zubin R. Shroff

  Name: Zubin R. Shroff   Title: Director BANK OF AMERICA, N.A., as a Lender

By:

 

/s/ Zubin R. Shroff

  Name: Zubin R. Shroff   Title: Director



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A. (acting through its Canada branch), as Canadian
Administrative Agent

 

By:

 

/s/ Medina Sales de Andrade

  Name: Medina Sales de Andrade   Title: Vice President

BANK OF AMERICA, N.A. (acting through its Canada branch), as Canadian Lender

 

By:  

/s/ Medina Sales de Andrade

  Name: Medina Sales de Andrade   Title: Vice President



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as L/C Issuer

 

By:

 

/s/ Kirk Tesch

  Name: Kirk Tesch   Title: Director

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Lender

 

By:

 

/s/ Kirk Tesch

  Name: Kirk Tesch   Title: Director



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.

By:

 

/s/ Vanessa Chiu

  Name: Vanessa Chiu   Title: Executive Director



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

By:

 

/s/ Victor Pierzchalski

  Name: Victor Pierzchalski   Title: Authorized Signatory



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA

By:

 

/s/ Diane Emanuel

  Name: Diane Emanuel   Title: Managing Director



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION

 

By:  

/s/ Janet E. Jordan

  Name: Janet E. Jordan   Title: Senior Vice President



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, Canada Branch

 

By:  

/s/ Joseph Rauhala

  Name: Joseph Rauhala   Title: Principal Officer



--------------------------------------------------------------------------------

COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A.

“RABOBANK NEDERLAND”, NEW YORK BRANCH

 

By:  

/s/ Steven Cashiola

  Name: Steven Cashiola   Title: Vice President By:  

/s/ Sue Chen-Holmes

  Name: Sue Chen-Holmes   Title: Vice President



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA

 

By:  

/s/ Anna Ostrovsky

  Name: Anna Ostrovsky   Title: Authorized Signatory



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION

 

By:  

/s/ Philip K. Liebscher

  Name: Philip K. Liebscher   Title: Senior Vice President



--------------------------------------------------------------------------------

FIFTH THIRD BANK

 

By:  

/s/ Mitchell E. Gruesen

  Name: Mitchell E. Gruesen   Title: Officer



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION

 

By:  

/s/ Ted Olson

  Name: Ted Olson   Title: Vice President



--------------------------------------------------------------------------------

TORONTO DOMINION (TEXAS) LLC

 

By:  

/s/ Debbi L. Brito

  Name: Debbi L. Brito   Title: Authorized Signatory



--------------------------------------------------------------------------------

THE TORONTO-DOMINION BANK

 

By:  

/s/ Debbi L. Brito

  Name: Debbi L. Brito   Title: Authorized Signatory



--------------------------------------------------------------------------------

LLOYDS TSB BANK PLC

 

By:  

/s/ Windsor Davies

  Name: Windsor Davies   Title: Managing Director

LLOYDS TSB BANK PLC

 

By:  

/s/ Charles Foster

  Name: Charles Foster   Title: Managing Director



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS, PRO RATA SHARES AND AFFILIATE BANKS

 

Domestic Lender

  

Canadian

Lender

   Canadian
Commitments
(in U.S. Dollars)      Canadian Pro Rata
Share     Total Commitment      Total Pro Rata
Share  

BANK OF AMERICA, N.A.

  

BANK OF

AMERICA, N.A. (acting through its Canada

Branch)

   $ 54,500,000         27.250000000 %    $ 200,000,000         15.384615384 % 

WELLS FARGO BANK, NATIONAL ASSOCIATION

      $ 0         $ 175,000,000         13.461538461 % 

JPMORGAN CHASE BANK, N.A.

   JPMORGAN CHASE BANK, N.A.    $ 50,000,000         25.000000000 %    $
175,000,000         13.461538461 % 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

      $ 0         $ 100,000,000         7.692307692 % 

THE BANK OF NOVA SCOTIA

   THE BANK OF NOVA SCOTIA    $ 30,000,000         15.000000000 %    $
100,000,000         7.692307692 % 

U.S. BANK NATIONAL ASSOCIATION

   U.S. BANK NATIONAL ASSOCIATION, CANADA BRANCH    $ 30,000,000        
15.000000000 %    $ 100,000,000         7.692307692 % 

COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A. “RABOBANK NEDERLAND”, NEW
YORK BRANCH

      $ 0         $ 70,000,000         5.384615384 % 

GOLDMAN SACHS BANK USA

      $ 0         $ 70,000,000         5.384615384 % 

PNC BANK, NATIONAL ASSOCIATION

      $ 0         $ 70,000,000         5.384615384 % 

FIFTH THIRD BANK

      $ 0         $ 70,000,000         5.384615384 % 

HSBC BANK USA, NATIONAL ASSOCIATION

   HSBC BANK USA, NATIONAL ASSOCIATION    $ 10,500,000         5.250000000 %   
$ 70,000,000         5.384615384 % 

 

Schedule 2.01-1



--------------------------------------------------------------------------------

TORONTO DOMINION (TEXAS) LLC

   THE TORONTO-DOMINION BANK    $ 25,000,000         12.500000000 %    $
50,000,000         3.846153846 % 

LLOYDS TSB BANK PLC

      $ 0         $ 50,000,000         3.846153846 %       

 

 

    

 

 

   

 

 

    

 

 

 

Totals:

      $ 200,000,000         100.000000000 %    $ 1,300,000,000        
100.000000000 %       

 

 

    

 

 

   

 

 

    

 

 

 

 

Schedule 2.01-2



--------------------------------------------------------------------------------

SCHEDULE 5.11

SUBSIDIARIES OF THE COMPANY

 

3071406 Nova Scotia Company

 

Iowa Pharmaceutical Services, LLC

A.L.I. Technologies (Deutschland) Gmbh

 

IQ Systems Services

AccessMed Holdings, LLC

 

KCCC JV, LLC

AccessMed, LLC

 

KWS & P/SFA, Inc.

AOR Holding Company of Indiana, LLC

 

Liquidlogic Limited

AOR Management Company of Arizona, LLC

 

McKesson (Shanghai) Trading Company Limited

AOR Management Company of Indiana, LLC

 

McKesson Automation Canada Company

AOR Management Company of Missouri, LLC

 

McKesson Automation Inc.

AOR Management Company of Oklahoma, LLC

 

McKesson Automation Systems Inc.

AOR Management Company of Pennsylvania,

 

McKesson Canada Corporation

LLC

 

McKesson Canada Support Services Corporation

AOR Management Company of Virginia, LLC

 

McKesson Capital Funding Corporation

AOR of Indiana Management Partnership

 

McKesson Capital LLC

AOR of Texas Management, LLC

 

McKesson Central Fill LLC

AOR Real Estate, LLC

 

McKesson China Holdings S.a.r.l.

AOR Synthetic Real Estate, LLC

 

McKesson Financial Holdings

AORT Holding Company, Inc.

 

McKesson Financial Holdings II

Beldere Corporation

 

McKesson Funding Company of Canada

Bluestar Group

 

McKesson Health Solutions Holdings LLC

Cancer Treatment Associates of Northeast

 

McKesson Health Solutions LLC

Missouri, Ltd.

 

McKesson Health Solutions Puerto Rico Inc.

Care Records Ltd.

 

McKesson High Volume Solutions Inc.

CCCN NW Building JV, LLC

 

McKesson Information Solutions Canada

CGSF Funding Corporation

 

Company

Clinique Santé Corporation

 

McKesson Information Solutions Capital S.a.r.l.

Colorado Cancer Centers, LLC

 

McKesson Information Solutions Finance S.a.r.l.

Conscia Enterprise Systems

 

McKesson Information Solutions France S.A.S.

Crocker Plaza Company

 

McKesson Information Solutions Holdings

Cypress Medical Products LLC

 

France S.a.r.l.

D & K Healthcare Resources LLC

 

McKesson Information Solutions Holdings

Delta Clinical Research, LLC

 

S.a.r.l.

East Indy CC, LLC

 

McKesson Information Solutions Netherlands

Foremost de Venezuela, S.A.

 

B.V.

Foremost Iran Corporation

 

McKesson Information Solutions Sweden AB

Foremost Shir, Inc.

 

McKesson Information Solutions Topholdings

Foremost Tehran, Inc.

 

S.a r.l.

Golden State Corporate Services LLC

 

McKesson Information Solutions UK Limited

Golden State Insurance Company Limited

 

McKesson International Bermuda IP2A Limited

Greenville Radiation Care, Inc.

 

McKesson International Bermuda IP2B

HBOC Medical Limited

 

Unlimited

Health Mart Systems, Inc.

 

McKesson International Bermuda IP3A Limited

HF Land Company

 

McKesson International Bermuda IP3B

Innovent Oncology, LLC

 

Unlimited

 

Schedule 5.11-1



--------------------------------------------------------------------------------

McKesson International Bermuda IP4A Limited

   McKesson Medical-Surgical Minnesota Inc.

McKesson International Bermuda IP4B

   McKesson Medical-Surgical Minnesota Supply

Unlimited

   Inc.

McKesson International Bermuda IP5A Limited

   McKesson Nederland B.V.

McKesson International Bermuda IP5B

   McKesson Pharmaceutical Holdings LLC

Unlimited

   McKesson Pharmacy Optimization LLC

McKesson International Bermuda Opco1A

   McKesson Pharmacy Systems Canada ULC

Limited

   McKesson Pharmacy Systems LLC

McKesson International Bermuda Opco1B

   McKesson Plasma and Biologics LLC

Unlimited

   McKesson Property Company, Inc.

McKesson International Bermuda Opco3A

   McKesson Specialty Arizona Inc.

Limited

   McKesson Specialty Care Distribution

McKesson International Bermuda Opco3B

   Corporation

Unlimited

   McKesson Specialty Care Distribution Joint

McKesson International Bermuda Opco4A

   Venture LP

Limited

   McKesson Specialty Distribution LLC

McKesson International Bermuda Opco4B

   McKesson Specialty Holdings LLC

Unlimited

   McKesson Specialty Prescription Services (Atlantic)

McKesson International Capital S.a.r.l.

   Corporation

McKesson International Finance S.a.r.l.

   McKesson Specialty Prescription Services (B.C.)

McKesson International Holdings

   Corporation

McKesson International Holdings II S.a.r.l.

   McKesson Specialty Prescription Services

McKesson International Holdings III S.a.r.l.

   Corporation

McKesson International Holdings IV S.a.r.l.

   McKesson Technologies Inc.

McKesson International Holdings LLC

   McKesson Transportation Systems, Inc.

McKesson International Holdings S.a.r.l.

   McKesson UK Holdings Limited

McKesson International Holdings SRL

   McQueary Bros. Drug Company, LLC

McKesson International Holdings V S.a.r.l.

   Medcon Systems (1993)

McKesson International Holdings VII S.a.r.l.

   Medcon UK Limited

McKesson International Malaysia Sdn Bhd

   Medical & Vaccine Products, Inc.

McKesson International Netherlands BV

   MHD-USO General, LLC

McKesson International Netherlands II B.V.

   Moore Medical LLC

McKesson International S.a.r.l.

   MSA Products LLC

McKesson International SRL

   N.V Medicopharma

McKesson International Sweden I AB

   National Oncology Alliance, Inc.

McKesson International Sweden II AB

   NDCHealth Corporation

McKesson International Sweden III AB

   NDCHealth Pharmacy Systems and Services, Inc.

McKesson International Topholdings S.a.r.l.

   Nebraska Pharmaceutical Services, LLC

McKesson Ireland

   New Mexico Pharmaceutical Services, LLC

McKesson Israel Ltd.

   NexCura, LLC

McKesson Medical Imaging Company

   North Carolina Pharmaceutical Services, LLC

McKesson Medical-Surgical FDT Inc.

   Northstar Healthcare

McKesson Medical-Surgical Holdings Inc.

   Northstar Healthcare Holdings

McKesson Medical-Surgical Inc.

   Northstar Healthcare Singapore Pte. Ltd

McKesson Medical-Surgical International

   Northstar Rx LLC

McKesson Medical-Surgical MediMart Inc.

   Oncology Holdings II, Inc.

 

Schedule 5.11-2



--------------------------------------------------------------------------------

Oncology Holdings, Inc.

  St. Louis Pharmaceutical Services, LLC

Oncology Rx Care Advantage, LP

  Sterling Medical Services, LLC

Oncology Therapeutics Network Corporation

  Strategic Health Alliance II, Inc.

Oncology Today, LP

  Strategic Health Alliance Management Corp.

Onmark, Inc.

  System C Healthcare plc

OTN Generics, Inc.

  Texas Pharmaceutical Services, LLC

OTN Participant, Inc.

  The Oncology Portal, LLC

Per-Se Technologies Canada, Inc.

  The Oregon Cancer Centers, Ltd.

Perigon Ltd.

  TOPS Pharmacy Services, Inc.

Pharmessor Group Corporation

  Unity Oncology, LLC

Physician Reliance Network, LLC

  US Oncology Clinical Development, LLC

Physician Reliance, LLC

  US Oncology Corporate, Inc.

Physician Reliance Maryland, LP

  US Oncology Holdings, Inc.

Portico Systems of Delaware, Inc.

  US Oncology Integrated Solutions, LP

PST Services, Inc.

  US Oncology Lab Services, LLC

Purchasing Alliance for Clinical Therapeutics,

  US Oncology Pharmaceutical Services, LLC

LLC

  US Oncology Reimbursement Solutions, LLC

RFCC Asset, LLC

  US Oncology Research, LLC

RMCC Cancer Center, LLC

  US Oncology Specialty, LP

S.K.U., Inc.

  US Oncology, Inc.

SelectPlus Oncology, LLC

  WFCC Radiation Management Company, LLC

SIVEM Pharmaceuticals ULC

  Zee Medical Canada Corporation

Southeast Texas Cancer Centers, LP

  Zee Medical, Inc.

 

Schedule 5.11-3



--------------------------------------------------------------------------------

SCHEDULE 5.12

MATERIAL SECURED INDEBTEDNESS

Indebtedness of CGSF Funding Corporation, a Delaware corporation (“CGSF”), under
the “Transaction Documents” as defined in that certain Fourth Amended and
Restated Receivables Purchase Agreement dated as of May 18, 2011 among CGSF, as
seller, the Company, as initial servicer, the conduit purchasers, committed
purchasers and managing agents from time to time party thereto and JPMorgan
Chase Bank, N.A., as collateral agent.

 

Schedule 5.12-1



--------------------------------------------------------------------------------

SCHEDULE 11.02

ADMINISTRATIVE AGENT’S OFFICE,

CERTAIN ADDRESSES FOR NOTICES

COMPANY:

McKesson Corporation

One Post Street

San Francisco, CA 94104-5296

Attention: Nicholas A. Loiacono, Vice President and Treasurer

Telephone: (415) 983-9339

Facsimile: (415) 983-8826

Electronic mail: nicholas.loiacono@mckesson.com

Website address: www.mckesson.com

McKESSON CANADA:

McKesson Canada Corporation

8625 Trans Canada Highway

St. Laurent, Quebec

Canada H4Z 1Z6

Attention: Paula Keays, Chief Financial Officer

Telephone: (514) 832-8245

Facsimile: (514) 832-8232

Electronic mail: paula.keays@mckesson.ca

Website address: www.mckesson.ca

with a copy of all notices to:

Nicholas A. Loiacono, Vice President and Treasurer, McKesson Corporation (see
Company contact

information above)

ADMINISTRATIVE AGENT:

Administrative Agent’s Contact for Payments and Requests for Credit Extensions:

Bank of America, N.A.

2001 Clayton Road

Mail Code: CA4-702-02-25

Concord, CA 94520-2405

Attention: Anthony Salvador

Telephone: (925) 675-8101

Facsimile: 415-249-5033

Electronic Mail: Anthony.salvador@baml.com

Payment Instructions:

Bank of America, N.A.

 

Schedule 11.02-1



--------------------------------------------------------------------------------

New York, NY

Attn: Credit Services West

ABA #: 026009593

Account #: 3750836479

Ref: McKesson Corporation

Other Notices as Administrative Agent:

Bank of America, N.A.

Agency Management

1455 Market Street

Mail Code: CA5-701-05-19

San Francisco, CA 94103

Attention: Kevin Ahart

Telephone: (415) 436-2750

Facsimile: (415) 503-5000

Electronic Mail: kevin.ahart@baml.com

CANADIAN ADMINISTRATIVE AGENT:

Canadian Administrative Agent’s Office:

Bank of America, N.A., Canada Branch

181 Bay Street, 4th Floor

Toronto, Ontario M5J 2V8

Contact for Payments and Requests for Credit Extensions:

Attn: Clara McGibbon

Telephone: (416) 369-2838

Facsimile: (416) 369-7647

Attn: Dita Kumudewati

Telephone: (416) 349-2845

Facsimile: (416) 369-7647

Other Notices as Canadian Administrative Agent:

Attn: Medina Sales de Andrade, VP

Telephone: (416) 369-2574

Facsimile: (416) 369-7647

Payment Instructions:

Canadian Dollar

LVTS — Large Value Transaction System

Bank of America, N.A., Canada Branch

200 Front Street West, Toronto

Attn: Agency Loans Admin.

Swift Code: BOFACATT

 

Schedule 11.02-2



--------------------------------------------------------------------------------

Transit #: 01312-241

Account #: 90083255

Ref: McKesson Canada

L/C ISSUER:

Wells Fargo Bank, National Association

Address: 7711 Plantation Rd, Roanoke, VA 24019

Attention: Commercial Loan Services

Telephone: 866-647-7249

Facsimile: 704-715-0099

Electronic Mail: specializedloans@wachovia.com

with a copy of all notices to:

Address: 301 South College Street, 15th Floor Charlotte NC 28202

Attention: Kirk Tesch

Telephone: 704-715-1708

Facsimile: 704-715-1438

Electronic Mail: kirk.tesch@wellsfargo.com

 

Schedule 11.02-3



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF COMMITTED LOAN NOTICE

Date: [                    ]

 

To: Bank of America, N.A., as Administrative Agent

 

     [Bank of America, N.A. (acting through its Canada branch), Canadian
Administrative Agent ]

 

     Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of September 23,
2011 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement”; the terms defined therein being used
herein as therein defined), among McKesson Corporation, a Delaware corporation,
McKesson Canada Corporation, a Nova Scotia unlimited company, each other
Domestic Borrower party thereto, the Lenders from time to time party thereto,
Bank of America, N.A. (acting through its Canada branch), as Canadian
Administrative Agent, Bank of America, N.A., as Administrative Agent, and Wells
Fargo Bank, National Association, as L/C Issuer.

The undersigned hereby requests (select one):

¨ A Borrowing of Committed Loaans                                        ¨ A
conversion of Loans

¨ A continuation of Loans

1. The Borrower is             .

2. On             (a Business Day).

3. In the amount of             .

4. Comprised of [Eurodollar Rate Loans] [Base Rate Loans][Canadian Prime Rate
Loans]. [Type of Committed Loan requested ]

5. For Eurodollar Rate Loans: with an Interest Period of             months.

6. The Applicable Currency is [Dollars] [Canadian Dollars]

[The Borrowing requested herein complies with the proviso to the first sentence
of Section 2.01(a) of the Agreement and, if made with respect to Canadian Loans,
Section 2.01(b)(i) of the Agreement. ]

 

[BORROWER]

By:

 

 

 

Name:

 

Title:

 

Exhibit A-1



--------------------------------------------------------------------------------

EXHIBIT B-1

FORM OF NOTE

[DOMESTIC LOANS]

FOR VALUE RECEIVED, the undersigned [McKesson Corporation, a Delaware
corporation] (the “Borrower”), hereby promises to pay to [            ] or
registered assigns (the “Lender”), in accordance with the provisions of the
Agreement (as hereinafter defined), the principal amount of each Loan from time
to time made by the Lender to the Borrower under that certain Credit Agreement,
dated as of September 23, 2011 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement”; the terms
defined therein being used herein as therein defined), among the Borrower,
McKesson Canada Corporation, each other Domestic Borrower party thereto, the
Lenders from time to time party thereto, Bank of America, N.A. (acting through
its Canada branch), as Canadian Administrative Agent, Bank of America, N.A., as
Administrative Agent, and Wells Fargo Bank, National Association, as L/C Issuer.

The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Agreement. All payments
of principal and interest shall be made to the Administrative Agent for the
account of the Lender in Dollars in immediately available funds at the
Administrative Agent’s Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. Upon the occurrence and continuation of one or more
of the Events of Default specified in the Agreement, all amounts then remaining
unpaid on this Note shall become, or may be declared to be, immediately due and
payable all as provided in the Agreement. Loans made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Lender may also attach Schedules to this
Note and endorse thereon the date, amount and maturity of its Loans and payments
with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

[MCKESSON CORPORATION] By:  

 

  Name:   Title:

 

Exhibit B-1-1



--------------------------------------------------------------------------------

EXHIBIT B-2

FORM OF NOTE

[CANADIAN LOANS]

FOR VALUE RECEIVED, the undersigned, McKesson Canada Corporation, a Nova Scotia
unlimited company (the “Borrower”), hereby promises to pay to [            ] or
registered assigns (the “Lender”), in accordance with the provisions of the
Agreement (as hereinafter defined), the principal amount of each Loan from time
to time made by the Lender to the Borrower under that certain Credit Agreement,
dated as of September 23, 2011 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement”; the terms
defined therein being used herein as therein defined), among the Borrower,
McKesson Corporation, each other Domestic Borrower party thereto, the Lenders
from time to time party thereto, Bank of America, N.A. (acting through its
Canada branch), as Canadian Administrative Agent, Bank of America, N.A., as
Administrative Agent, and Wells Fargo Bank, National Association, as L/C Issuer.

The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Agreement. All payments
of principal and interest shall be made to the Canadian Administrative Agent for
the account of the Lender in Canadian Dollars in immediately available funds at
the Canadian Administrative Agent’s Office. If any amount is not paid in full
when due hereunder, such unpaid amount shall bear interest, to be paid upon
demand, from the due date thereof until the date of actual payment (and before
as well as after judgment) computed at the per annum rate set forth in the
Agreement.

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. Upon the occurrence and continuation of one or more
of the Events of Default specified in the Agreement, all amounts then remaining
unpaid on this Note shall become, or may be declared to be, immediately due and
payable all as provided in the Agreement. Loans made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Lender may also attach Schedules to this
Note and endorse thereon the date, amount and maturity of its Loans and payments
with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

MCKESSON CANADA CORPORATION

By:

 

 

  Name:   Title:

 

Exhibit B-2-1



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date  

Type of

Loan Made

 

Amount of

Loan Made

 

End of

Interest

Period

 

Amount of

Principal or

Interest Paid

This Date

 

Outstanding
Principal

Balance

This Date

 

Notation

Made By

                                                                               
                                                                               
                                                                               
                                   

 

Exhibit B-2-2



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF COMPLIANCE CERTIFICATE

                                                 Financial Statement
Date:                     ,

 

To: Bank of America, N.A., as Administrative Agent

 

     Ladies and Gentlemen:

Reference is made to that certain Credit Agreement dated as of September 23,
2011 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement”; the terms defined therein being used
herein as therein defined), among McKesson Corporation, a Delaware corporation
(the “Company”), McKesson Canada Corporation, a Nova Scotia unlimited company,
each other Domestic Borrower party thereto, the Lenders from time to time party
thereto, Bank of America, N.A. (acting through its Canada branch), as Canadian
Administrative Agent, Bank of America, N.A., as Administrative Agent, and Wells
Fargo Bank, National Association, as L/C Issuer.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the of the Company, and that, as such, he/she is authorized to execute
and deliver this Certificate to the Administrative Agent on the behalf of the
Company, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

 

  1. Attached hereto as Schedule 1 are the year-end audited financial statements
required by Section 6.01(a) of the Agreement for the fiscal year of the Company
ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such Section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1. Attached hereto as Schedule 1 are the unaudited financial statements required
by Section 6.01(b) of the Agreement for the fiscal quarter of the Company ended
as of the above date. Such financial statements fairly present the financial
condition, results of operations and cash flows of the Company and its
Subsidiaries in accordance with GAAP as at such date and for such period,
subject only to normal year-end audit adjustments and the absence of footnotes.

2. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the transactions and condition (financial or otherwise) of the Company
during the accounting period covered by the attached financial statements.

3. A review of the activities of the Company during such fiscal period has been
made under the supervision of the undersigned with a view to determining whether
during such fiscal period the Company performed and observed all its Obligations
under the Loan Documents, and

[select one:]

[to the best knowledge of the undersigned during such fiscal period, the Company
performed and observed each covenant and condition of the Loan Documents
applicable to it.]

 

Exhibit C-1



--------------------------------------------------------------------------------

[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:

 

 

 

 

 

 

  ]

4. The representations and warranties of the Company contained in Article V of
the Agreement, or which are contained in any document furnished at any time
under or in connection with the Loan Documents, are true and correct on and as
of the date hereof, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and except for purposes of this Compliance
Certificate, the representations and warranties contained in Section 5.08(a) of
the Agreement shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b) respectively, of Section 6.01 of the Agreement,
including the statements in connection with which the Compliance Certificate is
delivered.

5. The financial covenant analyses and information set forth on Schedule 1
attached hereto are true and accurate on and as of the date of this Certificate.

 

Exhibit C-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
            ,             .

 

MCKESSON CORPORATION

By:

 

 

 

Name:

 

Title:

 

Exhibit C-3



--------------------------------------------------------------------------------

For the Quarter/Year ended             (“Statement Date”)

SCHEDULE 1

to the Compliance Certificate

 

            Maximum Total Debt to Capitalization Ratio    ($ in 000’s)

1.

   Total Debt:    $            

2.

   Net Worth (sum of Items 2(a), 2(b), 2(c) and 2(d), minus Item 2(e) below):   
$               

(a) Capital stock:

   $               

(b) Additional paid-in-capital:

   $               

(c) Retained earnings (accumulated deficits):

   $               

(d) Accumulated other comprehensive income:

   $               

(e) Treasury stock

   $            

3.

   Total Capitalization (sum of Items 1 and 2):    $            

4.

   Ratio of Total Debt (Item 1) to Total Capitalization (Item 3):   
            :            

5.

   Maximum Ratio Permitted under Section 7.04:    0.565:1.00

 

Exhibit C-4



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [ Insert
name of Assignor ] (the “Assignor”) and [ Insert name of Assignee ] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including Letters of Credit included in such facilities) and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of the Assignor (in its capacity as a Lender) against
any Person, whether known or unknown, arising under or in connection with the
Credit Agreement, any other documents or instruments delivered pursuant thereto
or the loan transactions governed thereby or in any way based on or related to
any of the foregoing, including, but not limited to, contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned by the Assignor
to the Assignee pursuant to clause (i) above (the rights and obligations sold
and assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as, the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1.    Assignor:    2.    Assignee:                         [and is an
Affiliate/Approved Fund of [identify Lender]] 3.    Borrower(s):    McKesson
Corporation and McKesson Canada Corporation and [            ] 4.   
Administrative Agent    Bank of America, N.A., as the administrative agent under
the Credit Agreement 5.    Credit Agreement:    The Credit Agreement, dated as
of September 23, 2011, among McKesson Corporation, McKesson Canada Corporation,
each other Domestic Borrower party thereto, the Lenders from time to time party
thereto, Bank of America, N.A., as Administrative Agent, Bank of America, N.A.
(acting through its Canada branch), as Canadian

 

Exhibit D-1



--------------------------------------------------------------------------------

      Administrative Agent, and Wells Fargo Bank, National Association, as L/C
Issuer

 

6.      Assigned Interest:

     

Facility

Assigned

 

Aggregate

amount of

Commitment

for all Lenders*

 

Amount of

Commitment

Assigned*

 

Percentage

Assigned of

Commitment1

 

CUSIP

Number

Domestic Loans

  $               $               [    .        ]%  

Canadian Loans

  $               $               [    .        ]%     $              
$               [    .        ]%  

7.      Trade Date:

                      2    

Effective Date:             , 20     [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

ASSIGNOR

[NAME OF ASSIGNOR]

 

By:  

 

  Name:   Title:

ASSIGNEE

[NAME OF ASSIGNEE]

 

By:  

 

  Name:   Title:  

[Consented to and] Accepted:

Bank of America, N.A., as Administrative Agent

 

By:  

 

 

1 

Set forth, to at least 9 decimals, as a percentage of the Commitment of all
Lenders thereunder.

2 

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

Exhibit D-2



--------------------------------------------------------------------------------

  Name:   Title:

[Consented to:

MCKESSON CORPORATION

By:  

 

  Name:   Title:]

 

Exhibit D-3



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

CREDIT AGREEMENT

DATED AS OF SEPTEMBER 23, 2011

MCKESSON CORPORATION, MCKESSON CANADA CORPORATION, EACH OTHER

DOMESTIC BORROWER PARTY THERETO,

THE LENDERS PARTY THERETO, BANK OF AMERICA, N.A. (ACTING THROUGH ITS

CANADA BRANCH, AS CANADIAN

ADMINISTRATIVE AGENT, BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT, AND WELLS
FARGO BANK, NATIONAL ASSOCIATION, AS L/C ISSUER

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Company, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Company, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee;
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

Exhibit D-4



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

Exhibit D-5



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF DRAWING NOTICE

Pursuant to that certain Credit Agreement, dated as of September 23, 2011 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement”; the terms defined therein being used herein as
therein defined), among McKesson Corporation, a Delaware corporation, McKesson
Canada Corporation, a Nova Scotia unlimited company, each other Domestic
Borrower party thereto, the Lenders from time to time party thereto (the
“Lenders”), Bank of America, N.A. (acting through its Canada branch), as
Canadian Administrative Agent, Bank of America, N.A., as Administrative Agent
and Wells Fargo Bank, National Association, as L/C Issuer, this represents
McKesson Canada’s notice pursuant to Section 2.04(b) of the Agreement that
McKesson Canada hereby requests a Drawing under the Agreement, and, in
connection therewith, sets forth below the information relating to such Drawing
as required by Section 2.04(b) of the Agreement:

1. The Drawing Date, which is a Business Day, is             ;

2. The aggregate Face Amount of Drafts to be accepted is Cdn.$             ;

3. The maturity date for such Drafts is             ,             , which
represents a term to maturity of approximately [ Insert term of bill of
exchange, which may be anywhere from 7 to 180 ] days.

 

    Dated:                  MCKESSON CANADA CORPORATION     By:  

 

     

Name:

     

Title:

 

Exhibit E-1



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF JOINDER AGREEMENT

This JOINDER AGREEMENT, dated as of [                    ] (this “Joinder
Agreement”), is entered into among McKesson Corporation, a Delaware corporation
(the “Company”), [INSERT NAME OF DOMESTIC SUBSIDIARY BORROWER], a [INSERT
JURISDICTION AND TYPE OF ORGANIZATION OF DOMESTIC SUBSIDIARY BORROWER] (the
“Additional Borrower”), and Bank of America, N.A., in its capacity as
Administrative Agent (in such capacity, the “Administrative Agent”), under and
as defined in the Agreement referred to below.

RECITALS

A. The Company, McKesson Canada Corporation, a Nova Scotia unlimited company
(“McKesson Canada”), and each other Domestic Borrower party thereto have entered
into that certain Credit Agreement, dated as of September 23, 2011 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Agreement”; the terms defined therein being used herein as therein
defined), with the Lenders from time to time party thereto, Bank of America,
N.A. (acting through its Canada branch), as Canadian Administrative Agent, Bank
of America, N.A., as Administrative Agent, and Wells Fargo Bank, National
Association, as L/C Issuer, pursuant to which the Lenders and the L/C Issuer
have agreed to make certain Credit Extensions to the Borrowers on behalf and for
the benefit of the Borrowers on the terms and subject to the conditions set
forth therein and the other Loan Documents.

B. The Additional Borrower is a wholly owned [in]direct Domestic Subsidiary of
the Company that wishes to become a Borrower party to the Agreement, entitled to
receive Credit Extensions thereunder.

C. Pursuant to Section 7.02(d) of the Agreement, the Company has requested that
the Additional Borrower become a Borrower party to the Agreement, entitled to
receive Credit Extensions thereunder, and the Agents, Lenders and L/C Issuer
have agreed to such request.

AGREEMENT

1. 7.02(d) Domestic Subsidiary. By executing and delivering this Joinder
Agreement, the Company hereby represents and warrants that Additional Borrower
is a wholly-owned [in]direct Domestic Subsidiary of the Company that, concurrent
herewith, is receiving a transfer of all of the Company’s pharmacology
distribution business.

2. Joined as Borrower Under Agreement. By executing and delivering this Joinder
Agreement as provided in Section 7.02(d) of the Agreement, the Additional
Borrower hereby becomes a party to the Agreement as a Borrower thereunder with
the same force and effect as if originally named therein as a Borrower and,
without limiting the generality of the foregoing, hereby expressly and
unconditionally assumes all obligations and liabilities of a Borrower
thereunder. The Additional Borrower hereby irrevocably appoints the Company as
its agent for all purposes relevant to the Agreement and each of the other Loan
Documents, including (i) the giving and receipt of notices, (ii) the execution
and delivery of all documents, instruments and certificates contemplated in the
Agreement and all modifications thereto, and (iii) the receipt of the proceeds
of any Loans made by the Lenders to any such Additional Borrower. Any
acknowledgment, consent, direction, certification or other action which might
otherwise be valid or effective only if given or taken by all Borrowers, or by
each Borrower acting singly, shall be valid and effective if given or taken only
by the Company, whether or not any such other

 

Exhibit F-1



--------------------------------------------------------------------------------

Borrower joins therein. Any notice, demand, consent, acknowledgement, direction,
certification or other communication delivered to the Company in accordance with
the terms of this Agreement shall be deemed to have been delivered to such
Additional Borrower.

3. Supplement to Schedules; Representations and Warranties. The information set
forth in Annex I to this Joinder Agreement is hereby added to the information
set forth in the schedules to the Agreement. The Additional Borrower hereby
represents and warrants that each of the representations and warranties
contained in Article V of the Agreement, with respect to itself, is true and
correct on and as the date hereof (after giving effect to this Joinder
Agreement) as if made on and as of such date.

4. Governing Law. This Joinder Agreement shall be governed by, and construed in
accordance with, the law of the State of New York applicable to agreements made
and to be performed entirely within such State; provided that the Agents, the
L/C Issuer and each Lender shall retain all rights arising under Federal law.

IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to be duly
executed and delivered as of the date first above written.

 

MCKESSON CORPORATION

By

 

 

  Name:   Title:

 

[INSERT NAME OF DOMESTIC

SUBSIDIARY BORROWER]

By

 

 

  Name:   Title:

 

Accepted:

BANK OF AMERICA, N.A., as

Administrative Agent

By:  

 

 

Name:

 

Title:

 

Exhibit F-2



--------------------------------------------------------------------------------

Annex I-A

to Joinder Agreement

SUPPLEMENT TO AGREEMENT SCHEDULES

 

Exhibit F-3



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF DOMESTIC BORROWER NOTICE

Date:             ,         

 

To:

   McKesson Corporation    The Lenders party to the Agreement referred to below

Ladies and Gentlemen:

This Domestic Borrower Notice is made and delivered pursuant to Section 7.02(d)
of that certain Credit Agreement, dated as of September 23, 2011 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Agreement”), among McKesson Corporation (the “Company”), McKesson
Canada Corporation, each other Domestic Borrower party thereto, the Lenders from
time to time party thereto, Bank of America, N.A. (acting through its Canada
branch), as Canadian Administrative Agent, Bank of America, N.A., as
Administrative Agent, and Wells Fargo Bank, National Association, as L/C Issuer,
and reference is made thereto for full particulars of the matters described
therein. All capitalized terms used in this Domestic Borrower Notice and not
otherwise defined herein shall have the meanings assigned to them in the
Agreement.

The Administrative Agent hereby notifies Company and the Lenders that effective
as of the date hereof [            ] shall be a Domestic Borrower and may
receive Loans for its account on the terms and conditions set forth in the
Agreement.

This Domestic Borrower Notice shall constitute a Loan Document under the
Agreement.

 

BANK OF AMERICA, N.A.,

as Administrative Agent

By:  

 

Title:  

 

 

Exhibit G-1